10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

Document 56-1 Filed 11/01/18 Page 1 of 89

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D. GEORGE SWEIGERT

Plaintiff,
VS.

JASON GOODMAN
And

21% Century 3D (presumed D.B.A. in N.Y.S.)

+pAnd

MULTIMEDIA SYSTEM DESIGN, INC (aN.Y.S.

corporation)
And
PATREON, INC. (a California corporation)

Defendant

 

 

 

 

Case No.: 1:18-cv-08653-UA

SECOND AMENDED COMPLAINT PURSUANT
TO FEDERAL RACKETEER INFLUENCED AND
CORRUPT ORGANIZATIONS ACT

** JURY TRIAL DEMANDED * *

VERIFIED AMENDED COMPLAINT

Now comes D. George Sweigert, pro se plaintiff, non-attorney layman and California licensed Emergency

Medical Technician with specialized training in critical infrastructure protection (CIP), to complain of the

racketeering activities of the CROWDSOURCE THE TRUTH fraudulent social media enterprise. Mr. Sweigert

approaches this Court standing in the doctrine of the private attorney general to advance this public-interest lawsuit.

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 2 of 89

The plaintiff alleges violations of 18 U.S.C. § 1962(a), (b), (c), and (d) (Federal RICO Act) and New York

 

2 || Penal Law § 460.00 (N.Y. RICO Act) by the defendants and racketeering co-conspirators described herein. This

3 || complaint is necessarily lengthy as allegations must be pled to the stringent standards of Fed. R. Civ. P. 9(b), to

4 || include descriptions of predicate offenses of wire fraud (see "circumstances constituting fraud or mistake shall

5 || [have] be stated with particularity," Fed. R. Civ. P. 9(b)). See Jn re Crazy Eddie Securities Litigation, 1989

6 || Fed.Sec.L.Rep. (CCH) 94,507, 1989 WL 56142 (E.D.N.Y. 1989). These pleading standards are also driven by

7 || CPLR 3016(b), entitled "Particularity in specific actions”.

8

5 LITIGATION HISTORY
10 |] 1. The Plaintiff hereby incorporates the decision of the U.S. District Judge (Doc. No. 27, 09/17/2018) and the
11 || recommendation of the U.S. Magistrate (Doc. No. 22, 08/29/2018) as if fully restated herein. This present case at
12 || bar was filed in the venue serving the jurisdiction of the Port Charleston, South Carolina. The Wando maritime
13 || terminal at the Port was closed due to a “dirty bomb hoax” on 06/14/2017 perpetrated by role players of the social
14 || media confederation known as “CrowdSource The Truth” (CSTT); controlled, supervised and operated by the
15 || individual Defendant Jason David Goodman of New York, New York, 10001.
16 1/2. The Plaintiff was drawn into this controversy on 06/10/2017 when a social media personality named
17 ||“DEFANGO” (Manual Chaves, II of Tempe, Arizona) linked the Plaintiff as the brother of Goodman’s room-mate
18 ||-- “GEORGE WEBB” (George Webb Sweigert). Both Goodman and Webb maintain extensive social media
19 |! accounts on YouTube.Com, Twitter.com, PATREON.Com, Facebook.Com, etc.
20 ||3. Prior to this time the Plaintiff portrayed himself in social media as “Dave Acton” and produced disaster
21 ||recovery, emergency medical service, mass casualty response and Emergency Medical Technician (EMT) training
22 || videos on a YouTube social media channel known as “EMT-BASIC”. The Plaintiff become estranged from his
23 || brother George Webb sometime in 2012 due to Webb’s insistence that he was a “Targeted Individual” and the
24 || associated fantastical gang-stalking stories that accompanied this designation. Goodman also claims to be a
25 || Targeted Individual or “T.I.”.
26 |} 4. On 06/10/2017, hours after the “DEFANGO” revelation of the relationship between the two brothers, the
27 || Plaintiff published a video disavowing any connection with George Webb and labeling him as a “useful idiot”. The
28

 

 

 

 

2

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 3 of 89

video was widely watched with nearly 5,000 views. Three days thereafter, as reported by the N.Y. Times and CNN,
both Webb and Goodman caused the Port of Charleston “dirty bomb hoax” that occurred on 06/14/2017. This bomb
hoax forced the closure of a marine terminal for eight (8) hours.

5. The Plaintiff shortly thereafter published a white paper about the Port of Charleston event to his cyber
security blog followers that posited the premise that the CSTT role players (Goodman/Webb) should be considered
as cyber threat actors that pose a new type of potential threat to the critical infrastructure of the United States. The
white paper was published a few days after the 06/14/2017 “dirty bomb hoax” at the Port of Charleston and made
2,700 social media impressions. In August 2017 Webb / Goodman split the partnership.

6. The publishing of the Plaintiff's white paper spawned an on-going and never ending smear campaign by
CSTT owner/operator Goodman and newly recruited / rotated CSTT role players. Goodman’s goal is to publically
destroy George Webb, Manual Chavez, III, the Plaintiff and a host of other critics. Goodman, via his New York

state charted companies, doing business as (DBAs) entities, and other platforms deliberately defrauds his victims of

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

their property interest in a professional reputation while simultaneously defrauding gullible and naive “patrons” of
hundreds of thousands of dollars to support his “fight against the deep state”. Based on his actions Mr. Goodman
appears to consider the lives he has wrecked with his propaganda machine as a trivial consequence.

7. In a nut shell, Goodman operates an ALT-RIGHT hate speech social media network spanning a dozen
Internet platforms. He relies on an army of patrons, subscribers, writers, conspiracy theorists, self-professed serial
killers, and individuals of gun-related crime to push a brand of intimidation and coercion against anyone who
questions the “research journalism”, “investigative journalism”, “independent reporting” or any other superficial
label that Goodman applies to his cast of social media misfits (aka role players, proxies, disinformation agents,
hostile state actors, etc.). Simultaneous with the illegal and unethical activities perpetrated by Goodman, and his
social media sidekicks, is the constant fund-raising activities conducted via the wires of the Internet — which the
Plaintiff contends represents wire fraud. Goodman’s racketeering activity (wire fraud, coercion, extortion) is on-
going and appears to never cease ~ to include violations of a host of federal and state laws. It is almost the perfect
instantiation of the definition of on-going continuous tortious activity with new prima facia torts occurring almost

every day.

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 4 of 89

 

 

1 |{8. To help the Court understand the arrogant personality of the Goodman this is how Goodman described this
2 || present lawsuit to his YouTube audience of thousands on 10/02/2018:
3 46:37 GOODMAN: “The other lawsuit just got thrown out of court in South Carolina.”
4 Video broadcast entitled, “The Politics of Personal Destruction with Special Guest Larry Nichols”,
5 || 10/02/2018, (https://www.youtube.com/watch?v=-Mt-sf7bUSw )
6 || 9. The Court will learn how Goodman (via the CSTT enterprise) has used the Plaintiff's name, photograph,
7 || picture, portrait and/or likeness, in numerous perverted ways, to advertise, solicit, and promote the CSTT business to
8 || tens of thousands of listeners, viewers, fans and consumers in a variety of formats, and popular social media
9 || platforms, including, but not limited to: PATREON, Facebook, YouTube, Twitter, Periscope, merchandise such as
10 }| tote bags, coffee cups, T-shirts on RedBubble.Com, etc.
11
12
13
14 Deep State Dunces
5 .
i ~
17 $169
ig ‘oy ay 4a get 20° |
19
Figure 1.a. Plaintiff depicted on CSTT RedBubble coffee cup
*” (https://www.redbubble.com/people/csthetruth/works/29 102359-deep-state-dunces?p=mug)
21
22
23
24
25
26
27
28

 

 

  

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 5 of 89

 

 

Figure 1.b. Plaintiff depicted on CSTT RedBubble Tote Bag

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

(https: https://www.redbubble.com/shop/crowdsource+the+truth)

BUSH B CONS IN
ERTING 4 WEIN;
OSECUTOR Ass,

Preunad Pua

prec

ORR eee ae:
els 4

 

Figure 1.c. Plaintiff depicted on CSTT RedBubble Tote Bag
(https: https://www.redbubble.com/shop/crowdsource+the+truth)

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 6 of 89

TABLE OF CONTENTS

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Contents

DEFENDANTS’ COURSE OF CONDUCT u
JURISDICTION 2
PARTIES 27
FACTUAL ALLEGATIONS 37
SPECIFIC ALLEGATIONS 39
PENDENT STATE CLAIMS 65
DAMAGES 78
PRAYER FOR RELIEF 81

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 7 of 89

 

 

! TABLE OF AUTHORITIES

2

° Cases

4

Accord Petro-Tech, Inc. v. Western Co. of North America, 824 F.2d 1349 (3° Cir, *1204 1987)...cccceceeceeseeseteeeees 33

° Anderson v. New York Tel. Co., 320 n.e.2d 647, 649 (N.Y. 1974) oo. ecccenceenreeeceneenecnensessenenseeneeseeseeseeestnenereneneaes 32

° Associate Industries v. Ickes (2d Cir. 1943) 134 F.2d 694, 704 (2d Cir.); Comment (1974) Note 144 U.Pa.L.Rev.

' 636, 658 )iccccccceccscsecscessessssessesesesseceseeetsteeesccsesseessesaceeseesevscstsesssseesecessessseassseacseeeseseesssessenesansqeetsecaneneeteneeiesegserenenaes 23

° Bank Brussels Lambert y. Credit Lyonnais (Suisse) S.A., No. 93 CIV 6876 LMM, 2000 WL 1694322... eee 35

° Carvel Corp v. Noonan, 3 N.Y .3d 182 (2004) .... cece see recseseeeneeseacneteteneeeeeneneeeceeeeneenesieneneseninieenereeseenenas 32
. County of Inyo v. City of Los Angeles (1978) 78 Cal. App.3d 82, 88.00... :cccceeeeeeeneteteeeeeeeeenenerreeenenereneeseneneeiies 24
" Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 489 (2d Cir. 2014)... ccccesesene ee reeeeeeeeeeernnateeansene 12
re Hass v. Henkel, 216 U.S. 462 (1910) ne veseueeneenetaeeaceneeneens iiisssssesatusvastsssasuatacenstatvasieenenstisusavateasessassesns FO)
"° JL Case Co. v. Borak, 377 U.S. 426, 432 (1964) oo. eeeccececeeeceeeesseseseseesscscenseessenssenssesssevseseecsssecsesesggssegsenseateeseeraeseey 24
" McNally v. United States, 483 U.S. 350, 358 (1987).....ccccescsteeetenecnseeesesenesseeseeeeteeseeneneersseteenstacsesensenerneeetenenees 81
° Morrow v. Black, 742 F.Supp. 1199 CE.D.N.VY. 1990) .o.oecceccscceceeneesceseeserneeensenseneeeeeneenenerseeneeneenesneeienienienieneneares 33
'° Moss v. Morgan Stanley, 719 F.2d 5 (2d Cir. 1983) ....cceccccsecsecesseresesenseneeeenessteseeceserasseveetseeensnensneenseeeuaeeersessenenseens 24
" No. 31063/94, 1995 WL 323710 (N.Y. Sup. Ct. 1995 cscs cscs cseeeseesensersesesessensnsssesesnecsensersreeeseseenessenesnees 35
. Pereira v. United States, 347 U.S. 1, 8-9, 74 S.Ct. 358, 363, 98 L.Ed. 435 (1954) oo... eccecesesesesseneesetenserseteeereeetees 33
” Pulte Homes, Inc. v. Laborers’ Intern. Union of North America, 648 F.3d 295 (6th Cir. 2011 )..cccceesesceteseeenens 43
* Shurgard Storage Centers, Inc. v. Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121, 1123 (W.D. Wash............... 44
» Stratton Oakmont, Inc. v. Prodigy Services Co., 1995 WL 323710 (N.Y. Sup. Ct. 1995).....cccceceeseeeseneeteeeseeen 33
” United States v. Brunson, 657 F.2d 110 (7th Cir. 1981)... cece ceescesececesessscnsessesesesseesecneessasneanesenesnassasesenieeneeseess 77
8 United States v. Burden, 600 F.3d 204, 216 (2d Cir, 2010) cece sce csessseeessesecnecseecseneseessessensessesseneenesnesnsenerneries 27
” United States v. Czubinski, 106 F.3d 1069, 1078 (1st Cir, 1997)... ccccecceeeseeseceeeeeneenesseneenesseceeesaecaerateaetenteneetes 44
* United States v. Faulkner, 17 F.3d 745, 771 (Sth Cir. 1994)... cece ccesceesecnecneecseeseeneessesaeneesseenesesesecseeseseeeenaens 25
*° United States v. Maxwell, 920 F.2d 1028, 1035 (D.C. Cir. 1990) oie ce ecccececesecseeneesseeeeneeenaseecneesntenrenesersereeeagey 25
a United States v. Pecora, 693 F.2d 421 (Sth Cir. 1982). ee eacssescesserecsesseeseenerneececsessseseensesseseeneessecneesenanseras 51
28

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 8 of 89

 

1 || United States v. Perrin, 580 F.2d 730, 733 (Sth Cir. 1978), aff'd, 444 U.S. 37 (1979)... entice eneeneeenseees 51
2 || United States v. Vinyard, 266 F.3d 320 (4th Cir. 2001)... cece er eneereereeseenseneeseeneseecneenecnecnseneciecseenteneeenenatens 47

3

Statutes

4
§§ 196 2(a)a(C)..ccccccccceccccccesesessnsesesensescscseesesensesesceeeeerseraverecsesseeessaesenesesenenecasecssseseseeseseeseseseeeeacsessnenecsesesanseensensaenseeseses 40

5
15 UVS.C. § 45 (a). cecccecccccsccsssessceeseesenseeessesecsccsesesessseeessecesesassansnacsesessesesacsessusesiseeeseesessseeessvseseneensnacseacsecseseesensesrenteeties 63

6
17 U.S.C. § 506(A) ooo ccccccceccecececeeeereeeecenesceceetacsesessessesnevacsenseeeenenseaeaesessesesesecseneseseesaceesssssesseessensgeenesiseenesiseenacienenes 62

7
18 U.S. Code § 1343 ..c.ccccccccccceccceseeeseensecssceensesessseaesenevevessessesssnesessssesesesasseesecsssesecsessssesesessersesssageseesaseneerasaenengey 47, 56

8
18 U.S.C. § LOO} ec ccceccesecsececeeeeceeeescenaeeaereecesasseesasesecsessasecesessecssecssesssenesenscsnesensssasesseseseasesaensesaneeneterenaees passim

9
18 U.S.C. § 1030 .occcccccccccesseceseceesecseeecceseesvseceenseessceesnenensessssesessssusscessnseessesesesnesessecsassesecsssesseseeseseesseeieagenetentates 27, 43

10
18 U.S.C. § 1030 (5) (A) .ccccccccceccesceseeeseeeseeeeseeeeeesesscsesesesevsessssseaseesecersesessssesesessesesesessanseseserssesseeesessuseesienteesaeatereetaes 43

11
18 U.S.C. § L030(a)(4) cece ceenceeseeeeeeeseserseseensesenenenenseseereseasesesesssasacesseseseeteseseeseseessensesnsursesacactenteeeneeeens 44, 48, 49

12

1] 18 U.S.C2§ 1038 oon cece eeeeeseeneeeeeneeenteeees vessussasuasuacusssteseusustestsencussnscusenseusenscacectetsnesetens Veesssstestensesstvssersees 4p

13
18 U.S.C. § 1343 ccccccccccccecesecceeecsseeeecseeessececnenesseetscssssessssesasesecsesessecersseresssaesessecsseesnesesisiacsnseesenseseenenesntes 33, 40, 63

14
18 UVS.C. § 1346 iccccccccccsccsesenseseeeceesecesseserseeseseseesesevsesesesevsrssssssesasecssessenseseesseseneseecseseeeressesseecaessesessesasssengnetanerey 7]

15
18 U.S.C. § 1367 cceccccceccccesesessssesesceseeesceeesescseecesseneeseensersesscsdessenenesacsensnensssedseessessaueesesassnagassasaceesesescuenessseessesanetarasetes 22

16
18 U.S.C. § 1958 occ cccccecceesececteeeesenesecsenseesevavsesesesnevessenenensneresesecseseneeassensnscassenseeessnecsesssenensnenetsensereetseeenseneneneraes 51

17
TB U.S.C. § 1961 (4). cccccccccccccescsseseeseccesecenseeetsesesersececseeeesevecsonsssssessssassussercenssscesateeacesessnsesseersseerensesenseseeseseenes 31, 40

18
18 U.S.C. § 1962( 8) occccccecccceecseceteneteesceesansenenecenerecacsesnesevsenensnsesesesssssesenesassssasacassesecessacecensesesessesereagigereesaeeneeaenneenees 35

19
18 U.S.C. § 1962(a), (b), (C), ANE () oe cece ee eerescscseesssesesssssssseseesssescsesnsesesesenssensaensnesesensnsassensnsacasernenasetsereerens 2

20
18 U.S.C. § 1962) occ eeecccecccceeceeceneeenecneecnenseneseseesecacsesenecerscssscaesessesssseesenesassessesereaesesesesesensercenssasaseesacaeneseeaenenaraeaees 40

21
18 U.S.C. § 1965(b) and (d) ...cccccececcecccnseecseceeseeeeeseeesenensesceessesesesssseseesussenesessesseseseaseesssianeerssecsenecssnesseeessesqsseeaeeeeatens 22

22
18 U.S.C. § 2319 occcccccccsescscecessseseneceesceeverseneneessscaeaeeresnecesseseneneseesenenscssseseeeeseeesesaseecsenssssasesessaenreansseseesetensaeeasianens 62

23
18 U.S.C. § STV ccccccccccceceseseneeseesseneerseesecessnsescseeeenseacsenenecsceessserescsssusesesssecscscsascsesessereseseseseaeecssassesseeaaneneeasenygs 48, 50

24
18 U.S.C. 8196103) ..ccccccccccccccssseesensessssesecsseecsceessevecasecceeseeessserssesssessessenesscsssesessecsesscaeseassesesesessecrssecesssssenseaeessneenees 29, 30

25
28 U.S.C. § UBB 1 ccccccccccsscsssccscsesseeseseneeeeeseeecsceesaceececseesenesesseeeeaeaeesesensssessesessnsessanecenesssesseseesseerssesrenecaseecsensessesenreneas 2

26
2B U.S.C. § 1332 vccccccccessccccssesscsessesessecessssssseeeseeeeseeesscaeseseeseesevenseseeeneseseessssesasssescseseesseenenessseeeenssasiseaseecaeeasiesasssesensegs 21

27
2B ULS.C. § 1367 ccccccccccccsccesccseseescteescecsseescecscesescescecsceecsesessetevevesnsesssessssessuseseseessesassenessesessesseaseessenesseseenscaesessesneseegeas 22

28

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

2B US.C. § 139) cccccccccsecccsccnceneeseeeeeeeneeeecseeeeeeeseeeceeseeeaevensneeeeseeeie she sngeete nessa tne Cne HEH SSA SDISIOSIS SEU sea Cee KEREE AGES e Fe EesESnE CEE 22
42 U.S.C. § 1985 (2) oo. ccccccccccesceeesceceseeseceresessenecseeneeseteeeessesssensssnesesuesesesssssacensnesesnenssaeneessesenesateasaesacnssesseseeseeressarsaaeres 56
AT U.S.C. § 230 vccccccccccessscsssecsssecseeseeesesenenecseecseseceseenseeceesenseteeaeeessseeesssaseeseesnenessessassessasesessesesiesseasesessneesesacsseessesessesees 32
Allow States and Victims to Fight Online Sex Trafficking Act (FOSTA) 0.0.0. ceccenenecneeteceeeseeensenseneeeneneeas 34
AMENDMENT IV... cccccccccccscscessesseccnecsecaceceescseenecscseeaeeneenenecaeeeeeseeeesteeeesneesaeeietseeeecntedesdcss eu se eae sieeseseseaseeeseeesenessessen 54
AMENDMENT IV and V ou..ccccccccccscssceceseeeceseeecneteeereneceseeseneaeeceseneeneeessneetsesseseeneessesseseenesseenessesssesessseeseeseeeneniennengens 54
AMENDMENT V uu... cccccccseseesesescecescecesceeceeseeeencsesessesevecaenecsenetsensssssessssassesessesssssseucessesasesessesenessenesessarsesssesseneenanes 54, 55
N.Y. GENERAL BUSINESS LAW §§349-350.......ccceccesesseesereeseseeesesessssesessscsseecsesessessensesesessseessenesesnesesseeresanssseeges 64
N.Y. Penal Code § 190.65(1)(a) ....cccccceccseceeceecesecseeseceeceeeseeeeneeneeeeeeeeseeeeseseaeeseseeesesecneesaeesereseeesseseereesseeeasssceseseeseenes 21
N.Y. Penal Code § 490.20 ......cccccccccccessssesesceeescesesesesceesensesceeeseneenenseeseensseeteneeseesesecsecseerseseneeesessecessseeeeenecsessereneeasneersy 64
N.Y. Penal Law § 190.20 False advertising. .....0..ccccsecescesereerssetecenecenecesscesecssecnseseesaecneeneecneesaseaeecnserseeeeenneneneetes 67
N.Y. Penal Law § 190.65(1)(a) «cece seseseaeseseceseeseneneessuenesneeateees aeseteenerenenenseeseees seeteseees seceeaseneneeneateneneeneataneneess 65
New York Penal Law § 460.00 2... eccccececcesccsserescneteecneeseseseeesesesesseessesenseseesscesesssscnseseeserenssnrseneceenseeesneecnes 2, 22, 65
New York Penal Law § S 190.78 .....cccccccssescnceseecneceeerceecneesecnesneeeteeteesseerseesaeseesassessesseesseesnasececssesseseneseesenensenesnensees 58
Stop Enabling Sex Traffickers Act (SESTA) ......ccceccscscsessesssesserersecseneeecssnecsecsereeseneenesssssnecseeseressasesienenseneenseesigees 34
Other Authorities
Md. Code Ann., Cts. & Jud. Proc. § 9-501... ccccecceceeceeeeeeteeneecneeessteenseeeaeeesecseeseaesseseesesscnseseuseasesessecnsesseeeresassassateaes 61
New York Consolidated Laws, Business Corporation Law - BSC § LIOL cece cece eneeneeeretecneseeeneeneeeeees 82
Section 130 of the General Business Law .0...... cc ccecseeseneeeecesessesseeseeeseeeeeneeeseeeseeceeeaeenerenecnaecseeseenseesseneeenesnnenseeat ed Al
Rules
CPLR § 3013 ..cccccecccccscccessesecesseseseecesceeeseseneseeeeseeseeseecsenersneesscessesessessseessesseesseceessesessesesessensesenecseneeasnanecsensssretessensaeees 31
CPLR 3016 (a) ....cccccccccccecccseseneecenecseeeecscecesesenaesenenesecsenesssevsessesessssessesessessesessessenssasescaesesseneeseseeseceesesessesenseneneseessentegs 69
CPER 3016(D) .o...cccccccccccccsseescsceseseseseneeseaeeseaceeeecscseveeseseenenesseesteceeteensenessussesscsesecsesecsecsenscessasseessensesenenecsasseisnacaanensenes 2
CPLR 302(a)(D) oc ccccccccesseceseeseecceessceseseseneceesevecaseceevsenereesasscsussesecseseceeseaaeenseceessaesesessessesesenssnesesnaneesenesseseesesassenessenes 22
Fed. R. Civ. Po Ud ccccccccccccesccccccenscnseersceecsecaececneneeeesesceesessaee sense seeteepeereene eee eed CGH CSI cGss0CI# Ca CAebeeECHA SHARE ERE SEE CRE SEREH EO 83
Fed. R. Civ. P. 90D) o.ccccccccccccccescecenceseescnseseeseeccecaeeneneeaeeaneaneaseaeeasneeeeseeeenetseteeseeseeriessesaesssseensesesnecseeasnesssesseseeeeenenssease 2

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 9 of 89

 

 

 

 
10

11

12 |

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 10 of 89

Treatises

Danielle Citron & Benjamin Wittes, The Internet Won’t Break, 86 Fordham L. Rev. 401, 404 (2017) (quoting S.
Rep. No, 104-23 (1995))/ note 35, at 403 (emphasis added) ..........ccceeeeceeeeteteeeeeeetenenererseserseererensenansnsesessesenenaes 35
Jack M. Balkin, Media Access: A Question Of Design, 76 Geo. Wash. L. Rev. 933. 936-38 (2008) .....cccseeeeeeen 3

Jul 29, 1987 - Jed S. Rakoff, The Federal Mail Fraud Statute (Part 1), 18 Dug. L. Rev. 771, 773 0. 77

Regulations

USPTO) serial number 87752970........cccccccccceceeseessscccecceeeuseesscessccseseeseeeeeeeesesseeeeeeeeeaeeeeeeeeeseeeeneneeecHdessseseaeeeeeseenenenennerey 31

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

10

 
10

11

12.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 11 of 89

DEFENDANTS’ COURSE OF CONDUCT

SUMMARY

10. Goodman is a social media profiteer who enjoys the benefits of an easy money fund-raising scheme that
defrauds misguided patriotic Americans out of hundreds of thousands of dollars on a continuous basis in an open-
ended racketeering scheme. Prospective CSTT financial “sponsors” and “patrons” are been placed in fear and alarm
by ominous warnings and false news spread by Goodman’s fraudulent CSTT social media content in concert with
Goodman’s sidekicks. Goodman launders his defamation attacks by employing a phony Twitter bot network
(“botnet”), artificial “fake” YouTube subscribers, and CSTT disinformation agents that claim to be “independent
researchers”. Collectively these Goodman sidekicks falsely accuse people like the Plaintiff of plotting a soft coup

d’état of the present government and must be stopped — by any means necessary; to include inciting violence,

 

 

extortion, coercion, murder for hire threats, public shaming, smear campaigns and professional reputation

destruction, etc. The end game is to collect more fund-raising monies by wire.

11. Devoid of any real news content, Goodman poisons his audience against anyone attempting public debate
of fake narratives that the CSTT association-in-fact pushes via Twitter, Facebook, YouTube, PATREON, Periscope,
etc. The CSTT “vilify and amplify” technique destroys anyone that questions Goodman’s disinformation (“disinfo”
while simultaneously propping up the widely disseminated and pervasive phony hoax narrative. For over a year
Goodman has centered CSTT’s extensive social media empire on smear campaigns launched against the Plaintiff.
Using the Plaintiffs name, photograph, picture, portrait and/or likeness, without Plaintiff's written consent,
Goodman (via the CSTT social media empire) profits off the perverted warnings he issues concerning the Plaintiff.
In fact, it has been informally estimated that 30-35% of Goodman’s CSTT association-in-fact social media
shows/podcasts (to include PATREON, YouTube, Twitter, Periscope, etc.) include some mention of the Plaintiff
and his “deep state connections” to include five to seven (5 — 7) million social media impressions. Goodman’s
disinformation echo chamber is designed to frighten and distress his ALT-RIGHT terrorist-fringe audience to take
violent and anti-social actions against persons such as the Plaintiff.

12. To maintain a state of fear amongst naive CSTT followers, Goodman and his CSTT role players and

sidekicks (disinfo agents and proxies) continuously reconstruct and publish false allegations to fuel a fraudulent
11

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 12 of 89

narrative — known to be false to Goodman. These fake claims push CSTT viewers and “sponsors/patrons” into
believing they are being attacked, monitored, and surveilled by the Plaintiff his team of deep state operatives.
Goodman and his CSTT sidekicks (disinfo agents and proxies) proclaim to be “independent researchers” and claim
to have “evidence” that the Plaintiff (and others similarly situated) are literally evil Satan worshippers that protect
powerful pedophiles to maintain a secret government control organization that spies on private individuals with the
aim to destroy them if necessary. These echo chamber sidekicks merely agree with the latest lies, falsehoods and
slander that Goodman is spewing on that particular day in a widely disseminated and pervasive manner. Goodman
continually tweaks and updates such scam narratives with new false allegations depending on whatever “guest”
independent researcher (sidekick disinfo agent) he is interviewing on a CSTT “news program” podcast. These
podcasts pose a continuous threat of violence, economic ruin and humiliation to the Plaintiff and others. These

podcasts are devoid of news, journalistic investigation or real research on topical current affairs (broadcast via

YouTube, PATREON, Facebook, Twitch, GAB.AI, TINDER, etc.).

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

13. Based on information and belief, the operation described above is nothing more than a criminal RICO
enterprise with a pattern of racketeering activity that includes substantial predicate acts of wire fraud and other
violations of federal and state law. These acts continue, are open-ended and are on-going. CSTT racketeering
association in fact activities involve different New York state licensed corporation, under Goodman’s control, that
are presumably operating with “doing business as” (DBA) monikers issued by local municipalities (which appear to
have been fraudulently obtained). These predicate acts are described in exact detail in this complaint as required by
Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 489 (2d Cir. 2014).

14. The laws of the United States and New York State declare that these CSTT anti-government violent
extremists are NOT entitled to pursue the following actions (all alleged and supported in the complaint and the
accompanying court docket): (1) to receive and widely distribute stolen confidential electronic files of Democratic-
party political donors depicting their Personally Identifiably Information (P.1.1.), (2) to file false and misleading law
enforcement reports (see Capitol Heights Police Department, Maryland), (3) to publish false statements to
thousands that Plaintiff was attempting to assassinate a CSTT role player with a directed energy weapon (D.E.W.),
(4) to masquerade as a public interest “news” channel to distribute hoaxes and scams, (5) to fraudulently conduct

illegitimate fund-raising activities, (6) to defraud the general public of funds and financial donations via hundreds of

12

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 13 of 89

instances of the transmission of false “news stories” as part of a wire fraud scheme, (7) to orchestrate violations of
the constitutional civil rights of the organizations and individuals CSTT/Goodman target, (8) to physically threaten
critics (see Joe Napoli / Casey Whalen), and (9) to destroy reputations with trade libel with the sensationalist
supermarket tabloid style one-sided depictions of victims (to name a few). These are not isolated, rare or occasional
acts. This misconduct represents the CSTT norm and is the on-going and open-ended conduct of CSTT. In sum,

Goodman’s operation borders on that of a joint criminal enterprise (JCE).
RECRUITMENT OF RICO DISINFO AGENTS INTO ENTERPRISE

15. To recruit and defraud his audience Goodman offers a number of fraudulent claims concerning his
victimhood; such as being a targeted truth researcher, persecuted conspiracy theorist, targeted individual (T.I.),
attacked 9/11 truther, harassed citizen investigative journalist and any other title that will attract gullible, nafve and
militant ALT-RIGHT followers willing to wage war against “the swamp” and/or the “deep state” (euphemism to

describe.career.public.servants.that.are plotting.a take-over). with. financial contributions...

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

16. To recruit CSTT enforcers, “goons”, role players, disinfo agents, sidekicks, proxies and hostile foreign
nationals to emanate falsehoods and lies, Goodman provides pecuniary benefits by the cross-promotion of social
media channels belonging to these celebrity misfits. CSTT role players (disinfo agents and proxies) participate in
alleged news interviews and news oriented broadcasts, constructed to act as individual “honey-traps” and/or
“watering-holes” to attract gullible, naive and dangerous anti-government viewers to watch.

17. To understand the RICO enterprise consider that CSTT recruiting seeks audience viewers that have a
predisposition to anti-social paranoid fantasies and violent tendencies (see Michael Barden (Avondale, AZ)).
Goodman uses victimization glorification techniques to “interview” CSTT proxies with staged and scripted
“interviews”. Then the glorified victims are cross-promoted by Goodman to develop the fake narrative in the CSTT
“echo chamber” with other role players and proxies in a widely disseminated and pervasive manner. These
interviews are also used to “double team” innocent victims with “vilify and amplify” tactics through a triangulation
technique (two against one). These interviews are also known as “triangulation interviews (two against one — a

person talked about that cannot defend him/herself from the other two).

13

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 14 of 89

 

 

 

 

 

Figure 2. Sereen-shot of PATREON account of Michael Barden of Avondale, AZ

17.a. con’t: For example, alleged white nationalist Michael Barden’s PATREON account is heavily promoted by
Goodman during “interviews”. Barden and Goodman perform a triangulation interview to “trash” Plaintiff with
junk science, forged documents, false stories, etc. Note: Barden’s PATREON account exists at Internet URL:

( https://www.patreon.com/MichaelJBarden/overview ) Caveat: the Court’s attention is directed to the Plaintiff's

Eighth (8") Request for Judicial Notice (incorporated by reference) [8-RJN], Doc. No. 32, 10/01/18).

 

17.b. con’t: Other CSTT cross-promoted goons, role players, disinfo agents and proxies include Joe Napoli, aka
Casey Whalen (Orange County, CA), “Chinada3” (Montreal, Canada), Robyn Laird Gritz (Gurnee, IL), Harmon
Wilfred (New Zealand), “True Pundit / Thomas Paine”, aka Michael D. Moore (West Chester, PA (see Plaintiff's
Twelfth (12) Request for Judicial Notice (incorporated by reference) [12-RJN] Doc. No. 45, 10/22/2018), etc.
These cross-promotional CSTT proxies and role players amplify and continue false narratives and fake news stories
within the CSTT echo chamber by constant repetition amongst themselves. [For Chinada3 see Plaintiff’s Sixth (6")
Request for Judicial Notice (incorporated by reference) ([6-RJN], Doc. 18, -1, 08/28/2018). These fake stories are
broadcast via YouTube, PATREON, Facebook, Twitch, GAB.AI, TINDER, etc.

18. Collectively, these CSTT echo chamber role players, disinfo agents and proxies receive countless of hours
of CSTT broadcast time and include: disgruntled former F.B.I. special agent Robyn Gritz (now a Macy’s make-up
counter sales lady) [see Plaintiff's Fourth (4") Request for Judicial Notice (incorporated by reference) [4-RJN],
Doc. No. 13, -1, -2, 08/17/18), disgruntled former C.I.A. officer Kevin Shipp (vexatious litigant against the C.1.A.),
former F.B.L. informant Okey Marshall Richards (original source of “dirty bomb” intelligence), and those arrested
and/or held by the F.B.1. for various crimes (Pete Santilli and Michael D. Moore), etc. Most CSTT echo chamber

role players claim special connections with law enforcement and proclaim their assistance to “bring down” the
14

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 15 of 89

Plaintiff “for his illegal conduct”. All of these CSTT sidekicks have a collective goal to unjustly enrich themselves

 

 

 

2 || by manipulating economically marginalized Americans to help defend the U.S. Constitution, fight the “deep state”,
3 || support heroic and patriotic initiatives of CSTT, etc.
4 1119. Goodman and his sidekicks are members of an association-in-fact (CSTT brand) that relies on false and
5 || misleading statements ensnare vulnerable Americans that seek out news on social media platforms. To falsely
6 || identify with freshly recruited and defrauded victims (victimization glorification), it is Goodman’s intent (acting as
7 || an apologist for the militant ALT-RIGHT movement) that CSTT role players (disinfo agents and proxies) pretend to
8 || act as victims themselves (victimization glorification technique). These individuals are then deputized as “White
9 || Hats” and subsequently exert coercion and threats against Goodman’s enemies (see recent threat of Casey Whalen
10 || against Brooklyn resident Andre Conte. YouTube video: “Closing In On JASON GOODMAN And His BUTT
11 |] BUDDY Casey Whalen In JEN MOORE Murder Mystery”, 09/29/2018,
12 || https://www.youtube.com/watch?v=k6As_kC8MEM ).
13 |} 20. The common racketeering purpose amongst the CSTT role players is the need to create a perceived deep
14 || state swamp “bogey man” that drives audience members to donate huge amounts of funds to Goodman and his ilk.
15 || Examples include:
16
e Okey Marshall Richards (North Carolina) a former West Virginia F.B.I. informant that
17 broadcasted approximately thirty (30) one hour long CSTT shows using the false name Rock
Hudson of the Hudson Intelligence Group. Richards was the key player in CSTT plot close the
18 Port of Charleston, S.C. on 06/14/2017 (original jurisdiction of this lawsuit) with a “dirty bomb
hoax”. This required a major law enforcement multi-jurisdictional and multi-agency response
19 costing millions to clear the Port.
20 k= Ststes Coast Guard
2 | Correction: Potential threat reported in Port of Charleston
22
73 Media Advisory
‘The BMizcrsk biemphis ix currently mocced at Chastcrton's Warde fermins! which has been evaczated
while law eoforceccent waits from federal, state aod local law cavorcement agencies invesagate the Uva.
25 An unifsed commund has been catablishod 30 overses the eondinuted mesponse.
Foy updates, fallow us an Twitter GUSCUSoutbcast, “
26
¢ Michael D. Moore, (West Chester, Pennsylvania) known as “Thomas Paine” of the ALT-RIGHT
27 hate speech web-site “True Pundit”, which published an unsubstantiated story that former
38 President William J. Clinton sexually molested and raped a teenage boy on a yacht in New Port,

 

 

15

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 16 of 89

Rhode Island. Other hoax news stories have included purported leaks from the New York F.B.I.
field office concerning “deep state” operatives planning assassinations, evidence destruction,
server investigations of Hillary Clinton, etc. Moore has a criminal record for criminal conspiracy
to violate U.S. copyright laws (arrested by the F.B.I. in 2013 ~ Philadelphia, PA). See Plaintiff's
Fourth (4") Request for Judicial Notice (incorporated by reference) [4-RJN], Doc. No. 13, -1, -2,
08/17/18).

Moore’s PATREON account: https://www.patreon.com/truepundit

Field McConnell, (Plum City, Wisconsin) known as “Abel Danger”, a “911 truther” who
(amongst other things) (1) posits Boeing Aerospace engineered planes to strike the World Trade
Center via remote control, and (2) that his half-sister, Kristen Marci, is the founder of the U.S.
Senior Executive Service (SES) which covertly acts as a witches’ coven to form a gynocracy
capturing their power from the sacrifice of children in an operation code-named “PEDOCATE”.
Openly publishes YouTube content that claims McConnell’s sister works for the “one world
order” who is a creator of snuff films used to extort political favors.
(https://www.youtube.com/watch?v=L21Cj_WAB_Y )

McConnell’s PATREON account: https:/(www.patreon.com/abeldanger

 

File Edit’ View “ Favorites’ Toots “Help

 

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

/GSCHUTE ~~

WATCH

 

we rere.

  
 

Notteng. absolutely novung in the media sho.as he tates af lace nave

Exampin: All the snain stream newsimedia scextes @ the US anv LK haves been poctrayng Venezuela a8 a major cocaine manufacturing

 

 

 

 

Field McConnell appears with sniper’s rifle on the right with Senator Chuck Schumer
on the left. Posted 09/10/2018
(https://www.bitchute.com/video/46moda4AMqk/ )

Figure 3. Field McConnell

(see Plaintiff's Fourteenth (14"") Request for Judicial Notice
(incorporated by reference) [14-RJN], Doc. 47, 10/26/2018)

David 'Sherlock' Hawkins, (United Kingdom) co-founder of the web-site “Abel Danger” with
Field McConnell. Promotes “dead-pool operations on the federal bridge certification authority
(FBCA)”. Dead poll is apparently a betting game in which the “super rich” and elite place bets on
the number of human causalities that are the outcome of pre-designed horrific events — such as the
attack on the World Trade Center on 09/11/2001 (see Plaintiff's Fourteenth (14) Request for
Judicial Notice (incorporated by reference) [14-RJN], Doc. 47, 10/26/2018).

16

 
10

1]

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 17 of 89

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Quinn Michaels (aka Korey Atkin) (Las Vegas, Nevada) the technical architect of the CSTT
software exploits and bot network, who is active in harassing the family of his estranged son via
social media public shaming and the unauthorized release of their individual P.I.I. Michaels/Atkin
is the main technical creator of the CSTT “black bot” network which attacks individuals on
Twitter and YouTube with fake accounts. Goodman and Michaels claimed in YouTube content
that they had “evidence” that Plaintiff was tracking Michaels in a black van in New Mexico and
made an assassination attempt on Michaels via a D.E.W. (directed energy weapon).
Goodman/Michaels also slandered the distinguished jurist U.S. District Judge the Hon. William T.
Sweigert, of Sacramento, Ca., with their “research” that allegedly proved the Hon. Judge Sweigert
was a member of a secret blood sacrifice cabal that organized the Patty Hearst kidnapping.
Michaels also claims the Plaintiff and Judge Sweigert are members of the PEDOGATE group
described above (sce Abel Danger) based on his “significant research”.
(https://www.youtube.com/watch? v=PVeYSidcKkw )

George Webb Sweigert, (Capitol Heights, Maryland) aka George Webb (Plaintiff's brother and
useful idiot) shares Abel Danger’s view of the S.E.S. and claims it operates as a compromise
service with brown-stone houses set-up with low-light cameras to create clandestine films of
politicians for extortion and compromise. Webb advocates for the immediate firing of all 10,000
career SES civil service individuals. Webb coordinated the release of “intelligence” with CSTT
“Director of Intelligence” (Rock Hudson) to force closure of the Port of Charleston with a “dirty
bomb hoax” on 06/14/2017. Abel Danger often publishes Webb’s videos on the Abel Danger
YouTube channel. (https://www.youtube.com/watch?v=KgOpY9F2a21&t=158s )

Douglas Gabriel of American Intelligence Media shares the claims that the SES is a criminal
organization and all SES civil servants should be fired and tried in military tribunals. Additionally
Gabriel shares the view with Abel Danger (McConnell) and George Webb that the U.S.
Government’s Federal Bridge Certification Authority (FBCA) is the hub of a deep state criminal
network and must be forcefully dismantled. Goodman knowingly promotes the fraudulent theory
that as a former consultant to the U.S. National Security Agency to assist in the establishment of
the FBCA, the Plaintiff is a member of the secret criminal cabal arranging for blood sacrifices at
the behest of Hillary R. Clinton via communications on the FBCA (see Plaintiff's Fourteenth
(14) Request for Judicial Notice (incorporated by reference) [14-RJN], Doc. 47, 10/26/2018).

Pete Santilli, (location unknown) a radio broadcaster held by federal authorities in Oregon and
Nevada for allegedly inciting violence and provoking armed resistance against law enforcement as
a result of the perceived injustices visited upon the Cliven Bundy family in Bunkerville, Nevada
by the U.S. Bureau of Land Management. Regarding critics of Santilli Goodman cites, “I think
we need to put some of these people in jail to teach them not only a lesson but other people who
would endeavor to do this type of malicious character attack and destruction maybe have a second
thought about it,” cited Goodman in an interview with Santilli.

( https://www.youtube.com/watch?v=FB0A-9dPSEo&t=10s )

Larry Klaman, (Florida) a social media personality that posits the formation of “citizen grand
juries” to indict “deep state operatives”, an instantiation of the dangerous sovereign citizen
movement that promotes anti-government extremism. “Short of that we are looking at a civil war
here. . .the American people need to rise up ..,” Klaman told Goodman on a CSTT YouTube show,
(https://www.youtube.com/watch?v=LLReMS WaHow&t=1 16s )

Harmon Wilfred (New Zealand) a supposed a “CIA whistle-blower” in possession of “testimony
that would convict Bill and Hillary Clinton.” Wilfred has renounced his U.S. citizenship due to
enormous tax liens and lives in a palatial mansion in New Zealand. He and Goodman insinuated

17

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 18 of 89

the Plaintiff was involved in money laundering operations in Nicaragua while the Plaintiff was
serving honorably in the U.S. Air Force in the Republic of Panama (1979 to 1983). Wilfred
vowed in a broadcast to help Goodman jail the Plaintiff.
(https://www.youtube.com/watch?v=qyge9 Y ejHy0k )

Oe GV Ice Neca

HARMON WILFRED — CJA WHISTLEBLOWER

 

Figure 4. Harmon Wilfred on the upper right in CSTT art-work

¢ Michael Barden (Avondale, Arizona) publishes dozens of videos per week as a “Targeted

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Individual” and-has-spent- two hours reviewing his-court-ordered psychological examination for
the crime of aggravated assault with a deadly weapon (see Eighth Request for Judicial Notice
(incorporated by reference) [8-RJN], Doc. No. 32, 10/01/18 ). As the current state judge of the
Barden case is a nominee to the federal bench, Goodman displayed her photograph prominently
during a CSTT interview in the style of a veiled threat.
(https://www.youtube.com/watch?v=anJMtPhp4pl&t=1049s )

21. Working together, the above listed CSTT disinfo agents and proxies can create a false story and ensure it
reaches the segment population most likely to be influenced by the story via Facebook, Twitter, YouTube,
Periscope, PATREON, etc. These fake stories are consistently pushed on social media, known to be materially false
by Goodman and his sidekicks. The CSTT sidekicks listed in EXHIBIT ONE and other notorious disinfo agents
and proxies cooperate with Goodman to appear to corroborate these phony stories by featuring phony experts,
forged documents, doctored photos and videos, etc. The CSTT disinfo agents and proxies help in the distribution of
the latest CSTT anti-government and pro-revolution fake news story as part of Goodman’s overall influence and
recruitment of disenfranchised and naive followers that believe in such theories (vilify and amplify). As an
example, Goodman consistently pushed a story for several months that the Plaintiff was an operative of the CIA

involved in drug smuggling in Nicaragua in the early 1980s during “Iran Contra”. Rock Hudson, George Webb, and

18

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 19 of 89

Harmon Wilfred all corroborated this fraudulent hoax story and are members of the association-in-fact RICO

           
 
 

 

 

2 {| enterprise.
3 4} 22. To illustrate. Retired Lt. Gen. Michael Flynn (formerly Presidential National Security Advisor and
4 || presently indicated by the Office of Special Counsel, U.S. Department of Justice) sent a Twitter tweet on 11/02/2016
5 || that linked to an article on the True Pundit (Michael D. Moore) ALT-RIGHT web-site (shown below). This article
6 || was later discredited as entirely false. Michael “Tue Pundit” Moore is a weekly “guest” with Goodman on the
7 ||CSTT YouTube and PATREON shows.
8
9
10
7 1 ae BScaS' Eaaniner Giiee® ciuneiar
12 Whistle on New Hillary Emails: Money.
~kaundering, Sex Crimes with Children,s
3 Child Exploitation, Pay to Play, Perjury
14 Figure 5, True Pundit article Internet URL: https://t.co/OObVJT3QDr
8 PATREON AIDING AND ABETTING THE CSTT ENTERPRISE
° 22. con’t: CSTT recruitment and cross-promotion activities continuously operate on PATREON.COM, which
" corporately actively aids and abets Goodman and the CSTT enterprise ignoring repeated warnings to cease and
" desist. Goodman exploits the PATREON “pay-wall” (a play on the word “firewall”) to avoid widespread public
° detection to conduct wire fraud. The PATREON “pay-wall” is a scheme developed by Goodman and PATREON to
" hide acts of civil conspiracy that take place during two-exchanges between Goodman and his operatives via the
" CHAT function. In this manner, the false information cannot be vetted or denounced by public debate as with other
* traditional “crowdsourced” social media outlets such as YouTube.Com. Goodman designs the rhetoric to incite the
* PATREON mob into action — shielded from public scrutiny by the PATREON pay-wall. The objective is to plan
“ and conduct coercive and extortive smear campaigns against targets to ensure their compliance with Goodman’s
6 demands of silence. The PATREON pay-wall is alleged to deposit vicarious liability upon PATREON as an active
6 (witting and/or unwitting) co-conspirator with Goodman and his CSTT sidekicks.
27
28

 

 

   

 

19

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 20 of 89

 

 

1 |] 23. The CSTT/PATREON confederation of role players/proxies, and Goodman in particular, adopt a

2 || peremptory, Grand Inquisitor tone towards CSTT’s targeted true victims. CSTT’s targeted true victims (such as the

3 || Plaintiff) are subjected to public ritualistic defamation and stochastic terrorism and labeled as “deep state affiliates”

A || identified by Goodman [see Plaintiff's Fifth (5"") Request for Judicial Notice (incorporated by reference) [5S-RJN],

5 |!Doc. No. 14-1, 08/24/18 ). Goodman demands immediate and satisfactory extra-judicial “justice” from the CSTT

6 || audience (naive followers and proxies) against these “deep state operatives”. Goodman’s intent of these secretive

7 || PATREON “pay-wall” planning sessions with CSTT “guests”, patrons and sponsors is to present fraudulent

8 || allegations (known to Goodman as fake) to a captive PATREON audience of gullible and naive social misfits.

9 || Goodman makes materially false statements to lure gullible news seekers into his PATREON “exclusive content”
10 ||honey-trap. In this sense, CSTT role players and proxies are nothing more than weaponized agents that are ordered
11 || to slander and dismantle the legitimacy of CSTT critics to serve Goodman’s financial interests.

12 || 24. Goodman’s CTAs (calls to action) and have included: (1) open recruitment of new CSTT players and

13 || proxies to participate in reputation destruction and smear campaigns to demonize and economically ruin critics, (2)
14 || acquisition of clandestine computer and Internet hacker tools that can be used to help “crash the system” (see

15 || trafficking in passwords — Federal Computer Fraud and Abuse Act) and attack opposition web-sites and to disrupt
16 || the operation of the Federal Bridge Certification Authority (FBCA) (see Plaintiffs Fourteenth (14) Request for
17 || Judicial Notice (incorporated by reference) [14-RJN], Doc. 47, 10/26/2018 ), (3) transmission of frivolous

18 || complaints to the Bar Association of the District of Columbia to attack attorneys that represent clients targeted by
19 || CSTT, (4) public shaming of former federal Inspector Generals at their private offices and private industry

20 || conferences for “treason” and “dereliction of duty” accompanied by coercive threats, (5) obstructing of justice by
21 || the interference with the evidence collection processes of potential federal computer fraud cases, (6) staging

22 || attempted assassinations of CSTT players with social media hoaxes (see Plaintiff's Second (2"¢) Request for Judicial
23 || Notice (incorporated by reference) [2-RJN], Doc. 8,-1,-2,-3, 07/09/2018), (7) transmission of fake “attempted

24 || murder” police complaints to the home-town Sheriff of the Plaintiffs recreational residence, etc. All these

25 || deplorable activities rely on the interstate wires of the Internet.

26 |) 25. After new CSTT “goons” are incited, Goodman employs a technique known as “ritual defamation” and/or
27 || “stochastic terrorism” as a way of isolating and harming people by denying their humanity and trying to convert

28

 

 

20

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 21 of 89

them into something that deserves to be hated and eliminated. CSTT/Goodman fraudulently accuses other innocent
individuals of the exact same activities utilized by the enormous CSTT network of affiliates that have access to

considerable resources (several dozen web-sites, social media channels, paid services (PATREON.COM) etc.).
ILLEGAL WIRE TRANSFERS

26. Goodman’s unethical, fraudulent and criminal activities are conducted via the interstate wires of the
Internet and violates federal wire fraud statutes. As CSTT is nothing more than a scheme devised by Goodman with
the intent to defraud more than ten (10) individuals it is also a scheme to defraud under N.Y. state law (N.Y. Penal
Code § 190.65(1)(a)).

27. CSTT community “patrons” on the PATREON.COM network provide financial resources to Goodman via
wire transfer of funds, interstate credit card processing, Bitcoin transfers, crypto-currency transfers, etc. Open

source intelligence (OSINT) indicates funds as much as $20,000 a month may have been raised via these methods.

1|-These PATREON.COM “patrons” are either (1).being.defrauded.by. CSTT. senior. leadership with fake and..............

fraudulent “newsgathering”, or in the alternative (2) are accomplices by aiding and abetting the racketeering
activities of Goodman and his CSTT role players.

28. Goodman and his CSTT role players (disinfo agents) are profit-motivated parties that are involved ina
fraudulent “ends justify the means” social media deception network designed to support fund-raising activities. To
help perpetrate the fraudulent scheme CSTT role players (having no legitimate journalistic credentials) insist that
they are respectable “journalists”, “researchers”, “investigative journalists”, etc. This is an attempt to hide their
ritualistic defamation and stochastic terrorism behind the cloak of respectability and AMENDMENT I to the U.S.

Constitution.
JURISDICTION

29. This Court has diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332 because the allegations of
the complaint establish that this controversy exceeds $75,000, exclusive of interest and costs and that such
allegations demonstrate divergent citizenship: Plaintiff is a citizen of California, Defendant Goodman is a citizen of

New York and Defendant PATREON, LLC is a California licensed corporation.

21

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 22 of 89

 

1 1/30. The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction
2 || pursuant to 28 U.S.C. § 1367 because Plaintiff's claims have a common nucleus of operative facts that arise from
3 || the same occurrences.
4 1]31. The Court’s exercise of personal jurisdiction over Jason D. Goodman comports with Constitutional due
5 || process standards.
6 || 32. The Court’s exercise of personal jurisdiction over PATREON, INC. (a California corporation) comports
7 || with Constitutional due process standards. This complaint alleges that PATREON is engaged in a civil conspiracy
8 || with Goodman and the CSTT enterprise. The Court has general and personal jurisdiction over Defendant
9 |] PATREON, INC. pursuant to the New York long-arm statute, as codified as New York Consolidated Laws CPLR
10 || 302(a)(1).
11 /}33. This Court also has personal jurisdiction over Goodman as to this complaint’s Federal RICO claim
12 || pursuant to 18 U.S.C. § 1965(b) and (d), and supplemental jurisdiction over all defendants as to the pendent state
13 || law claims pursuant to 18 U.S.C. § 1367.
14 |} 34. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 in that a substantial part of the events or
15 || missions giving rise to this action occurred in this judicial district and the defendants are subject to personal
16 || jurisdiction here.
17 1735. Other claims articulated in this complaint other than the Federal RICO Act include violations of: the federal]
18 || Computer Fraud and Abuse Act (CFAA), the federal Terrorist Hoax Improvements Act (THIA), the federal Civil
19 || Rights Act of 1871 (Ku Klux Klan Act), and the New York state RICO Act ( New York Penal Law § 460.00 ).
20 STANDING ISSUES OF THE PLAINTIFF
21 1136. In the public interest of protecting critical infrastructure and key resources (CIKR) and as part of critical
22 || infrastructure protection (CIP) this suit is brought by the Plaintiff acting under the Private Attorney General (PAG)
23 || doctrine. In the role of PAG the plaintiff is seeking enforcement of the applicable statues and laws that have been
24 || violated by the Goodman and his CSTT role players.
25 1137, The Court should take judicial notice of the present efforts of Goodman and CSTT players to disrupt,
26 obstruct, and target the efficient operation of the Federal Bridge Certification Authority (FBCA) (see Plaintiff's
27 Fourteenth (14) Request for Judicial Notice (incorporated by reference) [14-RJN], Doc. 47, 10/26/2018).
28

 

 

 

22

 
10

il

2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 23 of 89

Goodman and his ilk view the FBCA as a tool to expedite the kidnapping, torture and human trafficking of children.
Again, as with the Port of Charleston, this represents a direct, indirect and/or implied threat to CIKR of the United

States.

 

The Federal Bridge Certification Authority

The Federal Bridge Certification Authority(FBCA) will
be the unifying element to link otherwise
unconnected agency Certification Authority's (CAs)
into a systematic overall Federal PKI. The FBCA
functions as a non-hierarchical hub allowing relying
party agencies to create a certificate trust path from
its domain back to the domain of the agency that
issued the certificate so that the levels of assurance
honored by disparate PKI in be reconciled.

y disp is cal CO! &s

dees: eéectg: Sere

 

 

E-Government Moves Forward as Federal Bridge
Certification Authority Conducts First Cross-Certifications

GSA # 9982

September 18, 2002
Contact: Mary Alice Johnson, 202-501-1231
maryalice.johnson@gsa.gov

WASHINGTON, DC - The Federal Bridge Certification Authority (Federal Bridge)
today cross-certified with the public key infrastructures (PKI) of the U.S. Department of
Defense, U.S. Department of the Treasury, U.S. Department of Agriculture National
Finance Center, and National Aeronautics and Space Administration, allowing them to
trust and validate the digital signatures on files issued and received by each other.

PKI certificates can be used to affix user unique digital signatures to electronic
documents, forms, and any other digital files, offering four benefits: authentication,
transaction integrity, non-repudiation, and confidentiality. "The Federal Bridge is a key
component of E-Authentication," said Mark Forman, Associate Director for Information
Technology and E-Government. "It will serve as a facilitator to unify islands of
automation across government and demonstrates the huge potential for integration of
federal systems. The Federal Bridge is a key component of E-Authentication and
eventually will serve to bridge all levels of government." The process of exchanging
digital signatures mirrors many interagency communications.

 

 

 

38. The PAG doctrine is intrinsically baked-in to federal racketeering laws and allows augmentation of
prosecutorial gaps (see: a private citizen’s standing to sue for vindication of a public objective. Associate Industries

v. Ickes (2d Cir. 1943) 134 F.2d 694, 704 (2d Cir.); Comment (1974) Note 144 U.Pa.L.Rev. 636, 658 ).

23

 

 
10

11

ae

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 24 of 89

39, The private citizen plaintiff has a judicially cognizable interest in rights protected by federal statutes — an
interest sufficient to constitute standing to enforce these statutes as they are a matter of public interest. County of
Inyo v. City of Los Angeles (1978) 78 Cal.App.3d 82, 88, fn. 1, citing Associated Industries v. Ickes.

40. The U.S. Supreme Court has addressed PAG standing for those that seek enforcement of applicable laws,
statutes, regulations and policy, noting that “private enforcement ... provides a necessary supplement” to

prosecutorial gaps in public law enforcement. J. Case Co. v. Borak, 377 U.S. 426, 432 (1964).

ESTABLISHING TWO PREDICATE ACTS OF WIRE FRAUD

Al. As a preliminary matter, to establish jurisdiction under the Federal RICO Act, two predicate acts of wire
fraud are described below. Moss v. Morgan Stanley, 719 F.2d 5 (2d Cir. 1983). An example of one racketeering

pattern is provided below to illustrate the deceptive nature of the CSTT schemes.

RACKETEERING PATTERN (EXAMPLE OF ONE PREDICATE ACT OF WIRE
FRAUD)
orn OSPP “Citizen Journalist” (Goodman) identifies him/herself-as ‘a member of a victim class~~|

with reasonable foresight that he can recruit anti-government “goons” that feel victimized
and display a sense of outrage against the swamp or deep state. Victim classes include:
targeted individual, harassed citizen journalist, targeted truth seeker, etc. Entitlement classes
include: sovereign citizens, anti-government revolutionaries, persons favoring military
tribunals and execution of government employees, (suspension of civil law and the federal
courts), etc.

b. Goodman can reasonably foresee that the CSTT “Journalist” that claims to have obtained
specialized access to sensationalized information from anonymous sources that exposes
government corruption will be held out as heroic for their “research” as part of their activities
that are “draining the swamp” to expose “deep state operatives”.

c. Goodman then reasonable can foresee that the distribution of claims that the
researcher/reporter is now in danger of losing their life for their “research” efforts (to include
staged deceptive hoax assassination attempts) will outrage the audience (see Plaintiff's
Second (2"*) Request for Judicial Notice (incorporated by reference) [2-RJN], Doc. 8,-1,-2,-
3, 07/09/2018).

d. Goodman with fraudulent intent then issues deceptive claims (known to be false) that deep
state operatives are following, surveilling, orbiting and “closing in” on the supposed
endangered researcher — who is on the run for his/her life (see Quinn Michaels, aka Korey
Atkin, Harmon Wilfred, George Webb, Pete Santilli, etc.).

e. Goodman’s intent at this point is to collect fund-raising monies as these supposed fearless
CSTT researchers/reporters now require monies, cash wire transfers, financial support,
patrons, sponsors, etc. to flee for their lives, go into hiding, continue their “important
research” and “fight the deep state” (amounts of $17K have been raised in a single
occurrence), etc.

24

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 25 of 89

f. Goodman then conducts an ever present and on-going fraudulent fund-raising plea
accompanied with an invitation to join PATREAON.COM to “enjoin” the daily broadcast.
CSTT (Goodman) cross-promotes other disinfo agents on other social media platforms to
raise funds for his partners. These illegal wire fraud transfers to Goodman benefit
Goodman’s unregistered business entities, legally nullified companies, unregistered “DBAs”
and other non-legal tradenames (see Plaintiffs Tenth Request for Judicial Notice
(incorporated by reference) [10-RJN], Doc. 37, 10/12/2018).

g. Persons who question the above need for funds, narratives, research or other CSTT claims arg
targeted for reputation destruction, smear campaigns, public shaming, falsified police reports,
etc. designed to damage and defraud CSTT targeted individuals of their property interest in
employment, business activities and professional reputations.

h. The CSTT role players and “goons” that participate in the racketeering enterprise gain
financial and pecuniary benefits via the process of silencing critics described above. This
flippant demonization of critics is design to economically ruin them.

42. Two elements alone can comprise the crime of wire fraud: (1) a scheme or artifice to defraud; and (2) use

of interstate wire communication to facilitate that scheme); United States v. Faulkner, 17 F.3d 745, 771 (Sth Cir.

1994). The entire process described above is fraudulent on its face. There are no legitimate CSTT researchers, they

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

are not in danger of assassination (see Plaintiffs Second (2"') Request for Judicial Notice (incorporated by
reference) [2-RJN], Doc. 8,-1,-2,-3, 07/09/2018), evidence offered of that danger is fake and/or forged, these
researchers are not in danger and are not being chased by the Plaintiff, a secret microwave directed energy weapon
has not been used in assassination attempts, etc. It is Goodman’s intent to manufacture synthetic drama and angst to
drive the illegitimate fund-raising activities via the electronic wires of the Internet (thru PATREON).

43. To satisfy the jurisdiction requirements of the Federal RICO Act and associated wire fraud violations the
Plaintiff only must show (1) scheme to defraud by means of false pretenses, (described above) (2) defendant's
knowing and willful participation in scheme with intent to defraud (devised and promoted by Goodman via CSTT),
and (3) use of interstate wire communications in furtherance of scheme (use of PATREON credit card transfers),
United States v. Maxwell, 920 F.2d 1028, 1035 (D.C. Cir. 1990) ("Wire fraud requires proof of (1) a scheme to

defraud; and (2) the use of an interstate wire communication to further the scheme.").

PORT OF CHARLESTON “DIRTY BOMB HOAX” (EXAMPLE OF A SECOND
PREDICATE ACT OF WIRE FRAUD)

25

 
10

11

2)

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 26 of 89

45. The Port “dirty bomb hoax” incident (06/14/2017) is offered as a typical example of Goodman’s activities
to create undue alarm and distress for audience members to drive them to actions (CTAs). The CSTT role players
handsomely profited via pecuniary benefits by the national publicity given the mainstream media attention given to
CSTT (by N.Y. Times, CNN, etc.).

46. Goodman and CSTT role players relied upon their fraudulent narratives to form a hoax and scam narrative
which was directly responsible on 06/14/2017 for the closure of the Wando maritime marine terminal at one of the
world’s largest seaports -- the Port of Charleston.

47. The Court may want to take judicial notice of the several national media outlets that carried the story;
which included the N.Y. Times, N.Y. Post, CNBC, ABC News 4, Time, etc. As reported by Time, “The Coast
Guard responded to the port’s Wando Welch terminal after they received two calls around 8 p.m. on

Wednesday notifying them of a possible dirty bomb — an explosive containing radioactive material — on

 

the container ship Maersk Memphis, according to the New York Times.” _

(http://time.com/4820968/port-of-charleston-bomb-threat-conspiracy-theorist/)

 

US 06:88 45.06.2017 peccced GE 18 08 cry, Seishort URL Sa oD 5 sa 3

Aman posted a video claiming there could be a “dirty bomb" aboard a ship
docked at the Port of Charleston.

MOSCOW (Sputnik) — Wando terminal at the Port of Charleston in the US state of South
Carolina was evacuated over the report of a "potential threat" in a container of one of the
vessels moored there, the US Coast Guard of the 7th District Southeast said Thursday.

"At approximately 8 p.m. Wednesday authorities were made aware
of a potential threat in a container aboard the vessel Maersk
Memphis in the Port of Charleston. The Maersk Memphis is currently
moored at Charleston's Wando terminal which has been evacuated
while law enforcement units from federal, state and local law
enforcement agencies investigate the threat,” the Coast Guard said
in a bulletin.

 

The USCG Southeast said about twa hours later on its Twitter that the investigation was
ongoing.

48. For a more complete analysis see the article entitled “False claims lead to real problems

Conspiracy theory shuts down port,” 6/20/2017, The Journal Gazette

26

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 27 of 89

(http://www.journalgazette.net/news/local/frank-gray/20170620/false-claims-lead-to-real-problems ) See

 

 

2 || also ( https://www.fitsnews.com/2017/06/15/dirty-bomb-scare-at-port-of-charleston/ )
3 || 49. Goodman’s public call to action (CTA) for persons to call the U.S. Coast Guard and to send Twitter tweets
4 ||to the U.S. Coast Guard 7 District headquarters was based completely on the fraudulent CSTT scheme that a bomb
5 || threat existed on a MAERSK container ship. A twitter storm of 8,000 impressions resulted from Goodman’s direct
6 || CTA to over 2,000 audience members of a YouTube live-stream broadcast. This incident demonstrates the vertical
7 ||relatedness of criminal activity to the enterprise by Goodman. United States v. Burden, 600 F.3d 204, 216 (2d Cir.
8 || 2010)
9 || 50. The Port hoax relied upon Goodman’s violations of several statutes related to the Federal Computer Fraud
10 || and Abuse Act (18 U.S.C. § 1030) to compile the position report of the MAERSK MEMPHIS container ship.
11. || Goodman violated the Terms of Use (ToU) of VESSELFINDER.COM to illegitimately misuse the service as part of
12 ||the bomb threat scheme. This incident is described in detail later in the complaint. _
13
PARTIES
14
15 JASON D. GOODMAN
16 || 51. Goodman and CSTT Affiliates are Remarkably Arrogant. Goodman is an individual person apart from
17 || the CSTT enterprise and maintains several corporate entities that are presumably registered in the State of New
1g || York. As Goodman sees himself as not only equal but superior to the U.S. Government and its judicial system (see
19 || comments about “fake lawsuits”), Goodman may believe he does not to obtain proper DBA or corporation
20 || registration (see Plaintiff's Tenth Request for Judicial Notice (incorporated by reference) [10-RJN], Doc. 37,
21 || 10/12/2018). Goodman invited litigation via a series of e-mail messages sent to the Plaintiff on 03/30/2018 (see
22 || Plaintiffs Thirteenth (13"") Request for Judicial Notice (incorporated by reference) [13-RJN], Doc. 46, 10/22/2018).
93 || 52. As Goodman was a room-mate for about five (5) months in 2017 with the Plaintiff's brother - George
24 || Webb Sweigert -- the Plaintiff has unique insight into Goodman’s nefarious behavior. Goodman himself — as an
25 || individual -- has publically declared he has distributed YouTube video content to thousands of viewers describing
26 ||his habit of creating video recordings of his masturbation activities via the CSTT enterprise. Goodman openly
27 || stated in YouTube video content that he feared a hacker obtained some 500 photos of Goodman’s sexual anatomy
28

 

 

 

27

 
10

ll

2

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 28 of 89

stored on his CSTT owned laptop computer. These claims are made in a humorous and boastful manner on a public
social media platform with no age restrictions.

53. Goodman is a former Hollywood feature film 3-D graphics photographer who makes appearances in
another YouTube channel operated by Goodman (“2 1stCENTURY3D” [21¢3D)]) see video entitled, “Jason
Goodman on 3D at the 66th Cannes Film Festival”, dated 05/26/2013.
(https://www.youtube.com/watch?v=789p9gPO3MA )

54. Goodman is fond of calling attention to another (apparently an individually controlled) YouTube channel
entitled 21 CENTRURY 3D [21¢3D]. This account features a B-LIST portfolio of bikini clad women washing
cars, bending over, and other sexualized and provocative gestures. This behavior represents Goodman the
individual, apart from the enterprise. All of the Defendant Goodman’s actions described above has taken place in
the State of New York.

GOODMAN AS INDIVIDUAL VS. CSTT AS ENTERPRISE

 

 

55. Goodman has publically proclaimed that he studies his “targets” and looks for emotional vulnerabilities
that can be exploited. Goodman then relies on his ritualistic defamation to exploit specific weakness to inflict the
maximum of emotional distress on the intended targets. Then he uses the perceived legitimacy of the CSTT “news
organization” to attack the target.

56. For example, in a moment of candor Goodman has publically broadcast to tens of thousands of viewers via
the CSTT platform that the Plaintiff is “a worm” and should sleep on “newspapers filled with dog sh_¢” a reference
to child abuse the Plaintiff suffered. Further, Goodman (as an individual) claims the Plaintiff should be arrested for
merely filing this present lawsuit, which he has characterized as a “fake lawsuit” (see Plaintiff's Sixth (6") Request
for Judicial Notice (incorporated by reference) [6-RJN], Doc. 18, -1, -2, 08/28/2018), along with other related
federal litigation against Goodman filed by other victims.

57. Goodman [ believed to communicate with his associates via e-mail addresses:
truth@crowdsourcethetruth.org and/or jasongoodman72@protonmail.com ] is fond of proclaiming contacts with
individuals that have significant F.B.I. experience to justify his claims that the F.B.I. has joined him in investigations

against “deep state operatives” such as the Plaintiff.

28

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 29 of 89

58. Goodman, acting as an individual and as a “person” within the meaning of 18 U.S.C. §1961(3), has
released video content publically that proclaimed he personally telephoned several ambulance services in the Mount
Shasta, California area (Plaintiff is a California licensed Emergency Medical Technician with professional contacts
in the Mount Shasta area). Goodman then advised these companies that Goodman was a “reporter” (CSTT
enterprise) and that the Plaintiff was the target of an F.B.I. investigation that he apparently initiated with the
cooperation of Special Agent Brittany Custer of the New York F.B.I. field office. Goodman also contacted the

Chief of Police of the City of Mount Shasta and advised him of the same allegations — to include that there was an
active F.B.I. investigation against the Plaintiff (see Plaintiff's Thirteenth (13) Request for Judicial Notice
(incorporated by reference) [13-RJN], Doc. 46, 10/22/2018).

59. Goodman has publically stated he has enlisted the help of former F.B.I. Special Agent Robyn Gritz

(Chicago, IL area) to also target the Plaintiff. Gritz has appeared on a dozen CSTT shows to plea for monies and

| foment anti-government unrest and plea for donations to her GoFundMe.Com donation account. Based on reason

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

and belief, it appears former S.A. Gritz and/or C.F.E. Moore may have coached Goodman in the art of concealment
of material facts to the F.B.1. investigators that contacted Goodman (approximately April, 2018), Such intentional
concealment by Goodman is a violation of 18 U.S.C. § 1001.

60. Goodman, as an individual, has also enlisted the help of “deep cover” journalist “Thomas Paine” (Michael
D. Moore of West Chester, PA) of the “True Pundit” alt-right hate speech social media site. “Thomas Paine’s” true
identity was outed in July 2018 as a man arrested in 2013 by the F.B.I. for criminal copyright infringement. Moore
(Paine) appears to be a Certified Fraud Examiner (C.F.E.) with significant background and experience in the art of
discovering money laundering. Moore (Paine) was apparently an employee and/or consultant with Citigroup and
worked in the fraud department to locate, identify and report fraudulent financial transactions based on money
laundering indicators.

61. Prior to the revelation of Moore’s criminal history, Goodman informed CSTT audience members on a
dozen occasions that Moore was a former F.B.I. agent with significant Bureau contacts. Further, former Special
Agent (S.A.) Griz apparently has significant work experience at the DISCOVER Card financial network, which

compliments Mr. Moore’s (Paine) experiences at Citigroup in the identification indicators of money laundering.

29

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 30 of 89

 

 

1 || See Mr. Goodman’s video entitled “Retired FBI Special Agent Robyn Gritz and True Pundit's Thomas Paine On the
2 || OIG Report”, 6/23/2018 (18.9K+ views) (https://www. youtube.com/watch?v=ZTDa7w4koko&t=1524s )
3 |} 62. As the Court will learn, it is believed that Goodman entered into a civil conspiracy with former S.A. Gritz
4 ||and C.F.E. Moore to coach Goodman in elements of fraudulent concealment (acting as an individual and as a
5 || “person” within the meaning of 18 U.S.C. §1961(3) ). Defendant Goodman reportedly contacted the New York
6 || field office of the F.B.I. and the N.Y.P.D. on or about April 1, 2018 to launch a malicious investigation against the
7 || Plaintiff (and others) for the purposes of having his government security clearances revoked and obstructed.
8 || Goodman’s threats to institute this malicious prosecution is described in the Plaintiff's Thirteenth (13") Request for
9 |] Judicial Notice ({13-RJN], Doc. No. 46, 10/22/2018 ) incorporated by reference as if fully restated herein.
10 || Goodman initiated these malicious investigations and allegedly concealed material facts from investigators. Then
11 |] Goodman falsely claimed, implied and insinuated in several social media podcasts and video productions that the
12 || New York City field office of the F.B.I. and the N.Y.P.D. were considering criminal charges against the
13 || Plaintiff/undersigned for the crime of operating “a decentralized distributed defamation network ”[13-RJN]. See the
14 || YouTube video production “Jason Goodman Calls Lift the Veil”, 4/6/2018 (13.2K+ views) referenced in the
15 || Plaintiff's Twelfth (12") Request for Judicial Notice ({12-RJN], Doc. No. 45, 10/22/18) incorporated by reference
16 || as if fully restated herein.
17 |} 63. Goodman has specifically reported that F.B.I. Special Agent (S.A.) Brittany Custer is an active agent in
18 || Goodman’s CSTT initiated “investigation”. Apparently, this “investigation” was commenced in early April, 2018
19 || (04/01/2018). It was Goodman’s intent to launch a malicious prosecution of the Plaintiff to interfere with his
20 || government issued security clearances, which created an injury to the Plaintiff’s property interest in reputation and
21 || livelihood. Goodman’s concealment of material facts to the F.B.L. was part of this scheme to bait the F.B.I. to act
22 || against the Plaintiff. Goodman was under an affirmative duty to disclose all pertinent facts to S.A. Custer,
23 |\ therefore, the fraudulent concealment of key facts by Goodman represents concealment with the intent to defraud.
24 || All the foregoing acts by Goodman believed to be deceptive in nature and designed to convey false and fraudulent
25. || information to the F.B.I. and N.Y.P.D. All of the Defendant Goodman’s actions described above have taken place
26 || in the State of New York and are in violation of 18 U.S.C. § 1001. These Goodman frauds are pleaded to the
27
28

 

 

30

 
10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 31 of 89

standard of CPLR § 3013 below (see Plaintiffs Thirteenth (13) Request for Judicial Notice (incorporated by

reference) [13-RJN], Doc. 46, 10/22/2018).

MULTIMEDIA SYSTEM DESIGN, INC.

64. Defendant Goodman publicly discusses a variety of companies and entities — and often
interchanges the parent/child relationship of such entities (e.g. subsidiary, parent-corporation, etc.). One
of these shell entities is “MULTIMEDIA SYSTEM DESIGN, INC.” (MSDI) (aka Multimedia Software
Design, Inc.), which has been a New York State corporation since 1994. MSDI “headquarters” is located
apparently in the apartment of Defendant Goodman. Therefore, Goodman uses MDSI as an integral part
of the extended association-in-fact social media confederation (racketeering enterprise) that apparently
operate in alignment with MSDI via MSDI’s non-registered tradename “Crowd Source The Truth”

(CSTT)”. (Trademark application pending). MDSI is apparently a legal entity within the meaning of 18

+LUS.C. §-1961(4)-and-is-part-of the-CSTT.association.in. fact RICO.enterprise....

65. On trademark registration application (filed 1/10/2018) for the mark “Crowdsource The Truth”
(CSTT), the applicant MSDI, via Jason Goodman, provided the address “6s 252 7th Avenue New York
NEW YORK 10001” to the U.S. Patent and Trademark Office (USPTO). (USPTO serial number 87752970).

66. The following entry is made in a federal court pleading in the signature block: “Jason Goodman, 252 7"
Avenue #6S, New York, N.Y. Telephone (323) 744-7594, Facsimilia (917) 591-6370, Email:

truth@crowdsourcethetruth.org, Pro Se.” (page 7 of 8 in the document “DEFENDANT JASON GOODMAN’S

 

ORIGINAL ANSWER”, Doc. 14, Filed 10/06/17 in civil case Steele vs. Goodman, 3:17-cv-00601-MHL, in the
U.S.D.C. for the Eastern District of Virginia (Richmond)). Goodman maintains a confusing public image of his
business entities (see Plaintiff's Tenth Request for Judicial Notice (incorporated by reference) [10-RJN], Doc. 37,
10/12/2018).

PATREON, INC.
67. Upon information and belief, PATREON and Goodman are intertwined in a civil conspiracy. Based on the
PATREON Terms of Use (posted at Internet URL: https:/Awww.patreon.com/legal ) PATREON maintains corporate

headquarters at “600 Townsend Street, Suite 500, San Francisco, CA [no zip code given]”. According to

31

 
10

11

12,

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 32 of 89

Bllomberg.Com PATREON has a corporate office at 230 9" Street, San Francisco, CA 94103 see Internet URL:
https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapld=244024 196 ).

68. PATREON, INC. acts as an online Internet private intermediary for Defendant Goodman’s CSTT content.
PATREON, INC. assumes they can stand in the shadow of the limited immunity afforded by Section 230 clause of
the Communications Decency Act (CDA) with a “hear no evil, see no evil” approach to content providers like
Goodman. PATREON, INC. has thus granted Goodman’s CSTT a free-pass as a third-party content provider to
publish anything on the PATREON hosting service. Hosting service is a distinct term of art apart from
communications conduit and/or search/application providers. (See Anderson v. New York Tel. Co., 320 n.e.2d 647,
649 (N.Y. 1974) ) PATREON, INC. acts as a “content host” that stores, provides a cache, or otherwise provides
access to third-party content. ( See Jack M. Balkin, Media Access: A Question Of Design, 76 Geo. Wash. L. Rev.

933. 936-38 (2008) ).

69. To protect his own economic self-interest, commencing in early December 2017 Plaintiff caused a dozen | _

 

non-malicious CEASE AND DESIST [C&D] demands to be delivered by electronic messaging to Goodman and the
General Counsel of PATREON, INC. complaining of Geodman’s CSTT content that infringed on the Plaintiff's
rights. In these C&D self-interest demands Goodman and PATREON were noticed that Goodman was distributing
fraudulent and deceptive information about the Plaintiff on the PATREON platform. Again and again, PATREON
was noticed that Goodman was distributing false information about the Plaintiff that Goodman knew was false, but
nevertheless proceeded in reckless disregard to the truth to injure the Plaintiff. Plaintiff (to protect his self-interest)
warned PATREON.COM that Goodman’s conduct was in violation of PATREON’s Terms of Use [ToU] at Internet
URL: “ https://www.patreon.com/legal “. The PATREON ToU is a non-binding economic relation and not a
contract. See Carvel Corp v. Noonan, 3 N.Y.3d 182 (2004).

70. Apparently, PATREON mistakenly believes that they are universally shielded from liability by Section 230
of the Communications Decency Act (47 U.S.C. § 230). PATREON nevertheless is liable for the aiding and
abetting of the wire fraud racketeering activates of Goodman and his CSTT players. As PATREON maintains
relationships with credit card processors that facilitate the wire transfers of monies to Goodman from so-called

patrons, they are facilitating Goodman’s CSTT racketeering enterprise. Goodman conspired to engage in a pattern

32

 
10

11

a 12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 33 of 89

of wire fraud with his PATREON, an indictable offense under 18 U.S.C. § 1343. This formed the basics of the
CSTT/PATREON civil conspiracy.

71. Caveat: “Wire fraud is committed by a person who: having devised or intending to devise any scheme or
artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses, representations, or
promises, transmits or causes to be transmitted by means of wire, radio, or television communication in interstate or
foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing such scheme or
artifice.” People v Alba 2014 NY Slip Op 24090 Decided on April 3, 2014.

72. To amplify in Morrow v. Black, 742 F.Supp. 1199 (E.D.N-Y. 1990) the court held the opinion that a person
who aids or abets in the commission of two or more acts may be held to have committed the acts. Relying on
Accord Petro-Tech, Inc. v. Western Co. of North America, 824 F.2d 1349 (3 Cir. *1204 1987).

73. The PATREON credit card wire transfers are not incidental to the Goodman scheme but are the integral

part of it. Pereira v. United States, 347 U.S. 1, 8-9, 74 S.Ct. 358, 363, 98 L.Ed. 435 (1954).

 

74. Although repeatedly noticed with good-faith C&Ds, spoliation notices and other para-legal
communications, PATREON continued/s to allow Goodman to spread his smear campaigns and conduct his
clandestine (civil conspiracy) meetings with CSTT players behind the “pay-wall”, away from the scrutiny and
vetting of the general public. The secrecy PATREON provides Goodman and CSTT proxies allows for confidential
synchronization of smear campaigns and distribution of fake narratives. PATREON profits handsomely from the
facilitation of these civil conspiracy planning activities. In sum, the refusal by PATREON to discipline Goodman
has established the direct and constructive knowledge of Goodman’s misconduct with PATREON, INC.

75, The Court should consider that PATREON employs a content filtering system similar to the concepts
articulated in Stratton Oakmont, Inc. v. Prodigy Services Co., 1995 WL 323710 (N.Y. Sup. Ct. 1995). The
significance of Stratton v. Prodigy is that private intermediaries that have a content filtering system have less of a

claim to Section 230 immunity.

 

 

33

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 34 of 89

 

 

Patreon's Role

While Patreon supposts content creation, we do not legally endarse erry coment on our
site, If content is revorted we may semove it, but we do rot fake that action tghily

We only prurede u plata for creators aud pahores &
irderact Se do not screen or endorse ary content on
Patroon, Hyou seo corical hat violates “hese lerms, thon
let us know ard we may mtrose &

Removing covtent of terminatag accounts $ not aa acton
we take Agnty anc ne may lake 2 wie fo investigate of
cpen the issue ep to further decussion with the community.
Wo ase constanily testing out rew features wth the goal of
making Patreon better. ¥#2 may 204 or remove eatixes,
20¢ fen fast feat ares atth a randion subset of nur users,

F we beteve a feature 6 sigeific ently cifferent kom these:
terms, then we explan those dife-ences in ‘the fest

‘With you: permession we may give other wenstes 4 senes the aby to venty nfonnaton
about your Patreon account or pectcam actions 07 your heha, This permission is asked for
when yuu Guimedd your Pabeun acount lo hese oles seiates or setraas Info mation ca
irclide the exstance of yeur atccurl. pledge arroinls end tength of suppor. Actions can
include creaking, oditag oF detotng plodges and any chest intsrachoe with creators such as
pasting messages or kkng posts

SEE: EXHIBIT TWO

 

 

 

Figure 6.a. Suspension of accounts by PATREON
Internet URL: https:/Avww.patreon.com/legal

 

 

RoflingStone

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

76.

 

prostitution,” vastly expanding liability for sites that host any content on which sexuality may.

be discussed.

Because the law vaguely defines what speech can be interpreted as “supporting” prostitution,
websites like Craigslist have already chosen to remove their personals section rather than face
liability. Others such as Instagram have increased scrutiny of hashtags such as #yesastripper,
while Reddit has outright banned subreddits including r/Sexworkers. Just this week, fundraising
host Patreon suspended the accounts of numerous adult-themed creators. Any discussion of
sex work, or even sex in general, could potentially make a third-party host — from Twitter to
Google ~ liable for their users’ posts.

Although its stated purpose is the prevention of sexual abuse by means of cutting off access to
communication tools used by traffickers, SESTA-FOST.A has been widely criticized for
disregarding the needs of the communities it seeks to protect. Organizations that provide
services to people in the sex trades have reported an increase in harm since Congress passed.
the bill in March. That harm is largely coming from traffickers, who accurately see sex workers
as newly vulnerable without online resources such as Craigslist or Backpage.cont.

ce Menu

Read Next Fox News and the GOP Seem to Have Forgatten Who the President Is

 

 

 

Figure 6.b. Suspension of accounts by PATREON

(https://www.rollingstone.com/culture/culture-features/sex-worker-advocates-lawsuit-internet-censorship-sesta-fosta-666783/ )

PATREON can suspend accounts, when it wants to, based upon obscenity. This logic can be extended to

cyber harassment and racketeering (wire fraud) in Goodman’s case. The Court’s attention is directed towards

PATREON’s suspension of accounts as part of their compliance with the recent amendments to the CDA by the

Stop Enabling Sex Traffickers Act (SESTA) and Allow States and Victims to Fight Online Sex Trafficking Act

(FOSTA), which became law 04/11/2018.

34

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 35 of 89

 

1 || 76. con’t.(a) In Oakmont y. Prodigy the N.Y. Supreme Court found Prodigy responsible for offensive content in
2 || part because of its active role in screening out material it found inappropriate (No. 31063/94, 1995 WL 323710
3 1/(N.Y. Sup. Ct. 1995) at *4). The decision of the N.Y. Supreme Court in Prodigy forced the passage of Section 230
4 ||to the CDA to override Prodigy’s practical effects. However, nothing in the language of Section 230 indicates that
5 || Congress contemplated any type of absolute immunity. Congress enacted Section 230 believing that it was
6 || “devising a limited safe harbor from liability” (Danielle Citron & Benjamin Wittes, The Internet Won’t Break, 86
7 || Fordham L. Rev. 401, 404 (2017) (quoting S. Rep. No. 104-23 (1995))/ note 35, at 403 (emphasis added) ).
8 || 76. con’t (b): The behavior of PATREON, INC. has placed vicarious liability upon their enterprise via direct
9 || and constructive knowledge of the Goodman and the CSTT situation. Prevailing court decisions indicate that
10 || PATREON can be held liable for aiding and abetting Goodman’s wire fraud racketeering scheme. The Plaintiff
11 |{ claims that civil aiding and abetting applies to 18 U.S.C. § 1962(a) predicate acts (to include wire fraud). See Bank
12. || Brussels Lambert v. Credit Lyonnais (Suisse) S.A., No. 93 CIV 6876 LMM, 2000 WL 1694322.
13 PLAINTIFF
14 W907. The Plaintiff is a critical infrastructure protection (CIP) professional who obtained a stellar reputation by
15 performing ethical and competent work in critical infrastructure protection projects over decades The Plaintiff [aka
16 || the undersigned] has been trained in the field of CIP as defined by Executive Order 13636, 2/12/2013, “Improving
7 Critical Infrastructure Cybersecurity”. In this regard the plaintiff holds specialized credentials, to include: (1)
18 || California State certified Emergency Management Specialist, (2) Certified Homeland Protection Associate III
19 (Homeland Protection Professional Certification Board), (3) Certified in Homeland Security — III (American Board
20 || for Certification in Homeland Security), etc.
21 |I 78. A partial education record for the plaintiffs studies in CIP is attached (courses offered by the Federal
22 Emergency Management Agency (FEMA), including: Threat & Risk Assessment Course (4/2012), Enhanced Threat
23 and Risk Assessment (4/2012) and Critical Infrastructure Key Resources (CIKR) Awareness Course (1/2013).
24 |1 79. Shortly after the Port hoax the Plaintiff became publically critical of the actions of CSTT participating
25 partners, see “A study of the Port of Charleston evacuation and closure: How Live Action Role Play (LARP)
26 Simulations create Cognitive Threat Vectors”, June, 2017, viewed 2,511 times.
27
28

 

 

 

35

 
10

11

AZ

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

81. Goodman and CSTT role players have presented so-called “evidence” to the CSTT audience that the _

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 36 of 89

(https://www.slideshare.net/dgsweigert/port-of-charleston-evacuation-case-study-the-cognitive-threat-of-conspiracy+
theorists)

80. The constant barrage of deceptive CSTT YouTube broadcasts that are directed at the Plaintiff (some with
over 40,000+ views) have forced the plaintiff to publish a book entitled, “Report: The Port of Charleston Dirty

Bomb Hoax and Social Media Liability”, 4/14/18, ISBN-10: 1717056792.

beokbox;  MMeLave aT caoing. actvered tresae: | PM neenenee”

Report: The Port of Charleston Dirty Bomb Hoax and Social Media Liability Peperback — Ap 14
2018

   

 

 

 

 

x
ene rate Wat 072 eos

1¢ used poor Srtficial csBgA TC ave 23 OTE COTHCD KCIO TEED

Ch & faling Susher behind the Fp ot De sceat n compenending Me ter

Beant ieetaeet

 

 
  

ca ‘yim Book Box for Kids
QOEBOK Hs oy Sine pastel softer AY Pree beck sem a rudzetahon Wict doers tard pirkcdetiher a techs wet T, 2 er dnahe team mre

 

 

Plaintiff:

e Is engaged in a pedophile network and has set up communication processes to enable human
trafficking of children, and

e Is an operative of the “Covenant Church” and participates in a hitchhiker stalking network to
procure victims for human sacrifices, and

e Is the son of an inventor that was working for deep state intelligence organizations to implement
technology that would facilitate the clandestine take-over of the U.S. government, and

¢ While in the service of the U.S. Air Force established cocaine money laundering networks in
Nicaragua as part of the Iran-Contra scandal, and

e¢ While consulting to the U.S. National Security Agency established secret communications
networks to facilitate human trafficking amongst NATO general in Europe, and

e Planned and executed the “dirty bomb hoax” at the Port of Charleston, S.C. for the purpose of
obtaining a lucrative contract from the U.S. Department of Homeland Security, and

e That Plaintiff published a “fictitious book” describing the Port of Charleston incident (see
Plaintiffs Ninth (9) Request for Judicial Notice (incorporated by reference) [9-RJN], Doc. 33,

10/19/2018 ).
e = Etc.
82. The Plaintiff has a property interest in his professional reputation and to be free of interference of the likes

of the defendants, CSTT role players and “goons” that delight in injecting themselves into the plaintiff's affairs.

36

 
10

{I

wd

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 37 of 89

83. Note: a more exhaustive introduction of the plaintiff is provided in the damages section of this complaint.
Suffice to say the injuries sustained by the plaintiff as a direct and proximate cause of CSTT provide standing

pursuant to Article III of the U.S. Constitution (see DAMAGES).

FACTUAL ALLEGATIONS

84. The CSTT enterprise is separate and apart from Goodman, and although the CSTT confederation portrays
itself as a benevolent social movement dedicated to discovering the truth related to conspiracy theories and to
neutralize “deep state operatives”, it has nonetheless broken several federal and state laws in an open and continuous
fashion (see Plaintiff’s Sixth (6") Request for Judicial Notice (incorporated by reference) [6-RJN], Doc. 18, -1, -2,
08/28/2018 ).
85. It is believed that the moniker CrowdSource The Truth may have had a DBA record fraudulently assigned
(215 Century.3D).--As discussed. below,-the myriad of corporate.entities. operated. by.Goodman.has.created confusion
as to the exact nature of the purported DBA obtained by Goodman (see Plaintiffs Sixth (10th) Request for Judicial
Notice (incorporated by reference) [10-RJN], Doc. 37, -1, -2, 10/12/2018 ).
86. CSTT’s Aim Is Not Merely to Act as a “News Channel” or “Journalistic Investigation Source” but to
Destroy Individuals It Targets and Disrupt CIKR. Goodman and his CSTT aligned confederates seek to destroy
the persons it targets and ensure their silence with compliance to Goodman’s coercion. These attempts include
inciting CSTT social media followers and proxies to file false police reports, “shut down” (terminate) targeted social
media channels, contact of places of employment of CSTT critics, having critics fired from lucrative jobs, etc. The
same techniques (which were employed with the Port of Charleston) are designed to disrupt the efficient operation
of CIRK (as with the FBCA).
87. CSTT Confederates and Goodman Engage in Actions that Are Illegal, Tortious, Unethical, and
Violate of Federal Wire Fraud Statutes. CSTT, and its confederates, not only commit illegal, tortious, and
unethical actions but boast about them. These include:

e The closure of the Port of Charleston, South Carolina by a CSTT directed “dirty bomb hoax”

perpetrated directly by Goodman and his CSTT affiliates on 06/14/2017 relying on the spread of
frightening and destabilizing scam and hoax narratives.

37

 
10
11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 38 of 89

e Making false statements to law enforcement to entangle Goodman enemies into unnecessary
police inquiries. This includes Goodman’s constant threats to see that people are arrested. The
most recent example the Capitol Heights Police Department, Maryland (see Plaintiff's Seventh
(7) Request for Judicial Notice (incorporated by reference) [7-RJN], Doc. 26, -1, -2,
08/31/2018 )

e Inciting CSTT followers and proxies via Twitter to file false police statements to the Siskiyou
County Sheriff’s Department, California.

e Soliciting members of the public to “download” the confidential files of the Democratic national
Committee containing the P.LI. of significant donors. This action violated the laws of the State of
New Jersey.

e Inciting CSTT followers with fraudulent reports that the Plaintiff attempted to assassinate a CSTT
role players with a Magic Chef Microwave Oven at a New Mexico hotel room.

e Tortuously interfering with the evidence collection process of a criminal investigation in the courts
of the District of Columbia.

e = Etc.

88. CSTT’s Dominant Objective Is Lucrative Fundraising. Goodman and his CSTT affiliates have

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

developed highly remunerative fund-raising techniques using several credit card wire transfer platforms; to include: |
PATREON, Inc., PayPal, BitCoin, etc. These funds have provided Goodman with lavish trips to London, England,
New Zealand, Las Vegas, Nevada, Hollywood, California, Sanford, Florida, Washington, D.C., New Mexico, etc.
89. The lavish moniker and graphic “CrowdSource The Truth” appears on two YouTube social media channels
and the PATREON.COM channel. These channels post instructions on how to wire funds to the YouTube channel
moderator “Jason Goodman” of “CSTT”. One CSTT channel is listed under the name YouTube name “Jason
Goodman” and carries the CSTT banner. (https://www.youtube.com/channel/UC8C19OaRtuW9CNjP7pP4BBQ)
90. Wire transfer instructions encouraging the use of crypto currencies (increasing difficult in tracking of such
funds), are published for the general public on these social media channels. The CSTT YouTube channel
solicitation proclaims:

Become a Sponsor of Crowdsource the Truth

http://paypal.me/crowdsourcethetruth

monthly sponsorship on Patreon

https://www.patreon.com/crowdsourceth...

BTC - 14y2bEJ484DTbQwthX51VWpcRtk9Q7kmQQ_ [BitCoin]

ETH - 0x07a23 ACOEBb5936d60A 8cBfE07D64A579Cc756c9_ [Etherum]

LTC - LVP2d143QjPvlJaJpqgPHzQzv2qSQCDnbd = [Litecoin]
email truth@crowdsourcethetruth.org

38

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 39 of 89

SPECIFIC ALLEGATIONS

I. CSTT OPERATES AS A RACKETEERING ENTERPRISE AND
ASSOCIATION IN FACT THRU THE ABUSE OF MDSI BY GOODMAN

91. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1 through 90
of this Complaint as though set forth in full herein.

92. Based on the foregoing it is hereby alleged that defendant Jason Goodman is an owner, agent, and
authorized representative, employee, managing director or manager of MDSI and/or CSTT. Defendant Goodman is
a culpable party separate and apart from MDSI / CSTT enterprises and receives financial benefit from engaging
CSTT in wire fraud through the use of non-legal entities (legal nullities) to finance the dissemination of materials
that impact interstate and foreign commerce. Mr. Goodman maintains an address at: #6s, 252 7th Avenue New
York, N.Y. 10001. Goodman coordinates these activities via his New York City apartment described as the “CSTT

HQ [Headquarters] communications hub”.

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

Figure 7. George Webb on the left, Jason Goodman on the right

93. The common racketeering purpose amongst the CSTT association-in-fact sidekicks and role players is the
need to create a perceived deep state swamp “bogey man” that drives audience members to donate huge amounts of
funds to Goodman and his ilk. All of these sidekicks deliberately enhance, amplify and augment these materially
false narratives and statements which are widely disseminated in a pervasive manner (broadcast via YouTube,
PATREON, Facebook, Twitch, GAB.AI, TINDER, etc.). CSTT and these Goodman sidekicks operate as part of the
CSTT association in fact RICO enterprise. Goodman maintains the structure of the association-in-fact enterprise
through the use of CSTT affiliates and role players that come and go; such as: George Webb Sweigert (“George

Webb”) of Maryland, Quinn Michaels (aka Korey Atkin) of Nevada, Marshall Richards (aka Rock Hudson and

39

 
10
11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 40 of 89

Deep Uranium) of North Carolina, Dr. Jerome Corsi of Virginia (subpoenaed by the Office of Special Counsel to
testify before a federal grand jury), Joe Napoli (aka Casey Whalen) of Orange County, California, acting presumably
with the alias “Casey Whalen” (W/D), etc. [ joe@launchpathes.com, Joseph M. Napoli Executive Search, dba
LaunchPath, and/or jmartinnapoli@gmail.com , and/or Twitter: @joenapoli7 ], Robyn Gritz, Michael Moore (aka
Thomas Paine), etc.

94. All of these partners contributed to the acquisition of monies derived from the pattern of ongoing
racketeering activity to invest in the enterprise, to acquire control of the enterprise through a pattern of racketeering
activity, or to conduct an enterprise through a pattern of racketeering activity. §§ 1962(a)-(c). The CSTT association

in fact is an enterprise within the meaning of 18 U.S.C. § 1961(4).

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Figure 8. Dr. Jerome Corsi (subpoenaed to testify by the Office of Special Counsel to a federal grand jury)

95. The CSTT enterprise, under Goodman’s active direction and participation, operates to (1) transmit,
distribute and publish false narratives (via YouTube, PATREON, Facebook, Twitch, GAB.AI, TINDER, etc.) which
amount to propaganda and to (2) terminate, squelch, quash any opposing views by rivals, third parties or other
victims. This is a form of on-going racketeering activity. Goodman and his sidekicks directly target Americans
inexperienced in matters of government, politics and legal proceedings. Goodman relies on a “trust me” false front
to lure his financial victims. Goodman and his sidekicks specifically target these vulnerable individuals. Goodman
conspired to engage in a pattern of wire fraud with his sidekicks, an indictable offense under 18 U.S.C. § 1343.

96. Defendant Goodman is the chief benefactor of the financial remuneration and monies collected from public
solicitations and appeals for sponsorships, gifts and tributes. In many respects Goodman is both a liable “person”

and the “enterprise” itself. 18 U.S.C. § 1962(d). Such solicitations occur on a daily basis on the CSTT
40

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 41 of 89

YouTube.Com channel and represent on-going racketeering activity and are aimed at luring gullible news seekers
into his PATREON “pay-wall”.
97. Goodman relies upon MDSI, a New York registered cooperation, via the use of an unregistered fictitious
name (CSTT), which — based on reason and belief -- has not complied with state business regulations regarding the
solicitation of funds from the general public by corporations with fictitious names. Failure to follow state corporate
regulatory compliance is an instantiation of the pattern and practice of this RICO enterprise.
98. As stated on the web-site for the State of New York Department of State, Division of Corporations,
“Certificate of Assumed Name Domestic and Foreign Corporations: A domestic or foreign corporation may
conduct or transact business under an assumed name (commonly referred to as a D/B/A) by filing a Certificate of
Assumed Name pursuant to Section 130 of the General Business Law.” MDSI has apparently never attempted to
comply with this law, although Mr. Goodman informed the public to the contrary in a YouTube video broadcast.

99. In the YouTube video broadcast, featuring Goodman, entitled, “Wall Street Puppetmaster?” appearing on

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

the “Jason Goodman” channel, published 12/6/2017. (https://www.youtube.com/watch?v=p1dS5pIxO60)

Mr. Goodman comments:

01:03: GOODMAN. “Because these are the same people that have been telling you that I have a fake
corporation. I guess they have never heard of a D/B/A? 21% Century 3D? I might have another
corporation that’s “doing business as” 21 Century 3D? Is that possible? “.

100. A YouTube channel entitled, “21° Century 3D”, or “21c3D” does carry content from Mr. Goodman.
However, records checks in the State of New York have not turned up any D/B/A (doing business as) for 21¢3D or
21* Century 3D (assuming a Section 130 Certificate of Assumed Name has been filed).

101. As stated by Mr. Goodman’s fraudulent representations in the 12/6/2017 YouTube video broadcast (Wall
Street Puppermaster?) he had the ability to legally collect funds from sources such as PayPal and PATREON. Mr.
Goodman insisted that he indeed had legal authority that allowed the solicitation of funds from the pubic — whether
from CSTT or 21c3D. Apparently, both entities are a legal nullity and are not authorized to transact business in the
State of New York pursuant to Section 130.

102. CSTT’s wire transfer financial intermediaries PATREON and PayPal (credit card payment transactions
processors) have allegedly been provided fake and fraudulent information by Goodman on PATREON/Paypal

subscriber agreements.
Aj

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 42 of 89

103. Members of the public that were solicited by Goodman and have contributed funds to CSTT (via PayPal

 

 

 

2 and PATREON) have allegedly detrimentally relied on Goodman’s fraudulent assertions and promises as to the
3 legality of his asscoaition-in-fact businesses (MDSI, 21c3D, DBAs, etc.). Further, it is alleged the name
4 “CrowdSource The Truth” is a legal nullity and has no legal significance with the State of New York. Caveat:
5 Goodman has apparently submitted CSTT artwork to the Patent and Trademark Office for trademark protection.
6 104. | The use of non-legal names that are a legal nullity, to solicit funds from the general public, reflects a
7 predicate act of wire fraud pursuant to 18 U.S. Code § 1343 - Fraud by wire, radio, or television. The activities
8 described in Count One represent a pattern and practice of the RICO enterprise and unmistakably constitute the
9 kind of conduct Congress sought to deter.
10 WHEREFORE, the Plaintiff prays for the relief described below.
11
12 Il... COMPUTER FRAUDS RELIED UPON BY MDSI/ CSTT FOR CLOSURE OF|
B THE PORT OF CHARLESTON
14 Vos. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1 through
1S |) 104 of this Complaint as though set forth in full herein.
16 |} 106. The closure of the Port of Charleston, South Carolina by Goodman and his CSTT role players is itself a
17 || predicate act of several wires frauds. The chronological events that initiated the Port Hoax on 6/14/2017 are as
18 follows:
19 e Incident A. Mr. Goodman’s phone call to the U.S. Coast Guard Charleston Section duty officer
at 843-740-7050 while broadcasting LIVE to 2,117 audience members, and
“ e Incident B. A request by Mr. Goodman, three (3) minutes after the call to 843-740-7050, to
21 tweet to the U.S. Coast Guard 7" District Headquarters Twitter account the following message
“DIRTY BOMB — PLEASE INVESTIGATE — MAERSK MEMPHIS”. Subsequently a
22 purported 8,000 Twitter impressions were made of that message (tweet).
23 || 107. Goodman insisted on the tweet (creating 8,000 Twitter impressions [aka “Twitter Storm”]) to ensure the
24 || Memphis Maersk would — indeed — be stopped an inspected. As seen on video, when Goodman was unsatisfied
25 || with the level of commitment by the U.S.C.G. Charleston Section duty officer and the apparent lack of a dramatic
26 || incident response, he then waited three (3) minutes and induced his audience to create a foreseeable “Twitter Storm”
27 || to “drive home” the point for the U.S.C.G. 7" District Headquarters (for 2K+ “live” viewers).
28

42

 
10

11

12.

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 43 of 89

108. The primary purpose of the “dirty bomb warning” tweets to the 7" District Headquarters Twitter account
was to force the illegitimate search of diplomatic containers on the Maersk Memphis. The CSTT sponsored
radiological device warning was a ruse to accomplish the goal of obtaining illegitimate publicity to grow the CSTT
social media channels. This was accomplished via widespread media coverage (see N.Y. Times and C.N.N.

articles).

109. Goodman crafted the message “DIRTY BOMB — PLEASE INVESTIGATE — MAERSK MEMPHIS”,
which was fraudulent on its face and was transmitted by CSTT role players for the sole purpose to defraud the
government as explained below.
VIOLATIONS OF THE COMPUTER FRAUD AND ABUSE ACT (CFAA), 18 U.S.C. 1030
110. The actions of MDSI/CSTT coordinator Goodman during Incident (B) violated the provisions of the

Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030, which states in relevant part:

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

18 U.S.C. § 1030 (5) (A)
knowingly causes the transmission of a program, information, code, or command, and as a result of
such conduct, intentionally causes damage without authorization, to a protected computer;
111. The admonishing, solicitation and inducement of 2K+ audience members (LIVE on air) to transmit the
Twitter message “DIRTY BOMB — PLEASE INVESTIGATE —- MAERSK MEMPHIS?” is a soft-style cognitive
distributed denial of service attack (DDoS attack). This is similar to a mass phishing e-mail attack (cognitive
deception). This is a mass deception perpetrated upon the public for the purposes to defraud those taking action.
112. To amplify, in 2011 the Sixth Circuit Court of Appeals addressed DDoS-style attacks in Pulte Homes, Inc.
y. Laborers’ Intern. Union of North America, 648 F.3d 295 (6th Cir. 2011). The Pulte Homes case did not use the
same terminology per se (DDoS attack); but, did deal with a labor union’s concerted denial of a targeted company’s
use of phone systems and e-mail limiting the ability to do business’.
113. Suffice to say, that the 8,000 CSTT inspired tweets to the 7" District Headquarters, insisted upon by

Goodman, were unnecessary as Goodman had already confirmed that the Charleston Sector duty officer was aware

of the “dirty bomb” threat three (3) minutes prior to Goodman’s twitter storm inducement.

 

' https://shawnetuma.com/2013/10/09/yes-case-law-says-it-really-is-a-cfaa-violation-to-ddos-a-website/
43

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 44 of 89

 

1 |} 114. As seen in the video entitled, “Clear and Present Danger (Calm Before the Storm?) #maerskmemphis”,
2 || 6/14/2017, several MDSI/CSTT racketeering enterprise players make their appearance (59K+ views).
3 During the “Clear and Present Danger” video.
4 At 49:00. WEBB. “The fact that, we were giving the warning for the next 9/11. [GOODMAN. That’s
right]. To the members of Congress. So they are now forewarned.
5
At 49:20. WEBB. There is a plan under foot right now, again from the Intelligence Community, dirty
6 bomb is being thrown around. Quite a bit. There is a dirty bomb plan for a major U.S. city. [GOODMAN.
Unintelligible] ... I believe it is going to be Memphis. [GOODMAN. Whoa}. I will just say that right
7 now.”
8 | 115. The premeditated character of this cognitive cyber-attack is illustrated in the YouTube video entitled,
9 ||“George Webb Continues the Deep Dive Into Pakistani ISI - NATO Rat Line”, 5/27/2017, (three weeks before the
10 || “dirty bomb hoax”) Goodman is holding the camera and interviewing “George Webb” [Sweigert].
11 |] 116. This indicates an intent to defraud — three (3) weeks prior to the 6/14/2017 incident.
12 02:50: WEBB. There is also going to be a ship involved. It is going to be Maersk Shipping Lines. {he
spells] MAERSK. And it is also going to be this ... special focus — the Memphis.” ae
13
03:00: WEBB. The Memphis. The ship Memphis. Don’t know why. My contact [Deep Uranium] has
14 about five (5) U.S. intelligence sources that worked in drug interdiction.
15 03:11: WEBB. The Maersk is going to be. We want to track the Maersk. Every day, since the last ...
since 1999 basically.”
16
( https://www. youtube.com/watch?v=ekr5cw2WAbU&t=6726s )
17
117. It is a crime to utilize a protected interest computers (such as those connected to the Internet) for the
18
facilitation of a fraud. Quoting the CFAA (in relevant part:
19
18 U.S.C. § 1030(a)(4);
20 knowingly and with intent to defraud, accesses a protected computer without authorization, or
exceeds authorized access, and by means of such conduct furthers the intended fraud and obtains
21 anything of value, unless the object of the fraud and the thing obtained consists only of the use of the
computer and the value of such use is not more than $5,000 in any 1-year period . ..
22
33 118. In Shurgard Storage Centers, Inc. v. Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121, 1123 (W.D. Wash
34 2000), a civil case involving section 1030(a)(4), the court favored an expansive interpretation of “intent to
35 defraud.” In denying the defendant’s motion to dismiss, the court held that the word “fraud” as used in section
36 1030(a)(4) simply means “wrongdoing” and does not require proof of the common law elements of fraud. /d. at
37 1126 (construing United States v. Czubinski, 106 F.3d 1069, 1078 (1st Cir. 1997)). Thus, the plaintiff in Shurgard
38 stated a sufficient cause of action under section 1030(a)(4) by alleging that the defendant participated in “dishonest

 

 

 

 

44

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 45 of 89

methods to obtain the plaintiffs secret information.” Jd. Shurgard. Quoted in relevant part from Prosecuting
Computer Crimes, Computer Crime and Intellectual Property Section, Criminal Division, Published by Office of
Legal Education Executive Office for United States Attorneys (page 29)
(https://www. justice. gov/sites/default/files/criminal-ccips/legacy/2015/01/14/cemanual.pdf).

VIOLATIONS OF THE TERRORIST HOAX IMPROVEMENTS ACT OF 2007, 18 U.S.C. § 1038
119. The content of the warning tweet crafted by Goodman (“DIRTY BOMB — PLEASE INVESTIGATE —
MEMPHIS MAERSK”) was itself a violation of 18 U.S.C. § 1038, Terrorist Hoax Improvements Act of 2007.
The tweets (creating 8,000 impressions for the 7" District) transported a false message designed to force an
illegitimate search of the Memphis Maersk by the U.S. Coast Guard.
120. The Plaintiff has reason to believe, based on the totality of CSTT shows (30+) featuring Rock Hudson (aka

Okey Marshall Richards) that the “dirty bomb” warning was a ruse created by Richards / Webb and Goodman to

force the illegitimate inspection of the Memphis Maersk to bring applause and audience approval to CSTT role |

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

players.

121. The foregoing reflects a predicate act of wire fraud in violation of 18 U.S. Code § 1343 - Fraud by wire,
radio, or television, 18 U.S. Code § 1030 and 18 U.S. Code § 1038. The activities described in Count Two
represent a pattern and practice of the RICO enterprise and unmistakably constitute the kind of conduct Congress
sought to deter.

WHEREFORE, the Plaintiff prays for the relief described below.

TI. FRAUDULENT PRESENTMENT OF THE “HUDSON INTELLIGENCE
GROUP” TO THE PUBLIC FOR THE PURPOSE OF ILLEGITIMATE
FUND-RAISING

122. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
121 of this Complaint as though set forth in full herein.

122.con’t: Six weeks after the 6/14/2017 Port of Charleston debacle, Goodman commissioned a CSTT special
service known as the “Hudson Intelligence Group”. A renamed character “Rock Hudson” was introduced, which

was Okey Marsall Richards (the source of the dirty bomb hoax).

45

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 46 of 89

 

1 |} 123, In a YouTube video, entitled “Hudson Revealed”, 8/14/2017, (on the Jason Goodman channel), (20K+
2 || views) the following description is provided:
3 Published on Aug 14, 2017
With over 40 years of military, intelligence and clandestine experience, confidential Crowdsource operative
4 codename: HUDSON steps forward after months in the shadows.
5 While operating in the background, Mr. Hudson has provided guidance and information assisting George
and Jason daily for the past several months.
6
Pressure mounts as the real possibility of a coup d'etat in America grows each day.
7
8 CONTINUED INTEREST IN THE PORT TO SUPPORT FUND-RAISING
9 || 124. During the interview between Goodman and Rock Hudson (Marshal Richards), Hudson proclaims:
10 39:18. HUDSON. [Source of dirty bomb hoax tip] In regards to George Webb, I have a tremendous
respect for Webb.
11
39:33. HUDSON. George is just an amazing ... what a mind.
12
39:39: GOODMAN. Yeah.
13
40:20: HUDSON. We have documents from the United Nations -UNODC. [United Nations Office on
14 Drugs and Crime] And so here is what we know ~ not, not from us. But, from what we have been able to
find out using their own documentation. I am sure that they are not going to like the idea that we have
15 them. [Laughter]
16 40:40: HUDSON. They need to keep things more secure. Is all I can say. [Goodman laughs]
17 40:47: HUDSON. We know for a fact that 425 million cargo containers are transported each year — in
the world -- [Goodman — uh huh] that represents over 90% of the world’s total trade. [Goodman —
18 Amazing]
19 41:18: HUDSON. Charleston, South Carolina is a port hub. [Goodman — right]. These hubs, depending
on the security protocols that they are using that, that day for that ship. They can process 1,500 to 50,000
20 containers per day.
21 41:48: HUDSON. Based on the United Nations own meta-data in order for a port hub to process 50,000
containers in a 24 hour period is 2,083 containers per hour. [Goodman — seems like a lot]. [Laughter]
22 Well, let’s break it down further — 35 containers per minute. [Goodman — wow].
23 42:33: HUDSON. Because they are making such an effort to determine if a container is safe or not safe.
They ought to be ashamed of themselves.
24
( https://www.youtube.com/watch?v=TWUI8gDPFx0 )
25
125. The aforementioned video is one of thirty plus (30+) videos that attempt to incite unnecessary angst, fear
26
and concern with the general public at large for the main purpose of collecting funds, donations, tributes and gifts to
27
“continue on the work of bringing you the truth”. The premise that Mr. Goodman is somehow a qualified
28

 

 

 

46

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 47 of 89

“investigative journalist” interviewing an “intelligence expert” with five (5) other intelligence affiliates (see Hudson

 

2 || Group) is fraudulent on its face.
3 |) 126. To quote Mr. Goodman from the YouTube video “Sunday with Charles - (Special Wednesday Hammer
4 || Drop Edition) Bonnie and Clyde, 12/6/2017 (21K+ views):
5 2:32:00 GOODMAN. And you know, as I have said, we have gotten over the past several months a lot of
news from Mr. Hudson and the various members of the Hudson Group — that I am in touch with. While
6 he is not broadcasting with us. And, uh. [emphasis added]
7 11127. Using such fraudulent video content to solicit funds from the public is an honest services fraud. 18 U.S.
8 || Code § 1343 - Fraud by wire, radio, or television. The activities described in Count Three represent a pattern and
9 || practice of the RICO enterprise.
10 {| 128. Note: In this regard, the "materiality" test, requires that the defendant possessed a fraudulent intent and
11 || made “any misrepresentation that has the natural tendency to influence or is capable of influencing" the victim to
12 || change his behavior. United States v. Vinyard, 266 F.3d 320 (4th Cir. 2001).
13 |} 129. As the four essential elements of the crime of wire fraud are: (1) that the defendant voluntarily and
14 || intentionally devised or participated in a scheme to defraud another out of money (creation of the hoax and scam
15 || Hudson Intelligence Group); (2) that the defendant did so with the intent to defraud (Goodman knew H.1.G. was a
16 || sham consisting only of Okey Marshall Richards); (3) that it was reasonably foreseeable that interstate wire
17 |} communications would be used (fund-raising pleas via PATREON); and (4) that interstate wire communications
18 || were in fact used (use of PATREON credit card transfers).) Citing Manual of Model Criminal Jury Instructions for
19 || the District Courts of the Eighth Circuit 6.18.1341 (West 1994)),
20 || 130. These CSTT / Goodman public assertions are fraudulent and based are illegitimate data to produce
21 || unnecessary public alarm and concern about maritime container safety.
22 |} 131, These deceptive assertions are yet another instantiation of a fraudulent publicly distributed deception to
23 || defraud CSTT patrons and sponsors (PATREON/PayPal).
24 ||132. The use of fraudulent deceptions disguised as news reports to solicit funds from the general public reflects
25 ||a predicate act of wire fraud pursuant to 18 U.S. Code § 1343 - Fraud by wire, radio, or television. The activities
26 || described in Count Three represent a pattern and practice of the RICO enterprise and unmistakably constitute the
27 || kind of conduct Congress sought to deter.
28

 

 

47

 
_12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 48 of 89

WHEREFORE, the Plaintiff prays for the relief described below.

 

2
3 IV. CONSPIRACY TO DEFRAUD THE UNITED STATES THROUGH THE USE
OF THE INTERSTATE WIRES
‘ 133. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
° 132 of this Complaint as though set forth in full herein.
6 134. The actions of Goodman and CSTT role layers (Webb-Sweigert / Richards) on 6/14/2017 significantly
’ disrupted the operations of the U.S.C.G., F.B.1., National Guard, Sheriff's Department, etc. at the Charleston Sector
8 and the 7 District Headquarters (aka Unified Command). Such actions by this trio were fraudulent on their face
° and in violation of 18 U.S.C. § 371.
0 135. This CSTT publicity stunt had the effect of “impairing, obstructing or defeating the lawful function of a
" government department”. Hass v. Henkel, 216 U.S. 462 (1910). The CSTT conspirators of 6/14/2017 also
interfered with and obstructed one of the lawful government functions by deceit; craft or trickery: “As noted in
8 Hammerschmidt v. United States, 265 U.S. 182 (1924) “It is not necessary that the Government shall be subjected to
" property or pecuniary loss by the fraud, but only that its legitimate official action and purpose shall be defeated by
a misrepresentation, chicane or the overreaching charged...”.
'8 136. In violation of 18 U.S.C. § 1030(a)(4) Goodman relied upon a third-party computer to commit the
"7 fraudulent misrepresentation. Goodman used his personal computer to access the wires of the Internet and access
is the third party Web site known as “VESSELFINDER.COM”. In the video, entitled “Clear and Present Danger
” (Calm before the Storm?) #maerskmemphis”, 6/14/2017 (59.5K+ views), Goodman is seen accessing
* “VESSELFINDER.COM” on a large format television screen completely exposed to the 2K+ audience members.
a Goodman displays the “VESSELFINDER.COM” web-site to the audience beginning at time marker 1:53:15.
* Goodman then begins tracking the Memphis Maersk.
° 1:50:34: GOODMAN. JOE NAPOLI says eight minutes.
“ 1:50:37: WEBB. What?
» 1:50:38: GOODMAN. JOE NAPOLI says eight minutes. Joe, is that two clicks. GW.
* 1:50:50: GOODMAN. OK, you can find the Maersk live. OK, I’ve got a .. I’ve got a thing here that’s
7 going to give us the Maersk live.
28

 

 

48

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 49 of 89

1:51:04: GOODMAN. What I can do is once it goes live on the iPad ...

 

 

2 1:51:06: WEBB. Did he say it’s going to be there in eight minutes?
3 1:52:50: WEBB. Is the Maersk on the move? Is the Maersk on the move? Is the Memphis on the move?
Or is it stationary?
4
1:52:56: GOODMAN. [Looking at VesselFinder.Com as display is broadcast to audience] Well, we’ve
5 got a live map of the position of the Maersk Memphis right here, up on the screen.
6 || 137. Goodman exceeded the authorization provided by VesselFinder.Com once he rebroadcast the vessel tracker
7 || display to his 2K+ audience members. The terms and conditions of the VesselFinder.com web-site state in relevant
8 || part:
9 (https://www.vesselfinder.com/terms)
10 (3) Licence to use website
Unless otherwise stated, we or our licensors own the intellectual property rights in the Service and
11 material on VesselFinder. Subject to the licence below, all these intellectual property rights are
reserved. You may view, download for caching purposes only, and print pages, photos, news, data and
12 all other information from the Service for your own personal use, subject to the restrictions set out
below and elsewhere in these Terms. You must not:
13
e republish material from this website (including republication on another website) without
14 appropriate accreditation to VesselFinder.com or a backlink to www. vesselfinder.com;
e sell, rent or sub-license material from the website;
15 e show any material from the website in public without mentioning VesselFinder.com as a source;
e reproduce, duplicate, copy or otherwise exploit material on our website for a commercial purpose;
16 e redistribute material from this website except for content specifically and expressly made available
for redistribution.
17
18 138. When Goodman re-broadcast the VesselFinder.Com display for commercial purposes (to the CSTT 2k+
19 audience) Goodman exceeded the license of the web-site and its grant of authorized use (see: “You must not:
50 reproduce, duplicate, copy or otherwise exploit material on our website for a commercial purpose”).
51 139. It was a violation of 18 U.S.C. § 1030(a)(4) to exceed the privileges of the VesselTracker.Com web-site to
9 use the content in a rebroadcast format. Further, it was a violation of 18 U.S.C. § 1030(a)(4) for Goodman to have
33 used the wires of the Internet to access the protected computer (VesselTracker.Com) and to retrieve information that
2A would be used in a fraudulent presentation made to the government.
35 140. The use of a CFAA protected computer (VesselTracker.Com) to fashion the fraudulent message was
6 intrinsic to the offense — not some ancillary system that was indirectly accessed. To the contrary, the location of the
a Memphis Maersk was the integral piece of the fraudulent narrative that a radiological explosive threat presumably
28

 

 

49

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 50 of 89

existed for the citizens of the City of Charleston, requiring CSTT notifications and warnings to the U.S. Coast

 

 

2 || Guard.
3 |) 141. The foregoing information indicates that Goodman violated (1) 18 U.S.C. § 1030(a)(4) to obtain
4 || information intrinsic to the creation of a fraudulent representation and (2) that Goodman violated 18 U.S.C. § 371
5 || when this fraudulent representation was transmitted to the U.S. government. The activities described in Count Four
6 || represent a pattern and practice of the RICO enterprise.
7 || 142. It is alleged that all wrong-doers and/or defendants (Goodman) did unlawfully, willfully and knowingly
8 || attempt to commit an offense against the United States, that is, wire fraud, in violation of 18 U.S. Code § 1343.
9 WHEREFORE, the Plaintiff prays for the relief described below.
10
H V: TRANSMISSION OF MURDER FOR HIRE DISCUSSIONS ON THE
DARKNET
12
143. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
13
14 || 142 of this Complaint as though set forth in full herein.
15 144. In a video production of a discussion group posted on the YouTube channel “Defango”, entitled “After
16 Hours | Danger Zone Quinn Exposed + goodman Darknet woes”, 12/10/2017 (@.7K+ views) a discussion member
17 (“Billy Bob”) claims that Quinn Michaels (Korey Atkin) lived in his garage for three (3) weeks.
18 145. An exchange takes place between “Defango” and “Billy Bob” (landlord to Quinn Michaels).
19 7:00 DEFANGO. “Is this the same Quinn Michaels that has been going on CrowdSource The Truth?
20 07:03 BILLY BOB. Yeah, man. And while he was here (Quinn Michaels) he was actually talking to
Jason Goodman. That Jason Goodman guy, that you always talk about on your show.
21
07:11 DEFANGO. Yeah
22
07:12 BILLY BOB. And they were, like, talking about putting bounties on you and all kinds of stuff, man.
3 They really don’t like you. I don’t know why. Looks like you guys are both, you know, “CrowdSourcing
the truth”. I don’t get why you guys are fighting, man. You know. It’s kinda weird.
24
07:28 DEFANGO. Yeah. Did you said [sic]. You said putting ... you said they were trying to put out..
25 what on me?
26 07:32 BILLY BOB. They were trying to like put out hits on the dark web .. and they were trying to put
hits on you ... try to offer bounties. There’s like bounty rewards right now for information on you..”
27
( https://www.youtube.com/watch?v=w9qfq_IjYss&t=446s )
28

 

 

50

 
10

il

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 51 of 89

146. This type of information regarding Quinn Michaels and the alleged use of the DarkNet is troubling. Mr.
Michaels-Atkin has made dozens (50+) of YouTube video productions that address doomsday cult like subject
matter with a moniker known as “#TeamTyler”. Further, Mr. Goodman is fond of “interviewing” self-professed
serial killer and hit-man Larry Nichols. Mr. Nichols has confused to the murder of between 15 to 20 individuals on

such radio shows as the Pete Santilli Show (see below).

 

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

 

OF aie)

eeveressie)

 

Larry Nichols admits to killing people to protect the Clintons

pubtiusforum

<I
a Os SX % :

7 331,535 views
wf sists ap Ehret Woe 08 Bbc:

 
 

Figure 9. Larry Nichols admits to killing people to protect the Clintons
https://www.youtube.com/watch?v=IKKWL_NBJNScA

147. It is alleged that Mr. Goodman’s constant promotion of his sidekick Larry Nichols is intended to chill those
who might criticize the CSTT narratives. The veiled, implied and implicit meaning behind the appearances of Mr.
Nichols is that he is available to be dispatched to continue his career as a serial killer (which supposedly began in
earnest for the Clinton family). Goodman uses Nichols in triangulation interviews to openly discuss the Plaintiff
and compare him to others critical of Goodman that had to “be gotten rid of’.

148. The foregoing activities discussed in Count Five represent violation of 18 U.S.C. § 1958, Murder for Hire.
A single interstate telephone call will furnish Federal jurisdiction. United States v. Perrin, 580 F.2d 730, 733 (Sth
Cir. 1978), aff'd, 444 U.S. 37 (1979); United States v. Pecora, 693 F.2d 421 (Sth Cir. 1982).

WHEREFORE, the Plaintiff prays for the relief described below.

51

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 52 of 89

VI: TRANSMISSION OF HOAX ASASSINATION PLOTS FOR THE PURPOSE
OF DEFRAUDING THE PUBLIC

 

2
3 QUINN MICHAELS MICROWAVE ATTACK IN NEW MEXICO
4 1 149. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
5 |] 148 of this Complaint as though set forth in full herein.
6 150. Defendant Goodman maintains close contact with Mr. Michaels-Atkin, as noted in the YouTube video
7 production “Jason Goodman Calls Lift the Veil”, 4/6/2018 (13.2K+ views).
8 1:01:28 GOODMAN. “He [the undersigned] somehow knew that Quinn Michaels was in Vaughn, New
9 Mexico. How did he know that, Nathan? Unless he, or someone he is communicating with, is following
Quinn. Quinn was shocked to learn that Dave Acton Sweigert knew his location [Michaels]. Because I
didn’t even know his location and I had just left hanging out with him in South Dakota. He [Michaels] and
10 I were in close communications every day. Quinn has become a very close friend of mine. And I speak
p
to him all the time. [ care about Quinn, I don’t want anything bad to happen to him. He is a nice guy. I
Wh don’t want anything bad to happen to anybody. I want the people that we are talking about to meet justice.
8 PP p
Whether that is going to jail or stripped financially penalty or losing the ability to do the malicious acts
12 their-doing.” {emphasis added]
13
14 151. Plaintiff's affirmative defense: as a preliminary matter the plaintiff denies — in its entirety — that the
15 undersigned knew of the location of Mr. Michaels in Vaughn, New Mexico. Defendants Goodman/Michaels have
16 continually pushed this fraudulent narrative that the undersigned is somehow involved in an attempted
7 “assassination plot” as Mr. Michaels suffered the explosion of a bleb attached to his lung in Vaughn, New Mexico.
18 152. In YouTube video, entitled, “Serco's Four Horsemen and the North Tower on 9/11 with Special Guest
19 David Hawkins”, May 29, 2018, at 1.00:01 Goodman proclaims:
20 01.00:01: GOODMAN. I do want to come back to one topic, though, can I? So you spoke about the
magnatron and this is amazingly coincidental. That you would bring this up in our conversation, today. |
41 have mentioned to you in the past ... uh ... my associate Quinn Michaels. And in about December Quinn
suffered a spontaneous collapse of his lung.....
22 01.00:37: GOODMAN. But, we speculated at the time .. uh .. that it could have been caused by a
microwave weapon.
23
24 153. Plaintiff affirmative defense: Again, the undersigned denies any notion — in its entirety — that he has some
25 knowledge about microwave weaponry, has used such weaponry, has become familiar with such weaponry or has
26 any operational weaponry. The notion that the undersigned is involved in microwave weapons, uses such weapons,
27 |Ihasa background in such weapons, or any other extrapolation of this notion is hereby denied.
28

 

 

52

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 53 of 89

154. In the YouTube production “The Anonymous DarkNet Cult of Michael”, March 29 2018, (32.5K+ views)

 

2 || Mr. Goodman proclaims:
3 14:52, GOODMAN. And I would recommend that the people that may or may not be pursuing Quinn
should do the same thing.

* 15:00: GOODMAN. You and I saw some evidence that indicated that David Sweigert [the undersigned]

5 was aware of your [Quinn] location in Vaughn, New Mexico. How could he have possibly known that?

6 || 15S. Plaintiff affirmative defense: Once again, the Plaintiff denies all insinuations, allegations and accusations

7 || that I had any knowledge of the whereabouts of Quinn Michaels (Korey Atkin) when Mr. Michaels suffered the

8 | {ruptured bleb on his lung which occurred near Vaughn, New Mexico in December 2017.

9 |] 156. The entire narrative described above is fraudulent and designed to increase angst amongst CSTT
10 || community members that somehow Quinn Michaels was in danger of death and/or series bodily injury because of
11 |] action undertaken by the plaintiff. This narrative was designed to increase donations, contributions, increase
12 || sponsorships and drive further views and viewership ~ all at the plaintiff's expense who suffered great damage to his
13 |} property interest in a professional reputation.
14 || 157. The foregoing reflects a predicate act of wire fraud in violation of 18 U.S. Code § 1343 - Fraud by wire,
15. || radio, or television. The activities described in Count Six represent a pattern and practice of the RICO enterprise and
16 || unmistakably constitute the kind of conduct Congress sought to deter.
17 WHEREFORE, the Plaintiff prays for the relief described below.
18
19 VII: CSTT RELIANCE ON MALICIOUS STATE ACTORS TO DENY THE CIVIL
50 RIGHTS OF THE PLAINTIFF VIA TORTIOUS MALICIOUS

PROSECUTION AND CONCEALMENT OF MATERIAL FACTS

21
97 11 158. Plaintiff repeats, repleads and incorporates by reference each and every allegation of paragraphs | through
93 || 157 of this Complaint as though set forth in full herein.
24 159. It is alleged that Goodman proceeded in a reckless fashion, with no objective reasonableness, to have the
25 Plaintiff investigated by the F.B.1. for the sole purpose to injure the Plaintiff's government security clearances.
26 Further, that although Goodman was under a duty to disclose material facts to the government, with willful intent he
2 concealed key information in violation of 18 U.S.C. § 1001. Based on the totality of broadcasts conducted by Mr.
28

 

 

53

 
10

il

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 54 of 89

Goodman with disgruntled ex-F.B.1. special agent Robyn Gritz and “deep cover” ex-F.B.I. source “Thomas Paine”
(Michael D. More) of the alt-right social media site “True Pundit” (who claims to have worked for the FBI), there
appears to be evidence that official computer resources (Criminal Justice Information System [CJIS]) of the F.B.1.
New York field office have been used to conduct intelligence research on CSTT targets; such as the Plaintiff [see
Plaintiffs Fifth (5) Request for Judicial Notice (incorporated by reference) [5-RJN], Doc. No. 14-1, 08/24/18 ).
The use of these CJIS resources have allegedly been directed at the Plaintiff to inject unfavorable information into
his security clearance background folders at the behest of Goodman.

160. If true, a conspiracy would exist to deny the Plaintiff his AMENDMENT IV right to privacy and his
AMENDMENT V right to a secure property interest in his professional reputation. Based on the totality of facts it is
alleged that (1) former F.B.I. employee Gritz and her alleged (2) former F.B.I. agent co-role CSTT player Paine
(Moore) and (3) current F.B.I. Special Agent Brittany Custer clandestinely used State-owned computer systems

(CJIS) to illegitimately gather intelligence on the Plaintiff. Based on reason and belief, Goodman may have baited

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

S.A. Custer by intentionally concealing material facts in violation of 18 U.S.C. § 1001. It appears former S.A. Gritz
or C.F.E. Moore may have coached Goodman on the art of concealing such facts from special agents.

161. It has been stated on several YouTube videos by CSTT role player Webb-Sweigert and Goodman that Gritz
/ Paine (Moore) have significant contacts within the F.B.1. Goodman has insinuated that he has very close law F.B.1
contacts (presumably Special Agent Brittany Custer) that have “guided” him in obtaining evidence against the
undersigned — and others. In the YouTube.com video production entitled “Jason Goodman Calls Lift the Veil”,
(04/06/2018) (https://www. youtube.com/watch?v=loWkQIqK-fk ) Goodman insinuates he has extensive FBI and
law enforcement contacts (presumably Gritz, Moore and Custer). In the YouTube.Com video production entitled
“The Sinister Psychological Operation of George Webb Sweigert” (04/05/2018) (see Plaintiff's Twelfth (12%)
Request for Judicial Notice (incorporated by reference) [12-RJN] Doc. No. 45, 10/22/2018)
(https://www.youtube.com/watch?v=8syPt8oHCr8 ) Goodman insinuates that the Plaintiff has engaged in criminal
conduct and that he (Goodman) has prepared an extensive “package” for his FBI counter-parts. In sum, these
actions would clothe Goodman as a state actor. However, Plaintiff is willing to concede that Goodman may have
baited these FBI employees with his concealment of material facts in violation of 18 U.S.C. § 1001 (see Plaintiff's

Thirteenth (13) Request for Judicial Notice (incorporated by reference) [13-RJN], Doc. 46, 10/22/2018 ).

54

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 55 of 89

 

1 |} 162. Goodman’s foregoing bold statements that he allegedly engaged the New York City field office of the
2 || F.B.I1. to investigate the Plaintiff indicates that Goodman attempted to disrupt the Plaintiff government security
3 |} clearance with unfavorable information of “criminal activities”. Goodman’s discussion of a “package” of evidence
4 || indicates that Goodman delivered extensive materials to against of the FBI, presumably Custer executing a civil
5 || conspiracy with Gritz/Moore (see Plaintiff's Twelfth (12") Request for Judicial Notice (incorporated by reference)
6 ||[12-RJN] Doc. No. 45, 10/22/2018). Goodman’s statements that the F.B.I. was “extremely interested” in the
7 || Plaintiff for the purported crimes of “distributed defamation” indicates that Goodman’s malicious prosecution scam
8 || was apparently successful. Clearly, Defendant Goodman instituted and/or supported criminal proceedings against
9 || the Plaintiff without any probable cause to raise such an allegation. Goodman’s actions were not motivated to bring
10 || the Plaintiff to justice for any particular crime; but, his actions were malicious, motivated by spite and profit (see
11 || Plaintiff's Thirteenth (13) Request for Judicial Notice (incorporated by reference) [13-RJN], Doc. 46,
12 || 10/22/2018 ).
13 1} 163. Public insinuations have been made by Goodman that “evidence” and “proof” are in his possession that
14 || seemingly only the F.B.I. could provide- e.g. the purported cell-phone position reporting of the Plaintiff's location
15 || prior to the Quinn Michaels (aka Korey Atkin) assassination attempt near Vaugh, New Mexico. Again, Goodman
16 || insinuated that the Plaintiff should be investigated for stalking Quinn Michaels (aka Korey Atkin) and that the
17 || Plaintiff may be responsible for an attempted murder attempt on Michaels /Atkin with farcical Directed Energy
18 || Weapons (D.E.W.s). The D.E.W. allegations are just another instantiation of Goodman’s deliberate malicious
19 || prosecution (without justification) of the Plaintiff to invade Plaintiff's AMENDMENT IV and V rights. Goodman’s
20 || improper purpose in making knowingly false criminal charges against the Plaintiff— in reckless disregard to the
21 || truth — was to injure the Plaintiff's property interest in a government security clearance and other property interests
22 || as protected by AMENDMENT V.
23 |) 164. To this point, the situation has become so infamous that a law professor and licensed attorney, with a
24 || Twitter following of 501K followers, has publically called for the investigation of Gritz, Paine, Goodman and
25 || Webb-Sweigert. Quoting recent tweets in relevant part:
26 Seth Abramson @SethAbramson Jun 21
27
28

 

 

55

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 56 of 89

 

 

| 19/ Robyn Gritz—a disgruntled former FBI employee who describes herself as a good friend of Flynn—
2 has been cited by True Pundit, co-interviewed with "Thomas Paine" (True Pundit editor-in-chief) and says
she's met "Thomas Paine" through a mutual acquaintance, George Webb Sweigert.
3
4 NOTE10/ If the media or FBI wants to investigate, here's an interview list: Bannon Flynn Giuliani
Goodman, Jason (Sweigert co-host) Gritz Kallstrom Osgood, Michael * Paine ** Prince Trump Jr.
5 Sweigert * Led Weiner probe at NYPD *while donating to Donald Trump*. ** Identity TBA.
6
165. Gritz , Paine and Goodman discussed (at length) the tweets of Mr. Abrahasom in a YouTube video entitled,
' “Retired FBI Special Agent Robyn Gritz and True Pundit's Thomas Paine On the OIG Report”, 6/23/2018 (18.9K+
. views) ( https://www.youtube.com/watch?v=ZTDa7w4koko&t=1526s ). It was noted by the group that Goodman
" could plausibly hide behind the F.B.I. policy requiring written approval by the U.S. Attorney General to question
" ““ournalists”, as Goodman is fond of calling himself.
" 166. Mr. Abramson has averred that resources within the New York City F.B.I. field office maintain a “cozy”
© relationship with some of these entities — such as Goodman, Webb-Sweigert, Gritz or Paine (Moore). If active duty
6 F.B.L. agents — such as Special Agent Brittany Custer -- are assisting any of the aforementioned individuals with the
" results of queries and results from official databases, networks or CJIS then the aforementioned individuals have
© been clothed as state actors. Goodman — based upon reason and belief — was operating within a civil conspiracy
° with Gritz, Moore and Custer.
" 167. Goodman entered into a civil conspiracy with Gritz/Moore/Custer to accuse the Plaintiff of criminal
" conduct for an improper purpose via the concealment of evidence. This was an instantiation of Goodman’s hostility,
° ill will and grudges directed at the Plaintiff. The misuse of official F.B.I. resources (databases, networks, CJIS, etc.)
" to further the Goodman, Webb-Sweigert, Gritz and Paine (Moore) conspiracy violates the anti-conspiracy sections
* of 42 U.S.C. § 1985(2) (Obstructing justice; intimidating party, witness, or juror) and § 1985(3) (Depriving persons
~ of rights or privileges).
* 168. Additionally, the foregoing reflects a predicate act of wire fraud pursuant to 18 U.S. Code § 1343 - Fraud
" by wire, radio, or television. The activities described in Count Seven represent a pattern and practice of the RICO
» enterprise and unmistakably constitute the kind of conduct Congress sought to deter.
WHEREFORE, the Plaintiff prays for the relief described below.
28

 

 

56

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 57 of 89

 

 

       

 

 

1 VIL: TRAFFICKING IN PERSONALLY IDENTIFIABLE INFORMATION FOR
5 THE PURPOSE OF DEFRAUDING THE PUBLIC
3 |] 169. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
4 || 168 of this Complaint as though set forth in full herein.
> |] 170. In early June, 2017 Goodman was personally involved in the possession, distribution and possible
© || alteration of files which were the stolen property of the Democratic National Committee (DNC). In social media
7 || circles this incident became known as “Who Spoofed the Seth Rich files?”. Seth Rich was a DNC staffer allegedly
8 || murdered while attempting to transfer the files in question to the whistleblower outlet known on social media as
9 | “Wikileaks”.
10 Wav. A Goodman associate known as Patricia Negron obtained the stolen DNC files from an individual with the
11 |] code name “White Rabbit” in the vicinity of Boston, MA (the home of Negron). After she obtained possession of
12 || the-files on-a USB thumb drive-she-drove from Boston.to New. York City.to.meet-with Goodman.and.Webb-
13 Sweigert. The three then colluded to make the files available on the Internet, induced CSTT community of naive
14 followers to “download the files” and to request the CSTT community perform an analysis of the files in question.
15 Ms. Negron describes the events in her social media blog:
16 “Given the serious risk associated with handling the contents, they were uploaded immediately to Google
Drive and shared far and wide to help ensure those involved in the disclosure would have their best shot at
M7 surviving it. Shortly thereafter, Jason Goodman became the first self-identified whistleblower to submit
\ documents to Wikileaks.”
8 “The events of the past week drove a significant escalation in exposing D.C. corruption, at long last. The
data on the thumb drive produced by @W4BB17 [“white rabbit”] is the most damning evidence exposed
19 thus far, according to the initial analysis of Webb’s field of skilled researchers who are the engine behind
20 his investigation.”
( https://medium.com/@panegron/the-accidental-journalist-part-vi-stuffformike-f8e6027f0234 )
21
22
23
24
25
26
27
28

 

 

57

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 58 of 89

 

 
  
 

 

 

 

 

 

 

 

i
2 jee 2017 sme
3 The Accidental Journalist: Part VI
4 — ‘Stuffformike’
5
6
7
8 Figure 10. The Accidental Journalist
9
10 || 172. The files apparently were lists of donors of the DNC and included Personally Identifiable Information
11 (P.LL). P.LI. is classified as data such as names, addresses, hometowns, phone numbers, amounts donated, etc.
12 Quoting the web-site “Search Financial Security”:
13 “Sensitive PII is information which, when disclosed, could result in harm to the individual whose privacy
has been breached. Sensitive PII should therefore be encrypted in transit and when data is at rest. Such
14 information includes biometric information, medical information, personally identifiable financial
information (PIFI) and unique identifiers such as passport or Social Security numbers.”
15 (https://searchfinancialsecurity.techtarget.com/definition/personally-identifiable-information )
16 Lous yas . : :
173. Such activities as a violation of several various state laws. For instance, in New Jersey under N.J.S.A.
17
2C:21-17.3, Trafficking in Personal Identifying Information of Another, it is a crime of the fourth degree to possess,
18
distribute, or manufacture items containing personal identifying information about another, without that person’s
19
authorization, and with knowledge that you are engaging in fraud or your conduct will cause harm to another. The
20
aforementioned conduct is a violation of New York Penal Law § S 190.78 Identity theft in the third degree.
21
174. Nevertheless, the CSTT community proceeded with reckless disregard to widely distribute the P.I.1. of
22
DNC donors as it was part of a “crowdsource investigation” led by “journalist” Goodman. Again, the very act of
23
inducing the CSTT community to take possession of the DNC P.LI. files via the interstate wires of the Internet is
24 .
fraudulent on its face.
25
175. Goodman confesses to the foregoing parameters in a YouTube video entitled, “John Mark Dougan Helps
26
Unravel the Mystery of “Who Spoofed the Seth Rich Files”, 6/25/18, (1.5K+ views)
27
( https://www.youtube.com/watch?v=F W3zw5vS6mO&t=2258s ). The video carries the following description:
28

 

 

58

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 59 of 89

“Just a little more than one year ago, Crowdsource the Truth and its viewers were subjected to a hoax
involving a thumb drive alleged to contain digital clones of the data Seth Rich intended to transfer to

 

2 Wikileaks. The perpetrators of the hoax have attempted to hinder the progress of this effort since then and
have forever emblazoned the mantra of "Who Spoofed The Seth Rich Files" in the minds of thousands of
3 YouTube viewers. Can our newfound witness John Mark Dougan help us solve this year old mystery?
4
176. The foregoing reflects a predicate act of wire fraud (also referred to as a “badge of fraud”). 18 U.S. Code
° § 1343 - Fraud by wire, radio, or television. The activities described in Count Eight represent a pattern and practice
° of the RICO enterprise and unmistakably constitute the kind of conduct Congress sought to deter.
' WHEREFORE, the Plaintiff prays for the relief described below.
8
9
0 IX: TAMPERING WITH A WITNESS
VW |} 177. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
12 || 176 of this Complaint as though set forth in full herein.
13 |1 178. Another joint Goodman/Webb operation was the deliberate intervention of the two in the incident referred
14 || to on social media as the “Laurel Everly laptop destruction”. The circumstances surrounding these events are
15 |} described at least seven (7) YouTube videos by Mr. Goodman’s, to include:
16 Laurel Everly In Her Own Words, 9/14/2017 (17.3K+ views)
17 (https://www.youtube.com/watch?v=gRHxZDgevlQ )
18 Laurel Responds (1 of 3), 9/16/2017, 9/16/2017 (SK+ views)
19 (https://www.youtube.com/watch?v=N4Dtj22A0Jc )
20 Etc.
21 |} 179. In sum, Ms. Everly was in possession of a personal laptop that had thought to have been seized by a
22 || defendant in a federal banking fraud criminal case. See: SWEIGERT, GEORGE WEBB, USA v. IMRAN AWAN
23 || et al, 1:2017-cr-00161. Apparently, the laptop was missing for a few days from Ms. Everly’s home. Everly was
24 || purportedly a tenant in a home owned by the subject of the criminal case cited above (acting as landlord).
25 |} 180. Theories circulated that the laptop may have been used to transmit classified information between the
26 || defendants in the federal bank fraud case as other operatives in the “spy ring in Congress”. In fact, both Goodman
27
28

 

 

 

 

59

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 60 of 89

and Webb-Sweigert created a “smoking gun” narrative that the missing laptop could prove the existence of the “spy

 

2 || ring in Congress.

3 |} 181. The YouTube videos made by both Goodamn and Webb put Ms. Everly under a social media microscope,

4 || which included accusations she was using fake identification, fake names, was tied to government operations, etc.

5 ||In fact, it is believed (and will be demonstrated at trial) that Goodman personally met with Everly for several days.

6 || During this time it is alleged that Goodman pressured Everly to surrender the laptop to a private attorney and not

7 || law enforcement authorities. It is alleged that Everly — more or less — had to resist the social media pressure, and

8 || Goodman’s insistence that she provide the laptop to a private attorney.

9 |} 182. Nevertheless, Everly finally persuaded Goodman that the two of them should provide the laptop to the U.S.
10 || Capitol Police Department. The two surrendered the laptop to that agency, which subsequently forwarded the laptop
11 || (property of Everly) to the defense attorney for the landlord/defendant (see case cited above).

12 |} 183. In fact, Mr. Goodman distributed a video of an “ambush journalism” sidewalk interview of the defense

13. || attorney for the landlord/defendant — Chris Gowen, esq. of Washington, D.C. [GOWEN, RHOADES, WINOGRAD

14 || & SILVA PLLC , 513 Capitol Court NE , Suite 100 , Washington, DC 20002]

15 || 184. In the YouTube video entitled, “Chris Gowen Ducks Imran Questions”, 10/9/2017 (2.7K+ views), Gowen

16 || comments on the surrender of the laptop to the U.S. Capitol Police.

17 0:13 GOWEN. What I do know Jason, is that ~ um — there’s a United States attorney on this case
[Goodman: uh-huh]. That’s called a prosecutor. And, um, what this prosecutor does he investigates

18 crimes.

19 01:06 GOWEN. Jason, there are no charges against him [Gowen’s client] except for .. stating one property
wasn’t his primary residence.

" 01:28 GOWEN. You have recorded me, without talking to me .. you’ve done all these stupid things.

" 01:45 GOWEN [unintelligible] your fake news stories [addressing Goodman].

* 01:48 GOODMAN. Fake news? Is it fake news ... why was he visiting the shed?

8 01:52 GOWEN. What you should be asking about .. [Goodman: tell me?] what you should be asking

24 about ... is that whole .. that ... the last thing the Government brought up was all about you. You don’t
even realize that. Do you?

* 02:00 GOODMAN. How is it about me Chris? Tell me.

6 02:06 GOODMAN. The inadvertent disclosure has something to do with you, pal.

27 (https://www.youtube.com/watch?v=MO1mBa8X910 )

28

 

 

 

60

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 61 of 89

 

1 |} 185. Again, driven by profit, Goodman / Webb inserted themselves into the midst of a federal case brought by

2 |i the U.S. Attorney. As will be demonstrated, Goodman’: initial insistence that the laptop NOT be given to law

3 || enforcement — but to a private attorney ~ speaks to witness tampering.

4 |) 186. 18 U.S. Code § 1512 - Tampering with a witness, victim, or an informant forbids such conduct as

5 || Goodman’s. Quoting § 1512(b)(3) in relevant part:

6 (3)

7 hinder, delay, or prevent the communication to a law enforcement officer or judge of the United States of

information relating to the commission or possible commission of a Federal offense or a violation of

8 conditions of probation [1] supervised release,,[1] parole, or release pending judicial proceedings,

9 shall be fined under this title or imprisoned not more than 20 years, or both.
10 WHEREFORE, the Plaintiff prays for the relief described below.
11
12 X. ACTS OF CONTINUED CRIMINAL ACTIVITY - FALSE REPORT MADE
3 TO MARYLAND LAW ENFORCEMENT
14 11187. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
15 || 186 of this Complaint as though set forth in full herein.
16 |} 188. Goodman intends to continue the criminality of CSTT as often as needed to continue his smear campaign
17 |) against the Plaintiff. As more fully depicted in the Plaintiff's Seventh (7) Request for Judicial Notice (incorporated
18 || by reference) [7-RJN], Doc. No. 26, 08/31/2018 ) Goodman provided information to the Capitol Heights Police
19 || Department, Maryland with the intent to have police investigative resources unnecessarily redirected towards the
20 || Plaintiff and George Webb. In his assertions to the police officer (as recorded and publicly distributed on
21 || Goodman’s CSTT YouTube channel) Goodman falsely states that this present lawsuit at bar contained allegations
22 || that Goodman was accused of the murder of Jenny “Task Force” Moore (deceased discovered 08/13/2018).
23 11189. As Goodman has received ALL court pleadings in this matter, Goodman knowingly provided false
24 || information to Maryland law enforcement, a crime. See Md. Code Ann., Cts. & Jud. Proc. § 9-501. False statement
25 ||- To law enforcement officer. Quoting in relevant part:
26

(a) Prohibited.- A person may not make, or cause to be made, a statement, report, or complaint that the

27 person knows to be false as a whole or in material part, to a law enforcement officer of the State, of a
28

 

 

61

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 62 of 89

county, municipal corporation, or other political subdivision of the State, or of the Maryland-National
Capital Park and Planning Police with intent to deceive and to cause an investigation or other action to be
taken as a result of the statement, report, or complaint.

(b) Penalty.- A person who violates this section is guilty of a misdemeanor and on conviction is subject to
imprisonment not exceeding 6 months or a fine not exceeding $500 or both.

190. Further, it is a felony in Maryland to make such recordings without the consent of the parties being
recorded. See Md. Code Ann., Cts. & Jud. Proc. § 10-402. Quoted in relevant part:
(a) Except as otherwise specifically provided in this subtitle it is unlawful for any person to:
(2) Willfully disclose, or endeavor to disclose, to any other person the contents of any wire, oral, or
electronic communication, knowing or having reason to know that the information was obtained through

the interception of a wire, oral, or electronic communication in violation of this subtitle;

WHEREFORE, the Plaintiff prays for the relief described below.

XI. CRIMINAL VIOLATIONS OF U.S. COPYRIGHT LAWS

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

191: Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs: }- through}

190 of this Complaint as though set forth in full herein.

192. Plaintiff inserts the conduct of the Plaintiff's MOTION (Doc. No. 8, 07/09/2018) and supporting materials
(Doc. Nos. 8-1, 8-2, and 8-3, 07/09/2018) as if fully restated herein (see Plaintiff's Second Request for Judicial
Notice (incorporated by reference) [2-RJN], Doc. 8-2, 07/09/2018 ). These pleadings described the self-professed
activities of Goodman to violate the Copyright laws of the United States on an industrial scale.

193. These pleadings describe how Goodman created two (2) hoax YouTube channels “CRAZY DAVE” and
“EXPOSING THE CHAVEZ HOAX” (referring to Manual Chavez, III). Goodman then proceeded to advertise
these channels via the “Jason Goodman” CSTT YouTube channel, bringing the CSTT confederation into the
scheme. This demonstrates how Goodman, acting as an individual, can abuse the CSTT logo and “business”
confederation to further the racketeering scheme.

194. Relying on CSTT resources, Goodman “bulk uploaded” over 80 copyrighted works (videos) that were the
exclusive property of the Plaintiff. Without authorization of any kind, Goodman uploaded these videos to both
channels (CRAZY DAVE/CHAVEZ HOAX) and confessed to this activity on CSTT video content. This indicates
the use of CSTT by Goodman to violate U.S. Copyright laws as articulated at 17 U.S.C. § 506(a) and 18 U.S.C. §

2319.
62

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 63 of 89

 

1 |] 195. Such over the top unethical behavior is typical of Goodman’s lawless attitude and how he uses the
2 || mechanism of CSTT to wield his destructive power to do as he pleases. This is yet another example of Goodman’s
3 || on-going reckless attitude towards the laws of the United States.
4 |} 196. The allegations and material contained in this complaint, as well as in the supporting documents (Doc. Nos.
5 118, 8-1, 8-2, and 8-3, 07/09/2018) clearly indicate another predicate act of wire fraud as the interstate wires were used
6 || to transfer and illegally upload these copyrighted productions in an industrial wholesale manner.
7 WHEREFORE, the Plaintiff prays for the relief described below.
8
5 XII. UNFAIR OR DECEPTIVE ACTS OR PRACTICES AFFECTING
COMMERCE
10 197. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
nM 196 of this Complaint as though set forth in full herein.
12 198:----Asset forth-above;- Defendants”. PATREON.and-Goodman’s representations, or-practices, were-(and-—.—-[—.-—-nns
13 continue to be) deceptive and likely to mislead consumers acting reasonably.
4 199. Defendants’ PATREON and Goodman engaged (and continue to engage) in deceptive practices or acts,
IS with knowledge of the deception, and directly participated in a deceptive scheme against the Plaintiff. Goodman
16 conspired to engage in a pattern of wire fraud with PATREON, an indictable offense under 18 U.S.C. § 1343.
17
18 200. Section 5(a) of the Federal Trade Commission (FTC) Act, 15 U.S.C. § 45(a), prohibits unfair or deceptive
9 acts or practices in or affecting commerce. Section 12(a) of the FTC Act, 15 U.S.C. § 52(a), prohibits the
20 dissemination of any false advertisement in or affecting commerce for the purpose of inducing, or which is likely to
21 induce, the purchase “services”. For the purpose of Section 12 of the FTC Act, in this context the CSTT
22 “Intelligence Reports”, “Intelligence Assessments” and other “intelligence” products are considered to be services
°3 that CSTT/Goodman is offering to the public.
24 201. The Court will recall that both (1) former F.B.I. whistle-blower Okey Marshall Richards (aka Rock
2s Hudson) and (2) former C.I.A. officer Kevin Shipp, produce/produced these intelligence assessment reports. The
26 on-going telethon-style fund-raising theme publically distributed by CSTT/Goodman and CSTT role players (disinfo
27 agents) is that there is an immediate need to collect monies and funds to produce more “high quality” intelligence
28

 

 

 

63

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 64 of 89

assessments for the viewers of the PATREON and YouTube broadcasts (see Plaintiff's Fourteenth (14) Request for

 

 

2 || Judicial Notice (incorporated by reference) [14-RJN], Doc. 47, 10/26/2018 ).
3 |} 202. These “intelligence assessments” represent a tangible product, for which Goodman collects monies (via
4 ||PATREON). For example, the definition of “intelligence assessment” incudes:
5 Intelligence assessment is the development of behavior forecasts or recommended courses of
action to the leadership of an organisation, based on wide ranges of available overt and covert
6 information. Assessments develop in response to leadership declaration requirements to inform
decision making. Assessment may be executed on behalf of a state, military or commercial
7 organisation with ranges of information sources available to each.
An intelligence assessment reviews available information and previous assessments for relevance
8 and currency. Where there requires additional information, the analyst may direct some collection.
Intelligence studies is the academic field concerning intelligence assessment, especially relating to
9 international relations and military science.
10 https://en.wikipedia.org/wiki/Intelligence_assessment
11 |} 203. In this context, the CSTT “intelligence assessments” can be classified under Standard Industrial
12 || Classification (SIC) Code 4841: Cable and Other Pay Television Services; quoting the U.S. Department of labor,
13 || Occupational Safety and Health Administration 13 C.F.R. §121.201 (SIC 4841):
14 4841 Cable and Other Pay Television Services
15 Establishments primarily engaged in the dissemination of visual and textual television
programs, on a subscription or fee basis. Included in this industry are establishments which are
16 primarily engaged in cablecasting and which also produce taped program materials. Separate
establishments primarily engaged in producing taped television or motion picture program
M7 materials are classified in Services, Industry 7812. [emphasis added]
18
"Cable television services
19 "Closed circuit television services
20 * Direct broadcast satellite (DBS) services
« Multipoint distribution systems (MDS) services
21 "Satellite master antenna systems (SMATV) services
” « Subscription television services
23 || 204. These “intelligence assessments” are alleged to be a product and/or service as defined by the FTC Act.
24 || These products/services are deceptive and based on fraud. These “intelligence reports” are designed with the full
25 || intent to be unfair and damaging to the Plaintiff and other CSTT targets. These “intelligence assessments” create a
26 || false impression that best-industry practices are used to develop this “intelligence”. These products/service are
27 || misleading, in error and represent a fraud.
28

 

 

64

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 65 of 89

205. The activities described in Count Twelve are the type that Congress desired to be prohibited by the U.S.

 

 

 

 

2 || Federal Trade Commission.
3 WHEREFORE, the Plaintiff prays for the relief described below.
4
; PENDENT STATE CLAIMS
6 206. New York Penal Law § 460.00 addresses enterprise corruption and is viewed by many as the N.Y. State
7 equivalent to the Federal RICO Act. N.Y. Penal Law § 460.00 encompasses other areas of infractions that augment
8 and amplify the Federal RICO act.
° XII: CREATING A SCHEME TO DEFRAUD MORE THAN TEN PERSONS IN
10 VIOLATION OF N.Y. PENAL CODE § 190.65(1)(A)
1
207. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
0 206 of this Complaint as though set forth in full herein.
8 208. N.Y. Penal Law § 190.65(1)(a) provides that the crime of scheme to defraud in the first degree is
" committed by a person who: engages in a scheme constituting a systematic ongoing course of conduct with intent to
» defraud ten or more persons or to obtain property from ten or more persons by false or fraudulent pretenses,
° representations or promises, and so obtains property from one or more of such persons.
" 209, The bulk of posts, Internet communications, public descriptions, YouTube video productions, PATREON
s discussions, etc. concerning the Plaintiff are purposefully fraudulent and deceitful. These artifices of fraud and
” designed to (1) severely injure the Plaintiff's reputation, business, economic opportunities, etc., while (2)
° simultaneously advancing the narrative that deep state operatives (including the Plaintiff) are attempting to silence
" Goodman for his gallant exposure of corruption and pursuit of truth.
* 210. Goodman has knowingly disseminated public broadcasts concerning the Plaintiff that he knows to be
8 inaccurate, misleading, in error and false. Nevertheless, Goodman proceeds in reckless disregard of the truth to
“ continue the public narrative that he is under attack for exposing corruption from the likes of the Plaintiff. These
* narratives are false and deceitful.
*° 211. Goodman’s YouTube channel boasts over 68,000 “subscribers”, while Goodman’s PATREON channel
a boasts over 1,100 “patrons”. It can be safely assume that ten (10) or more people have relied on Goodman’s
28

65

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 66 of 89

deceitful and false misrepresentations concerning the Plaintiff. Many of these “subscribers” are believed to fake
“bot” accounts.

212. The Federal RICO statute states that “pattern of racketeering activity” requires at least two acts of
racketeering activity committed within ten years of each other. This is not required under New York law for a
charge of Scheme to Defraud. Under New York statutes, the charge of Scheme to Defraud only requires that the
intent to defraud be shown and not the actual act of fraud. All of the Defendant Goodman’s actions described above
has taken place in the State of New York.

WHEREFORE, the Plaintiff prays for the relief described below.

XIV: MAKING A TERRORIST THREAT IN VIOLATION OF N.Y. PENAL CODE
§ 490.20 MAKING A TERRORISTIC THREAT

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

213 Plaintiff. repeats, replead.and incorporate by.reference.each and every.allegation of paragraphs.1 through jo

212 of this Complaint as though set forth in full herein. All allegations pleaded concerning the Port of Charleston
“dirty bomb hoax” are considered a violation of N.Y. Penal Code § 490.20. These allegation are not herein repeated
for the purposes of judicial economy.

WHEREFORE, the Plaintiff prays for the relief described below.

XV: VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-350
(CONSUMER PROTECTION ACT)

214, Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
213 of this Complaint as though set forth in full herein.

215. As set forth above, Defendants’ PATREON and Goodman’s representations, or practices, were (and
continue to be) deceptive and likely to mislead consumers acting reasonably. These actions by Goodman violated
N.Y. GENERAL BUSINESS LAW §§349-350. “CrowdSource The Truth” is not a “news organization”, and
“independent research service”, an “investigative journalist organization”, etc. CSTT is none of these things.
Advertising CSTT to be some kind of news gathering or journalistic enterprise is in error, fraudulent and misleading

to members of the public and social media consumers. Therefore, Goodman and his CSTT enterprise is in violation
66

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 67 of 89

of § 350: “False advertising unlawful. False advertising in the conduct of any business, trade or commerce or in the

 

2 || furnishing of any service in this state is hereby declared unlawful.”
3 1/216. Defendants’ PATREON and Goodman engaged (and continue to engage) in deceptive practices or acts,
4 || with knowledge of the deception, and directly participated in a deceptive scheme against the Plaintiff. Plaintiff has
5 || used deceptive business practices as part of his ruthless quest to harass, threaten, defame and embarrass the Plaintiff.
6 || The constant barrage of Goodman’s insinuations, agreed to in CSTT podcasts during triangulation interviews by
7 || Goodman sidekicks, were reasonably susceptible to have the accompanying defamatory meaning understood by the
8 || audience (see implied defamation). These triangulation interviews exposed the Plaintiff to hatred, contempt,
9 || aversion and were designed to create an evil opinion of the Plaintiff in a substantial number of social media audience
10 ||members. The aforementioned activities are violations of N.Y. Penal Law § 190.20 False advertising.
11 || 217. Defendant Goodman intentionally used the CSTT enterprise (see MDSI, 21c3D, role players, proxies,
12 || hostile foreign nationals, etc.) to disrupt every aspect of the Plaintiff's life. Goodman directed CSTT followers, role
13 || players, proxies and hostile foreign nationals to find private information that could be used to harass the Plaintiff.
14 |) 218. Goodman falsely claimed to his audience, and used same as rationale to recruit role players and proxies,
15 |) that Plaintiff belonged in jail, committed crimes, was a ring-leader for a “well organized and well-funded”
16 || harassment campaign, etc.
17 ||219. Defendant Goodman’s campaigns, and incitement, has not stopped, and only continues to generate
18 || continued substantial income for Goodman through his racketeering companies and association-in-fact business
19 |] entities (MDSI, 21c3D, etc.). All of the Defendant Goodman’s actions described above has taken place in the State
20 || of New York. Further, Goodman willfully and knowingly committed deceptive acts and unlawful practices in
21 || violation of General Business law 349, entitling the Plaintiff to treble damages.
22 || 220. Defendant Goodman receives substantial income and other pecuniary benefits from encouraging CSTT
23 || followers, role players, proxies and hostile foreign nationals to stalk, defame, threaten, incite and harass Plaintiff in
24 || his personal and professional life. Defendant Goodman’s actions plainly violate the consumer protection laws of the
25 || State of New York.
26 ||221. Defendant Goodman and his agents, employees, CSTT role players, proxies and hostile foreign nationals,
27 |\have disrupted every aspect of Plaintiff’s life, causing extreme mental anguish and unfathomable emotional distress.
28

 

 

67

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 68 of 89

Further, Goodman’s conduct (and that of his agents) has interrupted the Plaintiff's professional life and decimated

 

2 || the Plaintiff's professional reputation.
3 WHEREFORE, the Plaintiff prays for the relief described below.
4
5 XVI: FRAUD
® |} 220. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
T 11221 of this Complaint as though set forth in full herein.
8 222.con;t: In addition to the foregoing outlined above, Goodman has (and continues to) made multiple material
9 misrepresentations, or omissions, of fact, to the general public and specifically to the Plaintiff. Goodman has
10 |) distributed to third parties via e-mail statements that the Plaintiff has been diagnosed with Post-Traumatic Stress
a Syndrome (PTSD), that Plaintiff was involved in money laundering operations in Latin America while Plaintiff
12. | honorabl y-served-in the U.S. Air Force, that Plaintiff-has-been-determined.to-be-a danger to.the-public,.etc... AIL Of...
13. |] the Defendant Goodman’s actions described above has taken place in the State of New York.
4 WHEREFORE, the Plaintiff prays for the relief described below.
15
l6 XVII: NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL
"7 DISTRESS
18
223. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
" 222 of this Complaint as though set forth in full herein.
°° 224. All of the Defendant Goodman’s actions described above has taken place in the State of New York.
71 WHEREFORE, the Plaintiff prays for the relief described below.
22
23
0 XVIII: TRADE LIBEL UNDER NEW YORK LAW
95 225. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs X through
26 224 of this Complaint as though set forth in full herein.
27
28

 

 

68

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 69 of 89

226. The Court will kindly forgive the Plaintiff for the lengthy allegation; but, Plaintiff must comply with CPLR
3016(a).

227, Goodman’s and his CSTT role players (disinfo agents) continue to libel and defame the Plaintiff and his
reputation. Goodman’s intent is to issue false and defamatory social media statements to tens of thousands of
viewers regarding the Plaintiff. Goodman’s intent is to inflict damage upon the Plaintiff and his professional
reputation. Goodman has specifically identified the Plaintiffs trade craft on a dozen occasions and slandered,
defamed and misrepresented the Plaintiffs work product (see Plaintiff's Ninth (9) Request for Judicial Notice

(incorporated by reference) [9-RJN], Doc. 33, 10/19/2018 ).

 

 

Report: The Port of Charteston Dirty Bomt
by Dave Swoigert

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

 

Michael Barden — Targeted Individual When The Police Harass You,
Who Eo You Cali?

Jens Septrow
Boe

   

228, Goodman’s has insinuated in the CSTT social media broadcasts that the Plaintiff should be charged with a
serious criminal crime, which has injured the Plaintiff's professional reputation. Goodman’s intent was to injure the
Plaintiff's business affairs and professional standing. Further, Goodman has broadcast that the Plaintiff suffers from
Post-Traumatic Stress Syndrome (PTSD) and is a danger and threat to the general public.

229. Goodman’s intent is to use CSTT and his CSTT role players (disinfo agents) to cripple anyone engaged in free
public debate regarding Goodman’s activities. Goodman’s activities should be noted in the case of Manual Chavez,
IIL, (Tempe, Arizona) who Goodman contacted at his place of business. Goodman spoke with the supervisor of
Manual Chaves, III and insinuated that Mr. Chavez had committed a nefarious crime.

230. Goodman has admitted to telephoning Emergency Medical Systems (E.M.S.) in the Mount Shasta,
California are to accuse the Plaintiff of similar allegations. Goodman insinuated (by his own admission) that the
Plaintiff was the target of an F.B.I. investigation. Goodman also proclaimed that he telephoned the Chief of Police
for Mount Shasta, California and had similar discussions. Goodman’s intent was to damage the Plaintiff's standing

in the E.M.S. community to injure the Plaintiff's reputation.

69

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 70 of 89

WHEREFORE, the Plaintiff prays for the relief described below.

XIX: INVASION OF PRIVACY, AND FOR INJUNCTIVE RELIEF
PURSUANT TO CIVIL RIGHTS LAW § 50 and 51

231. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1| through
230 of this Complaint as though set forth in full herein.

232. | Goodman (via the CSTT enterprise) has used Plaintiff’s name, photograph, picture, portrait and/or likeness,
without his written consent, within the state of New York, for the purposes of advertising or trade.

233. Goodman’s (via the CSTT enterprise) use of the Plaintiff's name, photograph, picture, portrait and/or
likeness, was a use in, or as part of, an advertisement or solicitation for patronage.

234, As set forth more fully above, Goodman’s entire CSTT business is based around the Goodman/CSTT

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

harassment-and-smear-campaigns-against the Plaintiff, and creating-content-around the-use- of Plaintiff's name, ..}—-

photograph, picture, portrait and/or likeness, to solicit patronage by CSTT followers and PATREON “patrons”.

235. Goodman’s most lucrative use (via the CSTT enterprise) of the Plaintiff's name, photograph, picture,
portrait and/or likeness, appears to be through Goodman’s podcast, on PATREAON.COM, wherein Defendant
Goodman solicits fees from PATREON “patrons”, to access their podcasts, which are principally based on using
Plaintiff's name, photographs, pictures, portraits and/or likenesses, as punching bags, and the basis of CSTT shows,
and the content therein. It is believed that Goodman’s CSTT broadcasts generate over $20,000 a month based on
this model.

236. In addition, Goodman specifically used the Plaintiffs name, photographs, pictures, portraits, and/or
likeness in advertising and selling items on REDBUBBLE.COM such as coffee cups, T-Shirts, tote bags, etc.
Goodman profits off the perverted use of Plaintiff’s name, photographs, picture, portraits, and/or likenesses.

237. As demonstrated above, Goodman (via the CSTT enterprise) used the Plaintiff’s name, photograph, picture,
portrait and/or likeness, in numerous ways, to advertise, solicit, and promote the CSTT business to tens of thousands
of listeners, viewers, fans and consumers in a variety of formats, and popular social media platforms, including, but
not limited to: PATREON, Facebook, YouTube, Twitter, Periscope, merchandise such as tote bags, coffee cups, T-

shirts on RedBubble.Com, etc.

70

 

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 71 of 89

238. Goodman (via the CSTT enterprise) published and republished the Plaintiff's name, photograph, picture,

 

2 || portrait and/or likeness, in multiple formats, including in CSTT’s own promotions, websites, advertisements and
3 || social media platforms.
4 || 239. Goodman’s use (via the CSTT enterprise) of the Plaintiff's name, photograph, picture, portrait and/or
5 || likeness, -- on countless occasions and in numerous formats — is clearly a recognizable likeness of the Plaintiff, and
6 || is readily identifiable by someone familiar with the Plaintiff.
7 |} 240. As demonstrated by the foregoing, there is a direct and substantial connection between the appearance of
8 |} Plaintiff's name, photograph, picture, portrait and/or likeness, and the main purpose and subject of Goodman’s
9 ||(CSTT’s) advertisement and the commercial exploitation of the Plaintiff.
10 || 241. Defendant’s actions (Goodman and PATREON) against the Plaintiff has grossly invaded his privacy, and
11 || violated the Civil Rights statutes in egregious and unconscionable ways, which included publishing Plaintiff's
12 || recreational community in Mount Shasta, California and inciting fans to invade the Plaintiffs privacy with
13 || horrifying threats and appalling harassment campaigns ~ all for the commercial gain of both Defendants.
14 |) 242. Plaintiff’s entire life has been disrupted by the actions of both Defendants, and as a result the Plaintiff has
15 || consequently suffered severe mental anguish, emotional distress, and extreme humiliation and embarrassment from
16 || the reprehensible actions of both Defendants.
17 || 243. Defendants’ (both of them) conduct has, an is, appalling, wanton, unconscionable, and in deliberate
18 || disregard of Plaintiffs rights, safety, welfare, and therefore, the imposition of exemplary and punitive damages is
19 || warranted, and should be assessed against Defendants (both of them) to punish Defendants for such disgusting,
20 || criminal acts.
21 || 244. Defendants, collectively, and each of them individually, by engaging in the aforementioned acts and/or in
22 || authorizing in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional, oppressive and
23 || despicable conduct, and acted with willful and conscious disregard of the rights, safety and welfare of the Plaintiff,
24 || thereby justifying the award of punitive and exemplary damages.
25 WHEREFORE, the Plaintiff prays for the relief described below.
26
27
28

 

 

71

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 72 of 89

XX. PROFIT-MOTIVATED BROADCAST OF INJURIOUS FALSEHOODS,
MISREPRESENTATIONS, FRAUDS AND OTHER GROSS ERRORS BY

 

° DEFEDANTS

3

4 || 245. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1 through

5 244 of this Complaint as though set forth in full herein.

6 246. Defendant Goodman acted maliciously by his deliberate misrepresentations, demeaning false statements

4 |{{and long-standing exploitation of the Plaintiff when he and his sidekicks intentionally acted fraudulently, recklessly

g |{and without regard to their consequences in attacking the Plaintiff in his professional role as a cyber security and

9 critical infrastructure protection (CIP) expert. Goodman and his sidekicks, as would, as any prudent and reasonably
19 || Person would, or should have anticipated that damage to the Plaintiff would result. See N. State Autobahn, Inc. v.
11 Progressive Ins. Group Co., 102 A.D.3d 5, 20 (2d Dep’t 2012).
12 ||247. The above pled misconduct by Defendant Goodman and his sidekicks also constitutes the torts of Injurious
13 Falsehoods. As referenced above, the Defendant’s injurious falsehoods conduct, included attempting to denigrate
14 and demean the Plaintiff, and has caused him general and special damages in lost income as a cyber security and
15. || CIP practitioner, author, conference speaker and expert consultant. The Plaintiff has already suffered losses and
16. || cannot predict the lot income from consultant jobs, speaking engagements, and/or government contracts not offered.
17 WHEREFORE, the Plaintiff prays for the relief described below.
18
19 XXI. CIVIL CONSPIRACY WITH COMMON OBJECTIVES AND OUTCOMES
20

248. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through

71 247 of this Complaint as though set forth in full herein.
2 249. As CSTT disinfo and Goodman sidekicks (e.g. Kevin Shipp, Michael J. Barden, Larry Nichols, Michael D.
° Moore, Robyn Gritz, etc.(see Plaintiff's Seventh (7) Request for Judicial Notice (incorporated by reference) [7-
" RJN], Doc. No. 26, 08/31/2018) enter and exit the common purpose of the CSTT civil conspiracy it remains an on-
* going and opened confederation of individuals that are cooperating with a common purpose (see Plaintiff's Fourth
*° (4") Request for Judicial Notice (incorporated by reference) [4-RJN], Doc. 13-1, -2, 08/17/2018 ). . The end-game
7 and objective of this confederation is to use unlawful and tortious acts to pursue reputation destruction and financial
28

 

 

72

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 73 of 89

injury against CSTT targets. Defendant Goodman worked with these sidekicks with each individual knowingly and

 

2 || intentionally combined, conspired and agreed together, and separately, and with others to engage in the tortious
3 || conduct described herein above, when they exploited the Plaintiff, covered up for one another, at the expense of the
4 || Plaintiff, by making false allegations, sponsoring law enforcement investigations, and unjustly enriching themselves
5 || of the Plaintiffs injuries and damage.
6 |1250. The underlying tortious conduct described in the many instances of tortious conduct have been articulated
7 |{in the foregoing paragraphs. It is the “group-think” confederation approach to targeting of CSTT enemies the
8 || confederation relies on unlawful and unethical tortious behavior to accomplish the desired reputation destruction of
9 || CSTT targets. In this regard the CSTT RICO enterprise and civil conspiracy perpetrates substantial wrongs.
10 || Offered months to retract injurious falsehoods, Defendant Goodman and his sidekicks continued to escalate their
11 || conduct with the direct result of compounding the Plaintiff's damage and injuries.
12 ||251. Defendant Goodman not only harms the Plaintiff; but, the public at large with the broad reach of his CSTT
13 || social media empire, which acts as a ALT-RIGHT fear porn echo chamber disguised as real news. Many of these
14 || wrong-doers, CSTT proxies and Goodman sidekicks maintain a direct, indirect, implicit and explicit relationship
15 || with Goodman and CSTT to obtain pecuniary benefits in the form of cross-promotional opportunities (such as
16 || “triangulation interviews”). By working together, these CSTT proxies and Goodman sidekicks can inflict an
17 || aggregate of damages upon person such as the Plaintiff (a whole is greater than the sum of the parts approach).
18 |} 252. All participates in the confederation (CSTT proxies and Goodman sidekicks) are alleged to have
19 || participated in the CSTT orchestrated defamation, slander, trade libel and defamation per se attacks on the Plaintiff.
20 || Goodman uses his PATREON account (via the PATREON accounts of others) to broadcast his instructions to CSTT|
21 |! role players , proxies and sidekicks to distribute new hyperbolic rhetoric with new attack instructions, discussions of
22 |j attacks intended CSTT targets, etc. Most of the co-conspirators maintain PATREON accounts and are financially
23 || rewarded for their gross misconduct, while simultaneously violating the PATREON Terms of Use (ToU).
24 || 253. These co-conspirators (sidekicks) of the Defendant Goodman collectively have partnered into a
25 || confederation to conceal evidence, sponsored illegitimate law enforcement investigations, organize “gang” reporting
26 || of illusionary crimes (see Joe Napoli and “attempted murder” reporting to the Chief of Police, Mt. Shasta, CA), etc.
27 || Many of these tortious activities were coordinated by Goodman and have taken place in the State of New York. In
28

 

 

73

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 74 of 89

 

1 || this regard, the Goodman sidekicks (Gritz, Moore, Shipp, Barden, etc.) have been actively engaged in the civil tort
2 || of conspiracy within Goodman, while he was operating his CSTT “headquarters” within New York City broadcasts
3 || (see Plaintiff's Fourteenth (14") Request for Judicial Notice (incorporated by reference) [14-RJN], Doc. 47,
4 || 10/26/2018 ).
5 WHEREFORE, the Plaintiff prays for the relief described below.
6
7 XXII. AIDING AND ABETTING AGAINST PATREON
8 |) 254. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1 through
9 11253 of this Complaint as though set forth in full herein.
10 J 255. PATREON and Goodman have aided and abetted one another for nearly a year (see Plaintiff's first warning
11 |} e-mail to PATREON/Goodman on 1 1/30/2017). PATREON has embraced the continued sponsorship of Goodman
12 || on-their platform, although they have been notified about apparent gross violations of the PATREON.ToU. by... |
13. |) Goodman.
14 |I 056. All relevant Goodman sidekicks and accomplices maintain PATREON accounts to collect monies from the
1S |] tnternet (Shipp, Barden, Moore, etc. (see Plaintiff's Seventh (7) Request for Judicial Notice (incorporated by
16 reference) [7-RJN], Doc. No. 26, 08/31/2018). PATREON is beholding to Godman for continued cross-promotion
17 of the PATREION trade-name and other PATREON account holders (Shipp, Moore, Barden, etc.). All of these
18 | individuals (Goodman sidekicks and Goodman) pursue the publication of defamatory and hurtful statements about
19 || the Plaintiff and his professional reputation. PATREON has condoned this before as they are profit-motivated and
20 enjoy the unjust enrichment that Goodman’s sidekicks provide (see Plaintiffs Fourteenth (14) Request for Judicial
21 Notice (incorporated by reference) [14-RJN], Doc. 47, 10/26/2018 ).
22 |1 957. The above pled allegations constitutes a systematic pattern of malicious harassment, intimidation, and
23 || abuse of the Plaintiff. Defendants Goodman and PATREON thus provided their agents, accomplices and other
24 cross-promotional individuals with substantial assistance and financial incentives to carry out this exploitation and
25 || abuse of the Plaintiff, Both Goodman and PATREON understand the implications of this behavior and have entered
26 || into an agreement to continue this activity to obtain financial profits and other pecuniary benefits.
27 WHEREFORE, the Plaintiff prays for the relief described below.
28

 

 

74

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 75 of 89

XXII = UNJUST ENRICHMENT AGAINST GOODMAN AND PATREON

258. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
257 of this Complaint as though set forth in full herein.

259. Upon information and belief, Goodman and his sidekicks have enriched themselves at the Plaintiff's
expense by continuing the fraudulent narrative that the Plaintiff is a deep state operative, members of a Satanic
organizations, involved in protecting pedophiles, and other disgusting and gross allegations. All the members of the
alleged CSTT RICO cartel (Goodman sidekicks) enjoy the pecuniary benefits of cross-promotion and use these
fraudulent narratives about the Plaintiff to attract new sponsors, produce fear amongst the audience, and develop
scorn against the Plaintiff. During all these activities both Goodman and PATREON are enriched and rewarded at

the Plaintiff's expense.

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

260. The.above pled.allegations represents. unjust.enrichment under. New. York state law. eee ef ene

WHEREFORE, the Plaintiff prays for the relief described below.

XIV. VICARIOUS LIABILITY AGAINST GOODMAN AND PATREON

261. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
260 of this Complaint as though set forth in full herein.

262. | Goodman and his CSTT RICO cartel are headquartered in the State of New York, and is therefore
governed under New York State laws. New York State’s General Business and corporate laws defines and
discharges benefits and duties to individuals.

263. Upon information and belief, Goodman formed a master-servant, employer-employee relationship with
former sidekick George Webb Sweigert. Goodman, via his reckless disregard for basic vetting and due diligence,
allowed the broadcast of the MAERSK MEMPHIS “dirty bomb hoax” at the Port of Charleston, S.C.

264. | Goodman accepted the liability of GEORGE WEBB’s actions via employer liability under the doctrine of
respondent superior, and Goodman engaged, at a minimum, negligent hiring practices and gross ignorance of

WEBB’s background. Goodman continually endorsed WEBB’s conduct via his cross-promotions of the GEORGE

75

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 76 of 89

WEBB social media channels for at least a year, to include six (6) months AFTER the Port of Charleston “dirty
bomb hoax” on 06/14/2017.

WHEREFORE, the Plaintiff prays for the relief described below.

XIV. PRIMA FACIE TORTS AND CONTINOUS TORTIOUS ACTIVITY WHICH
IS ON-GOING AND OPEN ENDED

265. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs | through
265 of this Complaint as though set forth in full herein.

266. The on-going and open ended nature of the tortious misconduct by Goodman and his CSTT sidekicks
defies a stable and solid complaint. Almost weekly Godman’s commits another act of malicious tortious conduct
directed at the Plaintiff.

FRANSMISSION- OF MALWARE-INFECTED-LEGAL- PLEADINGS, -LOSS-OF- HONEST. SERVICES.

 

13

14

15S

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

267. As fully explained in court documents at Doc. No. 41, 10/19/2018 and Doc. No. 42, 01/19/2018 (herein
incorporated as if fully restated) Defendant Goodman transmitted a court pleading (CERTIFICATE OF SERVICE
[herein CoS]) to the Plaintiff's GMAIL electronic mail account. The Defendant’s electronic file, labeled as the
CoS, set-off a virus notification embedded within the native mailer of GMAIL. Further, scans of the CoS electronic
file on leading malware and virus scanning web-sites indicated that the file COULD NOT be scanned, indicated an
encrypted payload. Such indicators create a presumption that the CoS contained destructive malware that was
designed to disrupt the Plaintiff's computer system.

268. The Plaintiff alleges that this targeted transport of the malware payload was another instantiation of
Goodman’s hatred toward the Plaintiff and the need to fulfill some grudge. The malicious transport of the malware
in the CoS also represents a grievous and prevented misuse of the good name of this very Court to execute another
example of wire fraud. Goodman owed a duty to the Plaintiff and the Court to transmit a legitimate electronic file
(CoS). Based on reason and belief, Goodman attempted to cause a dangerous malware infection on the Plaintiff's
computer system to destroy files, draft pleadings, electronic evidence, etc. In short, Goodman’s misconduct appears
to have no limits and requires temporary and permanent injunction to create some boundaries against Goodman and
his CSTT sidekicks to protect the Plaintiff.

76

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 77 of 89

269, The transmission of the infected “Certificate of Service” electronic file (on 10/11/2018) denied both the (1)

 

 

 

  

 

 

2 || Plaintiff and (2) this honorable Court with the expectation of honest services. Both parties (Plaintiff and Court) had
3 ||aright to expect the honest transmission of official court pleadings. The transmission of the infected file was a
4 || corruption of honest services. Therefore, this represents another predicate act of wire fraud and a violation of
5 || federal racketeering laws. Jul 29, 1987 - Jed S. Rakoff, The Federal Mail Fraud Statute (Part 1), 18 Duq. L. Rev.
6 || 771, 773
7 || 270. This misconduct by Goodman is a prima facie case for yet another violation of the Computer Fraud and
8 || Abuse Act, 18 U.S.C. § 1001 and the Federal racketeering laws -- 18 U.S.C. § 1346 (prohibits “a scheme or artifice
9 ||to deprive another of the intangible right of honest services.” United States v. Brunson, 657 F.2d 110 (7th Cir.
10 |} 1981).
11 IMPLIED DEFAMATION BY COMPARING PLAINTIFF TO CLINTON OPERATIVES
12 ||271. Mr. Goodman has engaged in yet another triangulation and double team interview to attack, disparage and
13 || defame the Plaintiff. On October 23, 2018 Goodman conducted an interview with the notorious self-admitted serial
14 ||killer Larry Nichols (See [15-RJN]). In the YouTube video production entitled, “David Brock, Peter W Smith and
15 || Arkansas — Larry Nichols Remembers "Troopergate", 10/23/2018, Goodman makes a connection between the
16 || Plaintiff and the Clinton dirty tricks committee. (https://(www.youtube.com/watch?v=DCzjlueasRE ).
17 || 272. Goodman has repeated this tortious conduct at the time of this writing. In widely disseminated and public
18 |} video content published on the CSTT media empire on 10/26/2018 Goodman accused the Plaintiff of mail fraud.
19 || Goodman states, “I have been answering lawsuits from Dave Sweigert [time mark 1:04:58] ... It appears that Dave
20 || Sweigert .. may .. not sure .. but there is evidence that indicates that he may be .. uh .. submitting fraudulent
21 || documents .. mail fraud [time mark 1:05:23]”.
22
23
24
25
26
Z#MAGA Bomber Goes Postal wih Special Guest Lee Starahan
28

 

 

77

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 78 of 89

 

1 4} 272. Goodman continues to act with malice to paint the Plaintiff with the deep state operative brush, implying,
2 || insinuating, and implicitly reporting that the Plaintiff is a controller, leader, coordinator, expeditor, or some other
3 || figure in a group dedicated to tarnishing Goodman’s name. The Plaintiff has filed eight (8) declarations in the
4 ||related Virginia litigation (under oath) that the Plaintiff has no part in any such organization, group, affiliation,
5 || cartel, etc. Nevertheless, Goodman proceeds ahead in reckless defiance to the evidence that has been lawfully
6 || served upon him.
7 WHEREFORE, the Plaintiff prays for the relief described below.
8
9 DAMAGES
10 11973. The plaintiff has personally suffered damages in his person and his business as a direct and proximate result
'1 |) of the CSTT role players and Goodman for which an appropriate private civil remedy is unavailable.
I2 RECKLESS DAMAGES INFLICTED.UPON PLAINTIFF
13
274. These horrible Goodman fairy tales, that include the perverted images of the Plaintiff, are presented as
" “news broadcasts” based upon “sources, research and evidence”. At best, Goodman’s false allegations rely on junk
° science, fabricated sham research, malformed historical references, etc. which is presented (via CSTT resources) to
'9 an astounding audience reach, with insinuations that “deep state” targets (Plaintiff and others) are involved in a
"7 criminal network directed at taking Goodman off the air for his work in “exposing government corruption”.
8 Goodman is fond of proclaiming that he is working with the F.B.I. to bring his critics to justice as they are “worms”
” that do not deserve “to waste oxygen” (CSTT “un-personing” tactic). In sum, a sham and warped charade narrative
0 is continually updated for the gullible CSTT audience. The end goal is to collect more easy money via fund-raising
1 while simultaneously (1) destroying innocent potential critics and (2) amplifying the alarmist “deep state” “fear
22
porn” narrative du jour.
23
275. Goodman and his “guests” (CSTT echo chamber role players) publically distribute (1) fraudulent stories to
4 alarm and distress the audience needlessly (Port of Charleston “dirty bomb hoax”), (2) fabricate accounts of persona}
» danger and assassination hoaxes (Quinn Michaels “death ray” in New Mexico), (3) commit trade libel and slander of
*6 innocent third parties (claims defense and aerospace contractors are attacking Goodman as part of a federal
* contract), (4) produce videos depicting the illegitimate misuse law enforcement resources (steering capitol Heights,
28

 

 

78

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 79 of 89

 

 

1 || Maryland police to investigate the Plaintiff) to (5) prop up CSTT false allegations (disguised as news reports) aimed
2 || at maintaining the continuity of collecting fund-raising proceeds via wire fraud, and (6) to behave as if Goodman
3 || was the target of a bomb explosion in New York City (see Plaintiff's Second (2) Request for Judicial Notice
4 || (incorporated by reference) [2-RJN], Doc. 8,-1,-2,-3, 07/09/2018), etc. This is a continuing, open-ended and
5 || repetitive pattern showing no signs of ceasing.
6 || 276. The plaintiff claims that due to the actions of the Defendants and CSTT wrong-doers that (1) he has
7 || personally suffered actual and threatened injuries to his profession and business, (2) that these injuries can be traced
8 || to the activities of the defendants and wrong-doers (co-conspirators), and (3) that his injuries are likely to be
9 || addressed by a favorable outcome of this present case at bar.
10 ||277. The conduct of the parties described above (Goodman / Webb-Sweigert / Richards / Wilfred / Michaels-
11 || Atkin) represents a pattern and practice of racketeering activity. Posing as “investigative journalists” (Goodman /
12 || Webb) or “intelligence experts” (Richards) or “researchers” (Michaels), the group fashion fabrications into news
13 || reports, results of research (“junk science”), or blatant group coordinated attacks on individuals.
14 || 278. All these individuals knew, or should have known, that the loose packaging of remote bits of information
15 || into some kind of propaganda narrative to damage the reputations of persons and institutions was fraudulent on its
16 || face. Each of the trio members has added their “two cents” (contributions) into these destructive narratives designed
17 || to target individuals and institutions with economic losses, damage to reputations, loss of economic opportunities,
18 || etc.
19 |} 279. Almost immediately after the undersigned published his white paper a few days after the 06/14/2017 Port
20 || of Charleston “dirty bomb incident” MDSI’s (CSTT) agent/owner Goodman began a multi-layered harassment and
21 || humiliation (H/H) campaign using his CSTT social media empire (to include Twitter, YouTube, Facebook,
22 || Periscope, etc.) to deceptively and fraudulently accuse the undersigned of crimes with no credible evidence to back-
23 || up such claims. Goodman admits in other videos that his H/H campaign was conducted with the specific intent to
24 || inflict emotional distress on the plaintiff, discredit the plaintiff, and make allegations as to criminal activity
25 || undertaken by the plaintiff, to attack the undersigned’s professional work product, etc. Goodman describes these
26 || tactics in the YouTube video “Jason Goodman calls Lift the Veil”, April 6, 2018
27 || (https://www.youtube.com/watch?v=loWkQIqK-fk).
28

 

 

79

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 80 of 89

 

1 || 280. In various forms the group has alluded to the plaintiff's alleged nefarious activities in Latin America while
2 || the plaintiff performed duties as an active duty members of the U.S. Air Force (Honorably Discharged).
3 7/281. Hundreds of thousands of social media views have been attributed to video productions that broadcast
4 || claims by CSTT affiliates about the plaintiff, to include alleged activities of the plaintiff.
5 e Activities related to drug smuggling in Nicaragua as part of the Iran-Contra scandal.
6 e Activates to protect pedophiles as part of the “RED NET” network.
7 ¢ Activities related to the submission off ale and fake reports to government agencies.
8 e Activities related to the planning and coordination of the Port’s “dirty bomb incident”
9 e Activities related to the attempted assassination of CSTT research Quinn Michaels
10 |} 289. As a formality the plaintiff DENIES all of the above assertions, allegations and insinuations made by these
IL |) individuals.
12 | 1983... CST'T. affiliates are well known.for sharing. guests between their independent YouTube shows (such.as FBI
13 || whistleblower Robin Gritz, Thomas Paine of “True Pundit”, former U.S. Marine Andre Taggart, Laurel Everly,
14 etc.). They also share narratives to align unifying deceptions targeted at individuals that the RICO collective feels
15 they need to silence, de-legitimize, de-humanize and cause property injury to — like the Plaintiff (see Plaintiff's
16 |] Fourth (4") Request for Judicial Notice (incorporated by reference) [4-RJN], Doc. 13-1, -2, 08/17/2018 ). For
7 example, the trio (Goodman / Webb-Sweigert / Richards) have all repeated and published the false
18 misrepresentation that the plaintiff was involved in Iran-Contra drug smuggling operations in Latin America. This ig
19 || an instantiation of the calculated deliberation that is employed by this racketeering enterprise.
20 PUNITIVE DAMAGES
21 |1og4. The Plaintiff prays that this Court will recognize the reprehensible and malignant misconduct of the
22 defendants, to include Goodman and PATREON. The evidence clearly supports the notion that the Defendants
23 || continued with their despicable profit-motivated activities for nearly a year after being warned to cease (clearly
24 || documented pre-litigation spoliation e-mail messages of 11/30/2018 and forward). These entities were clearly
25 || warned that pending litigation was a reality and nevertheless proceeded in open defiance to social norms, state and
26 |] federal law and ethical behavior in a reckless and wanton manner. Their conduct is inexcusable and should not be
27 | tolerated by a polite society.
28

 

 

80

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 81 of 89

 

 

1 COMPENSATORY DAMAGES"
2 || 285. All of these activities are designed to defraud, injure, harm and cause innocent parties to suffer. As one
3 || example, the plaintiff has had to endure Goodman telephoning every ambulance Emergency Medical Service system
4 ||in Mt. Shasta, CA to report that Goodman has contacted the F.B.I. concerning the plaintiff.
5 || 286. The Plaintiff has a property right interest in his reputation, publicity concerning his work products,
6 || maintaining his ability to publish technical reports, etc. All the wrong-doers or defendants are engaged in activities
7 ||to damage and injure that reputation and thereby violate the plaintiff's property interest.
8 || 287. The Plaintiffs compensable injury necessarily is the harm caused by predicate acts sufficiently related to
9 || constitute a pattern, for the essence of the violation is the commission of those acts in connection with the conduct of
10 || an enterprise and are the type of acts that Congress sought to deter.
11 |} 288. "TT he words 'to defraud’ in the mail fraud statute have the 'common understanding’ of "wrongdoing one in
12 |{his property rights by dishonest methods or schemes," and "usually signify the deprivation of something of value by
13 |] trick, chicane, or overreaching.""" Carpenter, 484 U.S. at 27 (quoting McNally v. United States, 483 U.S. 350, 358
14 || (1987) (quoting Hammerschmidt v. United States, 265 U.S. 182, 188 (1924))).
15 |] 289. THEREFORE, the plaintiff seeks $1,000K (U.S.) in compensatory damages, $1,000K (U.S.) in punitive
16 || damages, all court costs, attorney’s fees and all other equitable relief that this Court deems appropriate.
17
18 PRAYER FOR RELIEF
19 WHEREFORE, the Plaintiff prays for judgment as follows:
20 1. All equitable and punitive damages to be made whole and all other relief as this Court deems
21 appropriate. Such relief as is necessary to end the harassment and humiliation [H/H] campaign directed towards the
22 plaintiff by the foregoing described wrong-doers, proxies and Goodman sidekicks; and
23
24 2. Plaintiff seeks judgment against GOODMAND and PATREON, INC.; and
25 3. Ordering full expedited discovery in this proceeding to enable the Plaintiff to quickly understand
26 1 the scope of the CSTT RICO enterprise and to ensure full compliance with this Court’s orders to remediate
27 Defendants’ misconduct; and
28

 

 

81

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 82 of 89

 

1 4. For general, special, exemplary and punitive damages found sufficient to punish and deter the

2 || conduct complained of herein; and

3 5. For pre—and post—preparation and cost of suit; and

4 6. Cease and desist from defaming and inciting violence against the Plaintiff

5 7. Removal, destruction and “take down” of all published materials about the Plaintiff and

6 || insinuations of misconduct on the Plaintiffs part; and

7 8. Cessation of the Chinese water torture style defamation rituals and stochastic terrorism on the

8 || Plaintiff; and

9 9. Prohibition against using social media. This Court should consider limiting, curtailing, reducing
10 || and ceasing the use of the interstate wires of the Internet by the wrong-doers described above. This would include
11 || the de-establishment of all YouTube video accounts operated by the wrong-doers; and
12 263. Return of monies to defrauded patrons, sponsors and donors that have used the interstate wires of
13 || the Internet to distribute, transmit or otherwise transfer monies and credit card payments to the wrong-doers
14 || described above; and
15 264. Cessation, termination, reeducation and/or elimination of mechanisms that allows these wrong-
16 || doers to collect funds via the interstate wires of the Internet via financial credit card processors such as PayPal and
17 || PATREON; and
18 265. Provide declaratory judgment and relief by articulating the gross and egregious conduct of the
19 || New York State charted corporations (MDSI, 21 Century 3D, etc.) which can form the basis of a recommendation
20 || to the Attorney General of New York for the dissolution of this fraudulent corporations pursuant to New York
21 || Consolidated Laws, Business Corporation Law - BSC § 1101, “Attorney-general's action for judicial dissolution”
22
23
24
25
26
27
28

 

 

82

 
10

Il

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 83 of 89

JURY TRIAL DEMANDED
265. The undersigned demands a jury trial.
ATTESTATION

266. The undersigned hereby attests that all exhibits are accurate and true reproductions of their source
appearance (from Internet web-sites, e-mail messages, etc.).

267. The undersigned hereby attests that the foregoing statements have been made under penalties of
perjury.

The pro se plaintiff has alleged facts to initiate these claims pursuant to the federal Racketeer Influenced

and Corrupt Organizations (RICO) as a result of plaintiff's "reasonable inquiry" as required by Fed. R. Civ. P. 11.

Pursuant to Local Rule 7.1, I hereby attest that the foregoing is truthful and accurate under the penalties of

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

perjury.

Dated this day of a, , 2018

L

D. GEORGE SWEIG
Pro se non-attorney acting as a private attorney general
for this public interest lawsuit

83

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 84 of 89

EXHIBITS

Pursuant to Local Rule 7.1, I hereby attest that the foregoing is truthful and accurate under the penalties of

Dated this day of ama” 2018

perjury.

 

 

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

ra

D. GEORGMSWEIGERT
Pro se non-attorney acting as a private attorney general
for this public interest lawsuit

 

84

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 85 of 89

 

 

 

 

 

 

 

 

 

I EXHIBIT ONE
2
3
4
Michael D. Moore “True Pundit” https://www.patreon.com/truepundit
“We established this Patreon campaign because
5 readers have asked: How can we help? Where can
we send money? This is where you can help
6 contribute to investigative journalists,
intelligence veterans, and truth tellers who risk
7 their safety and that of their families to bring you
the truth. Free from corporate media manipulation
and falsehoods.”
8 Kevin Shipp https://www.patreon.com/Kevin Shipp
Kevin Shipp, former Central Intelligence Agency
9 (CIA) Officer, intelligence and counter terrorism
expert, held several high-level positions in the
CIA.
10 He is the only CIA officer in history to publicly
expose government illegal activity and cover up,
1] stand up against the state secrets privilege at
great personal risk, and build a secret code in the
manuscript of his book.
12 Jason Goodman and CSTT https://www.patreon.com/crowdsourcethetruth
Crowdsource the Truth focuses on examining
13 current events, public policy, history, truth in
media and other topics of interest. Members work
together to collect and analyze data from around
14 the web and around the world. Together, we will
do our best to determine what is fact and what is
15 fiction. Everyone is invited to participate but of
course no one is required to.
16 TABLE 1. Examples of CSTT association in fact sidekicks with PATREON links and introductions
17
18
19
20
21
22
23
24
25
26
27
28

 

 

85

 
10

il

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 86 of 89

EXHIBIT TWO

Terms of Use

Welcome to Patreon!

These are Patreon's terms of use (stick with us here). We know that most people skim through terms of use
statements because they're boring and go right over our heads, but we have done everything we can to make
this easy to get through. At the beginning of every section, you'll see the biggest takeaway of the following
portion. By using Patreon, you agree to these terms and we will always tell you if we change them.

These summaries are not legally binding, but they give you a short version of the terms. Summaries appear
highlighted at the start of every section. [emphasis added]

Patreon Inc. is a U.S. entity located at 600 Townsend Street Suite 500, San Francisco, CA. We also have a UK
entity named Patreon DLC, Ltd. located at 18 Soho Square, London, Greater London, WID 3QL, United
Kingdom. We are platform where patrons can support and engage with creators. These are Patreon’s terms
of use and apply to all users of the Patreon website and mobile applications. “We,” “our” or “us” refers to

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Patréon Inc. aiid Patreon DLC; Ltd:; collectively, “Patreon”: Our
and the services offered by us.

 

By using Patreon you agree to these terms. You acknowledge that you have read and understood these terms.
You also agree to our privacy policy, community guidelines and any other policies we post on Patreon.

Patreon is a platform. We are not responsible for the quality, timing or legality of content or rewards.

We may sometimes make changes to these terms. If we make material changes that adversely affect your
rights under these terms, then we will let you know by posting an announcement on the site or sending you an
email prior to the changes coming into effect. Continuing to use Patreon after a change to these terms means
you accept the new terms.

User Conduct
Don’t do bad stuff. Be responsible and use common sense.

You are responsible for all the activity on your account. If you do bad things we may terminate your
account. For starters:

e JHegal Activities - Don’t break the law or encourage others to break the law.

e Abuse - Don’t harass or bully others, or promote violence or hatred towards others.

e¢ Personal Information - Don’t distribute others’ personal information or otherwise abuse it. Creators
with access to their patrons’ personal information should not use it for anything unrelated to Patreon.

e Fraud - Don’t post information that is false or otherwise misleading. [emphasis added]

e Impersonation - Don’t impersonate anyone. Don’t use another’s account, or allow others to use your
account.

e Username Squatting - Don’t create an account to prevent others from using the name or to sell the
name.

e Intellectual Property - Don’t infringe on others’ intellectual property rights.

e Spam - Don’t spam others or distribute unsolicited advertising material.

e Malware - Don’t use Patreon to host or distribute, malicious or destructive software

86

 

ot “Patreon” here refers to this website
10

il

12

Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18 Page 87 of 89

® Endorsement ~- Don’t claim endorsement by Patreon without our prior written approval.

e Service Degradation - Don’t degrade others’ use of Patreon.

e Data Mining - Don’t crawl, scrape or otherwise index information on Patreon. If you are doing this to
create a useful feature then we may allow it, but you must check with us first.

e Reward Sharing - Don’t support a creator and then share their patron-only content without permission
from the creator.

e Reverse Engineering - Don’t take apart Patreon to figure out our secret sauce. If you want to do this as
part of our bug bounty program, then please ask to be invited through HackerOne first.

Please also see our community guidelines for specific guidance in some of these areas. These guidelines are
not meant to be exhaustive. If you find a new and creative way to hurt Patreon or our users we may take
action to prevent it.

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

87

 
Case 1:18-cv-08653-VEC-SDA Document 56-1 Filed 11/01/18

D. GEORGE SWEIGERT, C/O

 

Page 88 of 89

 

P.O. BOX 152 oo
2 || MESA, AZ 85211
3
4
5
IN THE UNITED STATES DISTRICT COURT
6 FOR THE SOUTHERN DISTRICT OF NEW YORK
5 (FOLEY SQUARE)
8 || D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
9 Plaintiff,
10 |] vs.
Il || JASON GOODMAN
12 Defendant CERTIFICATE OF SERVICE
13
M4 CERTIFICATE OF SERVICE
15
16 The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class
17 || Postage paid U.S. Mail to:
18
Jason Goodman
19 252 7 Avenue #6S
New York, NY 10001
20
PRO SE DIVISION -- 200
21 Clerk of the Court
U.S. District Court for the SDNY
» (FOLEY SQUARE)
500 Pearl Street
23 New York, New York 10007-1312
24 Respectfully dated this ‘od October, 2018,
25 4 a
/
26 :
27 D. GEORGE SWEIGERT
28

 

 

 

 

CERTIFICATE OF SERVICE

 
 

90 ‘gel core ‘L191 rary ‘ose

 

"FDIAUAS TULSOd §

“SSIS GaLINN

 

J'SdSfl LV SN LISIA

NO SaliddNs 335u4 YaaYUO | |

YASAINN ONIMOVEL SdSf

Page 89 of 89°

plod SLOZ/LO/LL :AW AUSAITSC

 

@ Aeg-2 TWIN ALIMOIH:
gool

 

 

ZIET-LOOOT W4OA ONL S10K MON : , oe 00'L$

eo 390.148 [489d 00S

 

 

- - (HAVOOS ATION an

. cNasomsopunoy PEBG'SM diVd 3OVLSOd sn
co | JANOZ 94} JO YAN ;

oo NOISIAIC AS OUd — reyey ae

 

O/D ‘LUg£

 

~~ ““Casé 1°18-CV-08653-VEC-SDA Doctiment 56-1 Filed 11/01/18

 

 

 

aauinosa AOVLSOd 3ZIS -
TW937 TVA ALINOINd

 
